UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 05346 ) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2008 Date of reporting period: January 1, 2008 December 31, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam VT Global Asset Allocation Fund Putnam Investments is pleased to provide this annual report for shareholders of Putnam Variable Trust, a variable annuity offering you access to 28 funds and a wide range of investment choices. Putnam Variable Trust funds are the underlying investments for the variable insurance product subaccounts. We are pleased to announce several important changes to our equity fund lineup and portfolio management under President and Chief Executive Officer Robert L. Reynolds. Key among them is replacing the team management structure of Putnam equity funds with a more nimble decision-making process that vests full authority and responsibility with individual fund managers. In other moves aimed at achieving performance excellence, Putnam has bolstered its ranks of seasoned equity analysts with several important hires. INVESTMENT OBJECTIVE A high level of long-term total return consistent with preservation of capital PORTFOLIO A managed asset allocation portfolio spread across domestic and international stock, bond, and cash investments NET ASSET VALUE December 31, 2008 Class IA $10.87 Class IB $10.90 PERFORMANCE SUMMARY Total return at net asset value Class Class (as of 12/31/08) IA Shares* IB Shares 1 year -33.16% -33.32% 5 years -8.71 -9.59 Annualized -1.81 -2.00 10 years -4.79 -6.21 Annualized -0.49 -0.64 Life 235.47 225.71 Annualized 5.96 5.81 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. *Class inception date: February 1, 1988. Class inception date: April 30, 1998. Periods and performance for class IB shares before their inception are derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would be lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio composition will vary over time. Allocations represented as a percentage of portfolio market value. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the use of different classifications of securities for presentation purposes. Information is as of 12/31/08 and may not reflect trades entered into on that date. MANAGEMENT TEAMS REPORT AND OUTLOOK The past 12 months will be remembered as one of the worst periods in the history of the financial markets. Falling U.S. housing prices led to a credit crisis, the collapse of numerous financial institutions, and a worldwide recession. In this environment, stocks were hit hard, with most major U.S. indexes falling 35% to 40% and international equities performing even worse. In the bond market, U.S. Treasury yields plunged (and prices soared) as investors sought the safety of government issues. At the same time, heightened credit risk led to substantial underperformance for all other segments of the bond market. With this as the backdrop, Putnam VT Global Asset Allocation Fund (class IA shares) had a loss of 33.16% for the 12-month period ended December 31, 2008. Given the high correlations among asset classes during the downturn, the funds extensive diversification did not help performance during the past year. Fund management retains a positive long-term view on the value of using an active approach to creating a highly diversified portfolio. In a reflection of the broader market environment, two key factors contributed to the funds negative return. The first was the funds weighting in equities, which lost substantial ground at a time of extreme market weakness. The fund was positioned defensively, with a lower-than-normal weighting in equities, a tilt toward large caps over small caps, and an above-average weighting in the United States versus the international markets. While these moves helped fund performance on the margin, they were not enough to make up for the extreme downturn in the global stock markets. The second important factor was the funds positioning in fixed income, namely its holdings in non-Treasury securities that lost value amid the intensifying credit crisis. Management was compelled to mark down the value of several holdings in commercial mortgage-backed securities, resulting in a drop in the funds net asset value. The majority of these marked-down investments remain in the fund, as management anticipates that their underlying creditworthiness will ultimately be reflected in higher prices than those at which the securities are currently priced. Looking ahead, the funds management sees two powerful but opposing forces driving market performance  the continuation of the credit crisis and global recession, and the unprecedented economic stimulus efforts being enacted by governments and 2 central banks around the world. In the near term, management is retaining a cautious approach given the magnitude of the issues overhanging the markets. At the same time, however, they are keeping a close eye on indicators that can help identify the timing of a recovery. Management sees higher-quality corporate bonds, in particular, as a potential source of opportunity once the process of global deleveraging comes to a close. In the meantime, the funds managers are maintaining a well-diversified portfolio populated by higher-quality credits and stocks with strong balance sheets and reliable cash flows. International investing involves risks such as currency fluctua-tions, economic instability, and political developments. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. The use of derivatives involves special risks and may result in losses. The fund can also have a significant portion of its assets in bonds. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Diversification does not assure a profit or protect against loss. It is possible to lose money in a diversified portfolio. The Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies.The Putnam Balanced Blended Benchmark Index is a benchmark administered by Putnam Management that is 50% the Russell 3000 Index, 35% the Barclays Capital Aggregate Bond Index, 10% the Morgan Stanley Capital International (MSCI) EAFE Index, and 5% the JP Morgan Developed HighYield Index.The Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities.The Morgan Stanley Capital International (MSCI) EAFE Index is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia.The JP Morgan Developed HighYield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. It is not possible to invest directly in an index. FUND MANAGEMENT The fund is managed by James Fetch, Robert Kea, Jeffrey Knight, Robert Schoen, and Jason Vaillancourt. Listed below are the Putnam Funds managed by these fund managers. They may also manage other retail mutual fund counterparts to the Putnam VT Funds discussed in this report or other accounts advised by Putnam Management or an affiliate. Name Funds Managed James Fetch VT Global Asset Allocation Fund Asset Allocation: Conservative Portfolio Asset Allocation: Balanced Portfolio Asset Allocation: Growth Portfolio Absolute Return 500 Fund Absolute Return 700 Fund Robert Kea VT Global Asset Allocation Fund Income Strategies Fund Asset Allocation: Conservative Portfolio Asset Allocation: Balanced Portfolio Asset Allocation: Growth Portfolio Absolute Return 500 Fund Absolute Return 700 Fund RetirementReady Funds Jeffrey Knight VT Global Asset Allocation Fund Income Strategies Fund Asset Allocation: Conservative Portfolio Asset Allocation: Balanced Portfolio Asset Allocation: Growth Portfolio Absolute Return 500 Fund Absolute Return 700 Fund RetirementReady Funds Robert Schoen VT Global Asset Allocation Fund Income Strategies Fund Asset Allocation: Conservative Portfolio Asset Allocation: Balanced Portfolio Asset Allocation: Growth Portfolio Absolute Return 500 Fund Absolute Return 700 Fund RetirementReady Funds Jason Vaillancourt VT Global Asset Allocation Fund Asset Allocation: Conservative Portfolio Asset Allocation: Balanced Portfolio Asset Allocation: Growth Portfolio Absolute Return 500 Fund Absolute Return 700 Fund Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. 3 Understanding your VT funds expenses As an investor in a variable annuity product that in turn invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the information in this section, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. In addition, charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the table in this section, containing expense and value information, show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2008 to December 31, 2008. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. You may use the information in this part of the table to estimate the expenses that you paid over the period. Simply divide your account value by $1,000, and then multiply the result by the number in the first line (Expenses paid per $1,000) for the class of shares you own (using the first two class IA and class IB columns only). Compare your funds expenses with those of other funds You can also use this table to compare your funds expenses with those of other funds. The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other VT funds and mutual funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended December 31, 2008. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. During portions of the period, the fund limited expenses; had it not done so, expenses would have been higher. EXPENSES AND VALUE EXPENSES AND VALUE OF A $1,000 INVESTMENT, OF A $1,000 INVESTMENT, ASSUMING A HYPOTHETICAL ASSUMING ACTUAL RETURNS 5% ANNUALIZED RETURN FOR THE 6 MONTHS FOR THE 6 MONTHS ENDED 12/31/08 ENDED 12/31/08 Class IA Class IB Class IA Class IB VT Global Asset Allocation Fund Expenses paid per $1,000 $3.36 $4.43 $3.96 $5.23 Ending value (after expenses) $712.30 $711.50 $1,021.22 $1,019.96 Annualized expense ratio* 0.78% 1.03% 0.78% 1.03% Lipper peer group avg. expense ratio 0.77% 1.02% 0.77% 1.02% * For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights.  Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average.The Lipper average is a simple average of expenses of the mutual funds serving as investment vehicles for variable insurance products in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage/service arrangements that may reduce subaccount expenses.To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect the 12b-1 fees carried by class IB shares. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times and for different periods.The funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 12/31/08. 4 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of the funds in Putnam Variable Trust and, as required by law, determines annually whether to approve the continuance of each funds management contract with Putnam Investment Management (Putnam Management) and, in respect of certain funds in Putnam Variable Trust, the sub-management contract between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management. In 2008, the Board of Trustees also approved a new sub-management contract, in respect of certain funds in Putnam Variable Trust, between PIL and Putnam Management, and a new sub-advisory contract, in respect of certain funds in Putnam Variable Trust, among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of the funds management contract, and in respect of certain funds in Putnam Variable Trust, the sub-management and sub-advisory contracts, effective July 1, 2008. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for the funds in Putnam Variable Trust and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused 5 their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of the funds in Putnam Variable Trust, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of the funds in Putnam Variable Trust voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., the fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees and excluding charges and expenses at the insurance company separate account level) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Actual Management Total Expenses Fee (percentile) (percentile) Putnam VT Global Asset Allocation Fund 52nd 48th (Because a funds custom peer group is smaller than its broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not apply to your fund. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. The funds in Putnam Variable Trust currently have the benefit of breakpoints in their management fees that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if a fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in 6 increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds in Putnam Variable Trust represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under Putnam Variable Trusts management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered the Lipper peer group percentile rankings for the funds class IA share cumulative total return performance results at net asset value for the one-year, three-year and five-year periods ended December 31, 2007. This information is shown in the following table. (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report. In addition, results do not reflect charges and expenses at the insurance company separate account level.) Where applicable, the table also shows the number of funds in the peer group for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. Past performance is no guarantee of future returns. 7 One-year Three-year Five-year period period period percentile percentile percentile (# of funds (# of funds (# of funds IA Share as of 12/31/07 in category) in category) in category) Putnam VT Global Asset Allocation Fund 87th (174) 62nd (108) 53rd (81) Lipper VP (Underlying Funds)  Mixed-Asset Target Allocation Growth Funds See page 9 for more recent Lipper performance ranking information for the fund. Past performance is no guarantee of future results. The Trustees noted the disappointing performance for your fund for the one-year period ended December 31, 2007. In this regard, the Trustees considered that Putnam Management continues to have confidence in the investment process for this fund given its stronger longer term record, recognizing the tendency for short-term variability over a market cycle. The Trustees also considered Putnam Managements belief that the research centralization efforts underway in the equity space at Putnam will strengthen the funds investment process, which focuses on a blend of quantitative techniques and fundamental analysis, and enhance the funds performance potential. * * * As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with Putnam Variable Trust. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of Putnam Variable Trusts management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. 8 Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by the funds in Putnam Variable Trust are reasonable. More Recent Peer Group Rankings More recent Lipper percentile rankings are shown for the fund in the following table. Note that this information was not available to the Trustees when they approved the continuance of the funds management contract. The table shows the Lipper peer group percentile rankings of the funds class IA share total return performance at net asset value. These rankings were determined on an annualized basis and are for the one-year, five-year, and ten-year periods ended on the most recent calendar quarter (December 31, 2008). Where applicable, the table also shows the funds rank among the total number of funds in its peer group for the respective periods; this information is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. One-year Five-year Ten-year IA Share as of 12/31/08 period rank period rank period rank Putnam VT Global Asset Allocation Fund 70% (138/197) 76% (69/90) 75% (38/50) Lipper VP (Underlying Funds)  Mixed-Asset Target Allocation Growth Funds Approval of the Sub-Management Contract between Putnam Management and Putnam Investments Limited and the Sub-Advisory Contract among Putnam Management, Putnam Investments Limited andThe Putnam Advisory Company In 2008, the Trustees approved a new sub-management contract between Putnam Management and PIL in respect of certain funds in Putnam Variable Trust, under which PILs London office would begin managing a separate portion of the assets of certain funds. Also in 2008, the Trustees approved a new sub-advisory contract among Putnam Management, PIL and PAC in respect of certain funds in Putnam Variable Trust, under which PACs Tokyo branch would begin providing non-discretionary investment services to certain funds, and PACs Singapore branch would begin providing discretionary investment management services to certain funds. The applicable funds and their respective sub-management and/or sub-advisory contracts are listed in the table below, along with the Trustee approval date, the effective date of the services, and the type of PAC services provided, if applicable. The Contract Committee reviewed information provided by Putnam Management, PIL and PAC and, upon completion of this review, recommended, and the Independent Trustees and the full Board of Trustees approved, the sub-management contract and the sub-advisory contract in respect of the funds in Putnam Variable Trust listed below. The Trustees considered numerous factors they believed relevant in approving your funds sub-management and sub-advisory contracts, including Putnam Managements belief that the interest of shareholders would be best served by utilizing investment professionals in PILs London office and PACs Tokyo and Singapore offices to manage a portion of 9 certain funds assets and PILs and PACs expertise in managing assets invested in European and Asian markets, respectively. The Trustees also considered that applicable securities laws require a sub-advisory relationship among Putnam Management, PIL and PAC in order for Putnams investment professionals in London, Tokyo and Singapore to be involved in the management of your fund. The Trustees noted that Putnam Management, and not your fund, would pay the sub-management fee to PIL for its services, that Putnam Management and/or PIL, but not your fund, would pay the sub-advisory fee to PAC for its services, and that the sub-management and sub-advisory relationships with PIL and PAC, respectively, will not reduce the nature, quality or overall level of service provided to the applicable funds. Trustee Approval Type of PAC Fund Name Contract(s) Date(s) Effective Date(s) Services Provided* Putnam VT Global Asset Allocation Fund PIL sub-management May 2008 May 15, 2008 (PIL); Discretionary investment contract; PAC June 30, 2009 (PAC) management services sub-advisory contract *Discretionary investment management services are provided by PACs Singapore office and non-discretionary investment management services are provided by PACs Tokyo office. Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www.putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. 10 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Global Asset Allocation Fund: In our opinion, the accompanying statement of assets and liabilities, including the funds portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Global Asset Allocation Fund (the fund) at December 31, 2008, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2008 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 11, 2009 11 Putnam VT Global Asset Allocation Fund The funds portfolio 12/31/08 COMMON STOCKS (54.8%)* Shares Value Basic materials (3.7%) Abengoa SA (Spain) 3,554 $59,650 Acciona SA (Spain) 471 59,825 Agnico-Eagle Mines, Ltd. (Canada)  1,300 66,729 AK Steel Holding Corp. 2,070 19,292 Albemarle Corp. 2,087 46,540 Amcor, Ltd. (Australia) 33,548 138,561 Ameron International Corp. 444 27,936 Andersons, Inc. (The) 3,102 51,121 AngloGold Ashanti, Ltd. ADR (South Africa) 1,219 33,778 Antofagasta PLC (United Kingdom) 28,269 177,116 Apex Silver Mines, Ltd. (Cayman Islands)  1,693 1,659 Aracruz Celulose SA ADR (Brazil) 551 6,215 Arcelor Mittal (Luxembourg) 18,335 443,792 ArcelorMittal (Luxembourg) 575 13,949 Aurizon Mines, Ltd. (Canada)  19,471 63,086 Balfour Beatty PLC (United Kingdom) 5,910 28,560 Barrick Gold Corp. (Canada) 3,324 122,223 Barrick Gold Corp. (Canada) 1,356 49,944 BASF SE (Germany) 2,761 109,559 BHP Billiton PLC (United Kingdom) 5,875 112,256 BHP Billiton, Ltd. (Australia) 11,115 237,891 BlueScope Steel, Ltd. (Australia) 31,258 78,015 Broadwind Energy, Inc.  1,178 5,301 Buckeye Technologies, Inc.  4,522 16,460 Cameco Corp. (Canada) 1,200 20,700 Canfor Corp. (Canada)  2,556 16,003 Ceradyne, Inc.  902 18,320 CF Industries Holdings, Inc. 4,175 205,243 China Grand Forestry Green Resources Group, Ltd. (Hong Kong)  164,000 6,933 Cia de Minas Buenaventura SA ADR (Peru) 2,514 50,079 Clearwater Paper Corp.  148 1,242 Cliffs Natural Resources, Inc. 8,162 209,029 Coeur dAlene Mines Corp.  15,300 13,464 Crystallex International Corp. (Canada)  10,800 1,836 Deltic Timber Corp. 289 13,222 Denison Mines Corp. (Canada)  2,800 3,368 Dow Chemical Co. (The) 7,277 109,810 Eldorado Gold Corp. (Canada)  7,717 61,350 Energy Resources of Australia, Ltd. (Australia) 1,033 14,018 Fletcher Building, Ltd. (New Zealand) 10,864 36,866 FMC Corp. 4,570 204,416 Freeport-McMoRan Copper & Gold, Inc. Class B 7,933 193,883 COMMON STOCKS (54.8%)* continued Shares Value Basic materials continued Gammon Gold, Inc. (Canada)  4,575 $25,025 Givaudan SA (Switzerland) 32 25,035 Gold Fields, Ltd. ADR (South Africa) 6,100 60,573 Goldcorp, Inc. (Toronto Exchange) (Canada) 3,245 102,315 Golden Star Resources, Ltd.  11,200 11,200 Great Basin Gold, Ltd. (Canada)  13,384 17,265 Grupo Empresarial Ence SA (Spain) 2,500 8,850 Grupo Ferrovial SA (Spain) 1,769 48,935 Gunns, Ltd. (Australia) 8,163 6,694 Harmony Gold Mining Co., Ltd. ADR (South Africa)  2,802 30,738 Hecla Mining Co.  8,125 22,750 Hokuetsu Paper Mills, Ltd. (Japan) 4,000 24,417 Holmen AB Class B (Sweden) 800 19,972 Iamgold Corp. (Canada) 8,000 48,880 Impregilo SpA (Italy)  11,473 33,179 Innophos Holdings, Inc. 1,487 29,457 Innospec, Inc. (United Kingdom) 2,729 16,074 Insituform Technologies, Inc.  1,421 27,979 International Paper Co. 1,862 21,972 JFE Holdings, Inc. (Japan) 1,500 39,587 Kaiser Aluminum Corp. 1,002 22,565 Kinross Gold Corp. (Canada) 4,600 84,732 Koninklijke DSM NV (Netherlands) 1,831 47,133 Koppers Holdings, Inc. 1,919 41,489 Layne Christensen Co.  1,714 41,153 Linde AG (Germany) 295 25,069 Matsushita Electric Works, Ltd. (Japan) 4,000 35,488 MeadWestvaco Corp. 1,324 14,816 Minefinders Corp. (Canada)  2,021 10,408 Monsanto Co. 6,683 470,149 Mosaic Co. (The) 7,966 275,624 Mueller Water Products, Inc. Class A 4,938 41,479 New Gold, Inc. (Canada)  9,494 13,843 Newmont Mining Corp. 2,400 97,680 Northgate Minerals Corp. (Canada)  11,800 9,794 Northwest Pipe Co.  569 24,245 Oilsands Quest, Inc. (Canada)  3,790 2,767 OJI Paper Co., Ltd. (Japan) 7,000 41,060 Olympic Steel, Inc. 1,823 37,135 OM Group, Inc.  2,467 52,078 Packaging Corp. of America 4,557 61,337 Paladin Energy, Ltd. (Australia)  4,849 8,646 PAN American Silver Corp. (Canada)  1,657 28,285 Perini Corp.  1,383 32,335 12 Putnam VT Global Asset Allocation Fund COMMON STOCKS (54.8%)* continued Shares Value Basic materials continued Plum Creek Timber Company, Inc. (R) 873 $30,328 Portucel Empresa Produtora de Pasta e Papel SA (Portugal) 8,930 19,387 Potash Corp. of Saskatchewan (Canada) 3,872 283,508 Potash Corp. of Saskatchewan, Inc. (Canada) 331 24,415 Potlatch Corp. (R) 518 13,473 PV Crystalox Solar PLC (United Kingdom) 6,951 10,183 Rangold Resources, Ltd. ADR (Jersey) 1,328 58,326 Rayonier, Inc. 698 21,882 Royal Gold, Inc. 770 37,892 Salzgitter AG (Germany) 575 45,606 Sappi, Ltd. ADR (South Africa) 2,222 8,688 Schnitzer Steel Industries, Inc. Class A 1,574 59,261 Seabridge Gold, Inc. (Canada)  1,100 14,388 Silgan Holdings, Inc. 1,209 57,802 Silver Standard Resources, Inc. (Canada)  1,800 28,692 Silver Wheaton Corp. (Canada)  10,961 71,137 Sino-Forest Corp. (Canada)  1,546 12,570 Smurfit-Stone Container Corp.  5,310 1,354 Sonoco Products Co. 922 21,354 Southern Copper Corp. 20,745 333,165 Stora Enso OYJ Class R (Finland) 3,333 26,128 Sumitomo Forestry Co., Ltd. (Japan) 2,600 21,004 Svenska Cellulosa AB Class B (Sweden) 2,400 20,723 Syngenta AG (Switzerland) 662 127,370 Terra Industries, Inc. 9,262 154,398 Timberwest Forest Corp. (Unit) (Canada) 1,536 4,479 Uex Corp. (Canada)  4,000 2,175 Umicore NV/SA (Belgium) 9,543 189,091 UPM-Kymmene OYJ (Finland) 2,011 25,606 Uranium One, Inc. (Canada)  5,500 8,110 Vallourec SA (France) 216 24,670 voestalpine AG (Austria) 6,845 147,383 Votorantim Celulose e Papel SA ADR (Brazil) 1,323 10,491 Wausau Paper Corp. 1,840 21,050 West Fraser Timber Co., Ltd. (Canada) 540 14,146 Weyerhaeuser Co. 882 26,998 Yamana Gold, Inc. (Canada) 5,900 45,548 Zhaojin Mining Industry Co., Ltd. (China) 37,500 29,235 7,341,463 COMMON STOCKS (54.8%)* continued Shares Value Capital goods (3.9%) Acuity Brands, Inc. 1,226 $42,800 Aecom Technology Corp.  1,880 57,772 AGCO Corp.  7,800 184,002 Alstom (France) 883 52,363 American Ecology Corp. 1,634 33,056 American Science & Engineering, Inc. 527 38,977 Andritz AG (Austria) 2,653 68,096 Applied Industrial Technologies, Inc. 3,240 61,301 Autoliv, Inc. (Sweden) 5,117 109,811 BAE Systems PLC (United Kingdom) 82,215 454,528 Bio-Treat Technology, Ltd. (China)  83,000 2,929 Boeing Co. (The) 13,168 561,879 Bucyrus International, Inc. Class A 385 7,130 Calgon Carbon Corp.  1,122 17,234 Canon, Inc. (Japan) 5,600 175,406 Capstone Turbine Corp.  18,904 15,879 Caterpillar, Inc. 2,783 124,317 Chart Industries, Inc.  4,646 49,387 Charter PLC (United Kingdom) 1,221 5,910 China High Speed Transmission Equipment Group Co., Ltd. (China) 22,000 26,849 CLARCOR, Inc. 554 18,382 Clean Harbors, Inc.  827 52,465 Columbus McKinnon Corp.  2,099 28,651 Conergy AG (Germany)  842 1,192 Cummins, Inc. 4,785 127,903 Dana Holding Corp.  1,209 895 Darling International, Inc.  3,890 21,356 Deere (John) & Co. 8,171 313,113 Doosan Heavy Industries and Construction Co., Ltd. (South Korea) 860 43,974 Ebara Corp. (Japan) 13,000 29,983 EMCOR Group, Inc.  3,042 68,232 Emerson Electric Co. 6,605 241,809 Energy Recovery, Inc.  3,164 23,983 EnergySolutions, Inc. 570 3,221 Epure International, Ltd. (China) 9,000 1,550 Esterline Technologies Corp.  645 24,439 European Aeronautic Defense and Space Co. (Netherlands) 18,347 311,056 Finmeccanica SpA (Italy) 10,703 164,797 Flowserve Corp. 2,176 112,064 Fluor Corp. 2,861 128,373 Foster Wheeler, Ltd.  4,503 105,280 Franklin Electric Co., Inc. 599 16,838 Fuel Systems Solutions, Inc.  462 15,135 13 Putnam VT Global Asset Allocation Fund COMMON STOCKS (54.8%)* continued Shares Value Capital goods continued Fuel Tech, Inc.  3,369 $35,678 Gardner Denver, Inc.  1,733 40,448 General Cable Corp.  1,570 27,773 General Dynamics Corp. 6,383 367,597 Glory, Ltd. (Japan) 7,800 152,222 GLV, Inc. Class A (Canada)  1,731 11,051 Gorman-Rupp Co. (The) 950 29,564 GrafTech International, Ltd.  1,937 16,116 Grief, Inc. Class A 442 14,776 GUD Holdings, Ltd. (Australia) 1,434 6,114 Heico Corp. 790 30,676 Hyflux, Ltd. (Singapore) 8,000 10,059 Illinois Tool Works, Inc. 5,342 187,237 Insteel Industries, Inc. 934 10,545 ITT Corp. 732 33,665 John Bean Technologies Corp. 1,063 8,685 Joy Global, Inc. 6,995 160,116 Knoll, Inc. 3,263 29,432 Kurita Water Industries, Ltd. (Japan) 2,700 72,576 Lindsay Corp. 525 16,690 Lockheed Martin Corp. 1,518 127,633 MAN AG (Germany) 163 9,028 Manitowoc Co., Inc. (The) 12,335 106,821 Met-Pro Corp. 529 7,046 Mitsubishi Electric Corp. (Japan) 24,000 149,854 Moog, Inc.  2,260 82,648 Nalco Holding Co. 1,629 18,799 Northrop Grumman Corp. 2,010 90,530 NSK, Ltd. (Japan) 8,000 29,974 Orbital Sciences Corp.  1,680 32,810 Organo Corp. (Japan) 1,000 6,474 Parker-Hannifin Corp. 1,607 68,362 Pentair, Inc. 1,524 36,073 Pitney Bowes, Inc. 6,226 158,638 Prysmian SpA (Italy) 17,091 271,263 Raser Technologies, Inc.  2,600 9,854 Raytheon Co. 9,341 476,765 Roper Industries, Inc. 856 37,159 Solon AG Fuer Solartechnik (Germany)  290 6,005 Spirax-Sarco Engineering PLC (United Kingdom) 1,971 26,197 Steelcase, Inc. 17,513 98,423 Sunpower Corp. Class A  580 21,460 Tanfield Group PLC (United Kingdom)  26,614 1,957 Teledyne Technologies, Inc.  1,366 60,855 Tetra Tech, Inc.  2,412 58,250 THK Co., Ltd. (Japan) 1,300 13,630 COMMON STOCKS (54.8%)* continued Shares Value Capital goods continued Tomkins PLC (United Kingdom) 10,582 $19,232 United Technologies Corp. 5,998 321,493 USEC, Inc.  2,900 13,021 Valmont Industries, Inc. 531 32,582 Vestas Wind Systems A/S (Denmark)  808 48,234 Vinci SA (France) 797 33,705 Wabtec Corp. 1,745 69,364 WESCO International, Inc.  2,124 40,845 7,790,321 Communication services (3.2%) Adelphia Recovery Trust (Ser. ACC-1)  53,418 2,137 Airvana, Inc.  3,470 21,236 AT&T, Inc. # 41,031 1,169,384 Atlantic Tele-Network, Inc. 1,489 39,533 Belgacom SA (Belgium) 1,099 42,097 Carphone Warehouse Group PLC (The) (United Kingdom) 17,447 22,978 Cincinnati Bell, Inc.  13,270 25,611 Comcast Corp. Class A 11,913 201,091 DirecTV Group, Inc. (The)  19,191 439,666 DISH Network Corp. Class A  5,931 65,775 Embarq Corp. 2,948 106,010 France Telecom SA (France) 20,396 572,901 InterDigital, Inc.  1,366 37,565 j2 Global Communications, Inc.  1,867 37,415 KDDI Corp. (Japan) 89 632,497 Koninklijke (Royal) KPN NV (Netherlands) 5,553 80,862 KT Freetel Co., Ltd. (South Korea)  2,580 64,054 Liberty Global, Inc. Class A  12,079 192,298 Nice Systems, Ltd. ADR (Israel)  1,471 33,053 NII Holdings, Inc.  8,373 152,221 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 110 589,893 Novatel Wireless, Inc.  2,316 10,746 NTELOS Holdings Corp. 1,412 34,820 NTT DoCoMo, Inc. (Japan) 11 21,636 Premiere Global Services, Inc.  3,689 31,762 Rogers Communications Class B (Canada) 566 17,061 Swisscom AG (Switzerland) 133 42,642 Syniverse Holdings, Inc.  2,174 25,958 Taiwan Mobile Co., Ltd. (Taiwan) 33,000 49,142 Telefonica SA (Spain) 7,407 166,730 Telekom Austria AG (Austria) 1,275 18,507 Telephone and Data Systems, Inc. 1,777 56,420 Verizon Communications, Inc. 36,596 1,240,604 Vodafone Group PLC (United Kingdom) 57,772 117,972 6,362,277 14 Putnam VT Global Asset Allocation Fund COMMON STOCKS (54.8%)* continued Shares Value Conglomerates (1.1%) 3M Co. 9,007 $518,263 Ansell, Ltd. (Australia) 5,882 52,726 Bouygues SA (France) 6,371 270,804 Danaher Corp. 633 35,834 General Electric Co. 32,945 533,709 Hutchison Whampoa, Ltd. (Hong Kong) 9,000 45,400 Itochu Corp. (Japan) 27,000 135,164 Silex Systems, Ltd. (Australia)  2,292 4,775 Vivendi SA (France) 14,060 459,687 Walter Industries, Inc. 2,551 44,668 2,101,030 Consumer cyclicals (3.8%) Aeropostale, Inc.  1,545 24,875 Aisin Seiki Co., Ltd. (Japan) 3,200 45,314 Amazon.com, Inc.  328 16,820 Bayerische Motoren Werke (BMW) AG (Germany) 1,404 43,339 Blue Nile, Inc.  930 22,776 Bridgestone Corp. (Japan) 14,800 221,789 Brinks Co. (The) 2,108 56,663 Buckle, Inc. (The) 3,231 70,500 Caseys General Stores, Inc. 1,250 28,463 Cash America International, Inc. 1,142 31,234 Charlotte Russe Holding, Inc.  2,200 14,278 Chemed Corp. 834 33,168 Coach, Inc.  18,060 375,106 Compass Group PLC (United Kingdom) 4,944 24,887 Consolidated Graphics, Inc.  1,171 26,511 CTC Media, Inc. (Russia)  5,848 28,070 Daily Mail and General Trust Class A (United Kingdom) 6,023 23,841 DaimlerChrysler AG (Germany) 1,808 68,986 Daito Trust Construction Co., Ltd. (Japan) 1,100 57,471 De La Rue PLC (United Kingdom) 2,866 38,033 Deckers Outdoor Corp.  556 44,408 Deluxe Corp. 2,265 33,884 Dolby Laboratories, Inc. Class A  4,918 161,114 Dollar Tree, Inc.  5,205 217,569 Dreamworks Animation SKG, Inc. Class A  1,082 27,331 Dress Barn, Inc.  2,898 31,125 Emergency Medical Services Corp. Class A  1,150 42,102 Exide Technologies  4,603 24,350 Experian Group, Ltd. (Ireland) 5,319 33,788 EZCORP, Inc. Class A  6,421 97,663 FamilyMart Co., Ltd. (Japan) 1,500 65,019 Fiat SpA (Italy) 28,535 186,730 Foot Locker, Inc. 11,673 85,680 COMMON STOCKS (54.8%)* continued Shares Value Consumer cyclicals continued Geberit International AG (Switzerland) 531 $56,813 Genesco, Inc.  1,723 29,153 Greek Organization of Football Prognostics (OPAP) SA (Greece) 4,580 132,314 Guangdong Investment, Ltd. (Hong Kong) 84,000 33,925 Gymboree Corp. (The)  1,507 39,318 Hackett Group Inc. (The)  7,440 21,725 Hasbro, Inc. 6,845 199,669 Healthcare Services Group, Inc. 1,475 23,497 Hillenbrand, Inc. 2,103 35,078 Home Retail Group (United Kingdom) 5,241 16,306 Honda Motor Co., Ltd. (Japan) 1,900 41,115 ICF International, Inc.  1,516 37,248 Jakks Pacific, Inc.  1,875 38,681 Jos. A. Bank Clothiers, Inc.  1,052 27,510 Landauer, Inc. 1,400 102,620 Lennox International, Inc. 1,527 49,307 LG Corp. (South Korea) 610 21,280 Lions Gate Entertainment Corp. (Canada)  4,600 25,300 LVMH Moet Hennessy Louis Vuitton SA (France) 729 49,185 M.D.C. Holdings, Inc. 2,620 79,386 Manpower, Inc. 2,060 70,019 Marvel Entertainment, Inc.  1,733 53,290 Mattel, Inc. 11,612 185,792 Mediaset SpA (Italy) 26,786 153,992 Morningstar, Inc.  1,429 50,730 NBTY, Inc.  6,247 97,766 Next PLC (United Kingdom) 8,285 131,574 Nintendo Co., Ltd. (Japan) 200 76,670 Nissha Printing Co., Ltd. (Japan) 1,000 39,696 Panasonic Corp. (Japan) 11,000 137,531 Perry Ellis International, Inc.  1,825 11,571 Phillips-Van Heusen Corp. 2,401 48,332 PRG-Schultz International, Inc.  1,637 6,679 RadioShack Corp. 8,091 96,607 Reed Elsevier PLC (United Kingdom) 7,525 55,636 Rent-A-Center, Inc.  2,209 38,989 SECOM Co., Ltd. (Japan) 1,400 71,953 Sony Corp. (Japan) 3,900 84,596 Standard Parking Corp.  1,344 25,993 Stantec, Inc. (Canada)  1,389 34,499 Steinway Musical Instruments, Inc.  1,150 20,137 Steven Madden, Ltd.  3,288 70,100 Swire Pacific, Ltd. (Hong Kong) 25,500 176,819 Tenneco Automotive, Inc.  3,812 11,245 15 Putnam VT Global Asset Allocation Fund COMMON STOCKS (54.8%)* continued Shares Value Consumer cyclicals continued Thomas Cook Group PLC (United Kingdom) 55,698 $144,670 Time Warner Cable, Inc. Class A  15 322 Time Warner, Inc. 48,189 484,781 TJX Cos., Inc. (The) 5,300 109,021 Toro Co. (The) 3,786 124,938 Toyota Industries Corp. (Japan) 1,700 36,343 Toyota Motor Corp. (Japan) 700 22,863 Tractor Supply Co.  480 17,347 True Religion Apparel, Inc.  1,820 22,641 TUI Travel PLC (United Kingdom) 13,256 45,455 Urban Outfitters, Inc.  9,398 140,782 Valeo SA (France) 4,223 63,051 Vertis Holdings, Inc. (F)  1,807 2 Volkswagen AG (Germany) 68 23,921 Wal-Mart Stores, Inc. 16,097 902,398 Walt Disney Co. (The) 8,572 194,499 Warnaco Group, Inc. (The)  2,282 44,796 Wheelock and Co., Ltd. (Hong Kong) 12,000 26,584 Wiley (John) & Sons, Inc. Class A 1,867 66,428 Wolverine World Wide, Inc. 3,098 65,182 WPP PLC (United Kingdom) 10,252 60,620 7,709,177 Consumer staples (6.8%) AFC Enterprises  4,068 19,079 Alberto-Culver Co. 642 15,735 Altria Group, Inc. # 13,223 199,138 Archer Daniels Midland Co. 11,360 327,509 Aryzta AG (Switzerland)  1,058 34,112 BAT Industries PLC (United Kingdom) 3,560 93,829 Bidz.com, Inc.  4,410 20,286 BJs Wholesale Club, Inc.  6,071 207,992 Boston Beer Co., Inc. Class A  725 20,590 Brinker International, Inc. 2,170 22,872 Britvic PLC (United Kingdom) 16,553 64,067 Bunge, Ltd. 3,842 198,900 Cal-Maine Foods, Inc. 666 19,114 Campbell Soup Co. 2,874 86,249 CEC Entertainment, Inc.  1,080 26,190 Chattem, Inc.  786 56,223 Clorox Co. 7,121 395,643 Coca-Cola Co. (The) 3,888 176,010 Colgate-Palmolive Co. 8,158 559,149 Colruyt SA (Belgium) 1,127 242,374 Constellation Brands, Inc. Class A  8,241 129,961 Corn Products International, Inc. 4,402 126,998 Cosan, Ltd. Class A (Brazil)  10,467 36,216 Dean Foods Co.  8,698 156,303 DeVry, Inc. 1,212 69,581 COMMON STOCKS (54.8%)* continued Shares Value Consumer staples continued Dominos Pizza, Inc.  2,167 $10,207 Dr. Pepper Snapple Group, Inc.  5,651 91,829 Einstein Noah Restaurant Group, Inc.  2,224 12,788 Energizer Holdings, Inc.  3,050 165,127 Estee Lauder Cos., Inc. (The) Class A 4,221 130,682 Fresh Del Monte Produce, Inc. (Cayman Islands)  1,724 38,652 Groupe Danone (France) 610 36,971 Heineken Holding NV (Netherlands) 2,701 77,652 Heineken NV (Netherlands) 5,548 171,172 Herbalife, Ltd. (Cayman Islands) 6,917 149,961 InBev NV (Belgium) 8,364 194,730 InBev NV 144A (Belgium) 3,958 92,150 Inchcape PLC (United Kingdom) 24,675 13,301 ITT Educational Services, Inc.  3,766 357,695 Japan Tobacco, Inc. (Japan) 16 52,866 Jardine Cycle & Carriage, Ltd. (Singapore) 3,000 19,999 KAO Corp. (Japan) 14,000 423,028 Kerry Group PLC Class A (Ireland) 10,932 200,199 Koninklijke Ahold NV (Netherlands) 31,862 393,248 Kraft Foods, Inc. Class A 8,787 235,931 Kroger Co. 16,765 442,764 KT&G Corp. (South Korea) 695 43,373 Lawson, Inc. (Japan) 1,000 57,545 Lion Nathan, Ltd. (Australia) 4,633 27,090 Marubeni Corp. (Japan) 13,000 49,440 McDonalds Corp. 12,814 796,903 MWI Veterinary Supply, Inc.  1,226 33,053 Nash Finch Co. 2,744 123,178 Nestle SA (Switzerland) 11,550 452,093 Netflix, Inc.  985 29,442 New Oriental Education & Technology Group ADR (China)  538 29,542 Pepsi Bottling Group, Inc. (The) 14,572 328,016 PepsiCo, Inc. 8,980 491,835 Philip Morris International, Inc. 14,724 640,641 Prestige Brands Holdings, Inc.  4,402 46,441 Procter & Gamble Co. (The) 18,324 1,132,790 Reckitt Benckiser PLC (United Kingdom) 3,382 127,804 Reynolds American, Inc. 1,345 54,217 Robert Half International, Inc. 7,194 149,779 Safeway, Inc. 22,680 539,104 Sodexho Alliance SA (France) 678 37,678 Spartan Stores, Inc. 3,873 90,047 Suedzucker AG (Germany) 6,532 100,225 SunOpta, Inc. (Canada)  4,300 6,751 Swedish Match AB (Sweden) 7,188 103,899 16 Putnam VT Global Asset Allocation Fund COMMON STOCKS (54.8%)* continued Shares Value Consumer staples continued Toyo Suisan Kaisha, Ltd. (Japan) 15,000 $430,193 Tyson Foods, Inc. Class A 10,857 95,107 Wolseley PLC (United Kingdom) 13,045 73,778 Woolworths, Ltd. (Australia) 19,908 377,462 Yum! Brands, Inc. 11,784 371,196 13,453,694 Energy (6.5%) Alpha Natural Resources, Inc.  3,654 59,158 Arch Coal, Inc. 496 8,080 Areva SA (France) 19 9,370 Aventine Renewable Energy Holdings, Inc.  5,563 3,616 Ballard Power Systems, Inc. (Canada)  6,076 6,866 Basic Energy Services, Inc.  # 3,366 43,893 BG Group PLC (United Kingdom) 9,732 137,057 BP PLC (United Kingdom) 55,217 429,165 Bronco Energy, Ltd. (Canada)  1,386 1,450 Callon Petroleum Co.  2,070 5,382 Canadian Oil Sands Trust (Unit) (Canada) 1,065 18,512 Canadian Solar, Inc. (China)  734 4,742 Centennial Coal Co., Ltd. (Australia) 3,548 8,436 Chevron Corp. 23,658 1,749,982 China Coal Energy Co. (China) 31,000 25,052 China Petroleum & Chemical Corp. (China) 148,000 91,179 China Shenhua Energy Co., Ltd. (China) 20,000 42,891 China Sunergy Co., Ltd. ADR (China)  1,280 5,056 Compagnie Generale de Geophysique-Veritas SA (France)  11,590 173,792 Complete Production Services, Inc.  1,763 14,368 Comstock Resources, Inc.  1,092 51,597 Connacher Oil and Gas, Ltd. (Canada)  4,421 2,695 ConocoPhillips 13,148 681,066 CONSOL Energy, Inc. 396 11,318 Core Laboratories NV (Netherlands) 624 37,353 Covanta Holding Corp.  1,700 37,332 CVR Energy, Inc.  3,340 13,360 Devon Energy Corp. 986 64,790 Dresser-Rand Group, Inc.  11,896 205,206 EDP Renovaveis SA (Spain)  3,878 27,272 Energy XXI Bermuda, Ltd. (Bermuda) 10,296 8,134 ENI SpA (Italy) 14,318 335,414 ENSCO International, Inc. 4,868 138,203 Evergreen Energy, Inc.  10,300 2,987 COMMON STOCKS (54.8%)* continued Shares Value Energy continued Evergreen Solar, Inc.  2,697 $8,603 Exxon Mobil Corp. # 43,908 3,505,176 Felix Resources, Ltd. (Australia) 1,160 7,324 First Solar, Inc.  1,379 190,247 Foundation Coal Holdings, Inc. 293 4,108 FuelCell Energy, Inc.  5,748 22,302 Gamesa Corp Tecnologica SA (Spain) 1,570 28,597 GT Solar International, Inc.  1,164 3,364 Gushan Environmental Energy, Ltd. ADR (China) 6,000 11,040 Halliburton Co. 1,611 29,288 Headwaters, Inc.  5,247 35,417 Hess Corp. 1,767 94,782 Hidili Industry International Development, Ltd. (China) 11,000 3,516 Iberdrola Renovables SA (Spain)  9,307 40,408 Inpex Holdings, Inc. (Japan) 4 31,533 International Coal Group, Inc.  1,597 3,673 ION Geophysical Corp.  6,095 20,906 JA Solar Holdings Co., Ltd. ADR (China)  3,038 13,276 James River Coal Co.  318 4,875 Key Energy Services, Inc.  4,410 19,448 LDK Solar Co., Ltd. ADR (China)  846 11,100 MacArthur Coal, Ltd. (Australia) 1,098 2,385 Marathon Oil Corp. 25,159 688,350 Mariner Energy, Inc.  2,766 28,213 Massey Energy Co. 9,200 126,868 McMoRan Exploration Co.  1,664 16,307 Nexen, Inc. (Canada) 2,800 49,477 Noble Corp. 3,638 80,363 Occidental Petroleum Corp. 6,995 419,630 Oil States International, Inc.  946 17,681 OPTI Canada, Inc. (Canada)  1,529 2,267 Patriot Coal Corp.  340 2,125 Patterson-UTI Energy, Inc. 6,004 69,106 Peabody Energy Corp. 547 12,444 Petroleo Brasileiro SA ADR (Brazil) 988 24,196 Petroleum Geo-Services ASA (Norway)  3,100 12,740 Q-Cells AG (Germany)  468 17,056 Queensland Gas Co., Ltd. (Australia) (F)  1,924 7,838 Renewable Energy Corp. AS (Norway)  2,172 20,566 Repsol YPF SA (Spain) 2,721 58,197 Riversdale Mining, Ltd. (Australia)  2,321 4,012 Rosetta Resources, Inc.  2,547 18,033 Royal Dutch Shell PLC Class A (Netherlands) 4,575 121,310 17 Putnam VT Global Asset Allocation Fund COMMON STOCKS (54.8%)* continued Shares Value Energy continued Royal Dutch Shell PLC Class B (Netherlands) 18,596 $474,737 Sasol, Ltd. ADR (South Africa) 1,053 31,937 Solar Millennium AG (Germany)  442 7,588 Solarfun Power Holdings Co., Ltd. ADR (China)  1,380 6,914 Solaria Energia y Medio Ambiente SA (Spain)  1,655 4,507 StatoilHydro ASA (Norway) 24,099 399,668 Stone Energy Corp.  1,414 15,582 Suncor Energy, Inc. (Canada) 1,158 22,581 Sunoco, Inc. 7,875 342,248 Suntech Power Holdings Co., Ltd. ADR (China)  928 10,858 Swift Energy Co.  1,200 20,172 Tesoro Corp. 15,520 204,398 Theolia SA (France)  1,894 8,120 Tidewater, Inc. 13,126 528,584 Total SA (France) 3,100 169,716 Trico Marine Services, Inc.  1,635 7,308 Trina Solar, Ltd. ADR (China)  594 5,518 UK Coal PLC (United Kingdom)  1,978 2,926 Unit Corp.  3,576 95,551 UTS Energy Corp. (Canada)  5,393 3,554 Vaalco Energy, Inc.  4,172 31,040 Valero Energy Corp. 6,798 147,109 VeraSun Energy Corp.  4,830 290 W&T Offshore, Inc. 1,120 16,038 Willbros Group, Inc. (Panama)  1,880 15,924 Yanzhou Coal Mining Co., Ltd. (China) 20,000 14,882 Yingli Green Energy Holding Co., Ltd. ADR (China)  7,622 46,494 12,977,165 Financials (7.3%) 3i Group PLC (United Kingdom) 23,228 92,822 ACE, Ltd. (Switzerland) 2,069 109,491 Advanta Corp. Class B 5,437 11,363 Agree Realty Corp. (R) 1,277 23,152 Allianz SE (Germany) 1,431 154,132 Allied Irish Banks PLC (Ireland) 28,706 70,104 Allied World Assurance Company Holdings, Ltd. (Bermuda) 830 33,698 Alpha Bank AE (Greece) 2,960 27,918 American Equity Investment Life Holding Co. 5,782 40,474 American Financial Group, Inc. 11,981 274,125 Ameriprise Financial, Inc. 9,681 226,148 Amerisafe, Inc.  2,856 58,634 Anglo Irish Bank Corp. PLC (Ireland) 41,350 9,972 COMMON STOCKS (54.8%)* continued Shares Value Financials continued Arbor Realty Trust, Inc (R) 2,254 $6,649 Arch Capital Group, Ltd. (Bermuda)  2,835 198,734 Aspen Insurance Holdings, Ltd. (Bermuda) 1,995 48,379 Assured Guaranty, Ltd. (Bermuda) 1,919 21,877 Asta Funding, Inc. 4,849 13,189 AXA SA (France) 6,590 147,540 Banco Latinoamericano de Exportaciones SA Class E (Panama) 4,812 69,100 Banco Santander Central Hispano SA (Spain) 13,055 126,526 Bank of America Corp. # 31,804 447,800 Bank of the Ozarks, Inc. 1,431 42,415 Barclays PLC (United Kingdom) 99,898 228,447 BlackRock, Inc. 698 93,637 BNP Paribas SA (France) 6,175 261,845 Cathay General Bancorp 1,403 33,321 Center Financial Corp. 3,558 21,953 Chubb Corp. (The) 7,659 390,609 Citigroup, Inc. # 20,194 135,502 Commerzbank AG (Germany) 673 6,442 Conseco, Inc.  11,458 59,352 Corio NV (Netherlands) 2,061 94,897 Corporacion Mapfre SA (Spain) 45,052 153,374 Credit Saison Co., Ltd. (Japan) 1,100 15,154 Credit Suisse Group (Switzerland) 1,747 47,556 DBS Group Holdings, Ltd. (Singapore) 37,000 220,296 DBS Group Holdings, Ltd. (Rights) (Singapore) (F)  18,500 38,662 Deutsche Bank AG (Germany) 868 34,760 Dexia (Belgium) 14,679 66,349 Diamond Lease Co., Ltd. (Japan) 1,380 34,984 DnB Holdings ASA (Norway) 7,356 29,588 Entertainment Properties Trust (R) 1,095 32,631 Eurazeo (France) 1,327 62,554 Fairfax Financial Holdings, Ltd. (Canada) 237 76,143 FBL Financial Group, Inc. Class A 1,368 21,136 First Bancorp Puerto Rico (Puerto Rico) 4,226 47,078 Goldman Sachs Group, Inc. (The) 9,253 780,861 Governor & Co. Of The Bank Of Ireland (The) (Ireland) 62,373 73,803 Greenhill & Co., Inc. 207 14,442 Hallmark Financial Services, Inc.  2,960 25,959 HBOS PLC (United Kingdom) 15,688 16,150 HBOS PLC (Rights) (United Kingdom) (F)  31,626 5 Home Properties of NY, Inc. (R) 530 21,518 18 Putnam VT Global Asset Allocation Fund COMMON STOCKS (54.8%)* continued Shares Value Financials continued HSBC Holdings PLC (London Exchange) (United Kingdom) 3,800 $36,893 Industrial & Commercial Bank of China (China) 73,000 38,799 ING Canada, Inc. (Canada) 1,416 36,873 ING Groep NV (Netherlands) 11,375 119,405 Inland Real Estate Corp. (R) 2,378 30,866 Interactive Brokers Group, Inc. Class A  1,469 26,280 International Bancshares Corp. 2,089 45,603 Intesa Sanpaolo SpA (Italy) 12,175 42,997 Invesco, Ltd. 9,713 140,256 Investment Technology Group, Inc.  5,590 127,005 Investor AB Class B (Sweden) 19,163 291,182 Janus Capital Group, Inc. 14,514 116,547 JPMorgan Chase & Co. 31,243 985,092 KBC Groupe SA (Belgium) 5,263 159,637 Knight Capital Group, Inc. Class A  2,624 42,378 Lexington Corporate Properties Trust (R) 3,476 17,380 Link REIT (The) (Hong Kong) (R) 27,500 45,715 Lloyds TSB Group PLC (United Kingdom) 54,539 101,257 Lloyds TSB Group PLC (United Kingdom) (F)  4,296 1 Lloyds TSB Group PLC ADR (United Kingdom) 6,849 52,737 Loews Corp. 2,504 70,738 LTC Properties, Inc. (R) 2,715 55,060 Macquarie Bank, Ltd. (Australia) 844 17,433 Mastercard, Inc. Class A 562 80,327 Meadowbrook Insurance Group, Inc. 3,530 22,733 Mitsubishi Estate Co., Ltd. (Japan) 1,000 16,455 Mitsubishi UFJ Financial Group, Inc. (Japan) 11,400 70,580 Mitsubishi UFJ Financial Group, Inc. 144A (Japan) 2,915 18,048 Morgan Stanley 8,769 140,655 Muenchener Rueckversicherungs- Gesellschaft AG (Germany) 211 33,298 National Bank of Canada (Canada) 1,127 29,059 National Health Investors, Inc. (R) 1,712 46,960 Nationale A Portefeuille (Belgium) 2,153 105,132 Nationwide Health Properties, Inc. (R) 2,525 72,518 Navigators Group, Inc.  640 35,142 Nordea AB (Sweden) 47,084 334,658 Northern Trust Corp. 1,271 66,270 NorthStar Realty Finance Corp. (R) 4,277 16,723 Old Mutual PLC (United Kingdom) 105,055 85,137 COMMON STOCKS (54.8%)* continued Shares Value Financials continued Old Second Bancorp, Inc. 3,965 $45,994 Omega Healthcare Investors, Inc. (R) 2,907 46,425 optionsXpress Holdings, Inc. 1,259 16,820 ORIX Corp. (Japan) 1,280 72,568 Pacific Capital Bancorp. 1,427 24,088 Penson Worldwide, Inc.  1,114 8,489 Pico Holdings, Inc.  1,279 33,996 Platinum Underwriters Holdings, Ltd. (Bermuda) 1,320 47,626 PMA Capital Corp. Class A  4,200 29,736 Prudential PLC (United Kingdom) 6,502 40,154 PS Business Parks, Inc. (R) 1,771 79,093 QBE Insurance Group, Ltd. (Australia) 1,757 32,456 Ramco-Gershenson Properties (R) 1,741 10,759 Royal Bank of Scotland Group PLC (United Kingdom) 72,956 53,498 S&T Bancorp, Inc. 858 30,459 Safety Insurance Group, Inc. 610 23,217 Sai-Soc Assicuratrice Industriale SpA (SAI) (Italy) 3,975 72,634 Sampo OYJ Class A (Finland) 2,605 48,862 Sandy Spring Bancorp, Inc. 893 19,494 SCOR (France) 3,139 72,470 SeaBright Insurance Holdings, Inc.  3,420 40,151 Selective Insurance Group 1,018 23,343 Shinhan Financial Group Co., Ltd. (South Korea) 2,350 54,322 Simon Property Group, Inc. (R) 1,931 102,594 Smithtown Bancorp, Inc. 890 14,267 Sony Financial Holdings, Inc. (Japan) 12 45,981 Southwest Bancorp, Inc. 1,712 22,188 Standard Chartered PLC (United Kingdom) 3,789 49,132 State Street Corp. 7,682 302,133 Sterling Financial Corp. 3,250 28,600 Suffolk Bancorp 1,326 47,643 Sumitomo Mitsui Financial Group, Inc. (Japan) 4 17,289 SWS Group, Inc. 2,882 54,614 Tokio Marine Holdings, Inc. (Japan) 3,500 102,332 TradeStation Group, Inc.  4,681 30,192 Travelers Cos., Inc. (The) 4,602 208,010 U.S. Bancorp 30,242 756,352 UBS AG (Switzerland)  1,439 20,728 UCBH Holdings, Inc. 7,642 52,577 Unibail-Rodamco (France) (R) 79 11,816 Unibanco-Uniao de Bancos Brasileiros SA ADR (Brazil) 1,030 66,559 19 Putnam VT Global Asset Allocation Fund COMMON STOCKS (54.8%)* continued Shares Value Financials continued UniCredito Italiano SpA (Italy) 171,484 $420,361 Universal Health Realty Income Trust (R) 1,313 43,211 Uranium Participation Corp. (Canada)  1,800 10,617 Urstadt Biddle Properties, Inc. Class A (R) 2,850 45,401 Validus Holdings, Ltd. (Bermuda) 1,615 42,248 Ventas, Inc. (R) 3,268 109,707 Virginia Commerce Bancorp.  3,615 18,690 W.R. Berkley Corp. 8,658 268,398 Wells Fargo & Co. 26,020 767,070 Westpac Banking Corp. (Australia) 14,073 170,306 Wilshire Bancorp, Inc. 2,380 21,610 World Acceptance Corp.  1,682 33,236 WSFS Financial Corp. 662 31,769 Zurich Financial Services AG (Switzerland) 2,325 501,239 14,510,603 Health care (6.9%) Aetna, Inc. # 6,022 171,627 Albany Molecular Research, Inc.  1,500 14,610 Alkermes, Inc.  3,242 34,527 Alliance Imaging, Inc.  4,564 36,375 Alnylam Pharmaceuticals, Inc.  1,652 40,854 Amedisys, Inc.  1,531 63,292 American Oriental Bioengineering, Inc. (China)  8,142 55,284 AMERIGROUP Corp.  1,231 36,339 Amgen, Inc.  11,163 644,663 AMN Healthcare Services, Inc.  2,411 20,397 Astellas Pharma, Inc. (Japan) 4,500 182,708 AstraZeneca PLC (London Exchange) (United Kingdom) 14,554 598,178 Baxter International, Inc. 3,945 211,413 Becton, Dickinson and Co. 6,582 450,143 Bio-Rad Laboratories, Inc. Class A  417 31,404 Boston Scientific Corp.  31,358 242,711 Bristol-Myers Squibb Co. 11,785 274,001 Cantel Medical Corp.  1,398 20,509 Centene Corp.  1,326 26,135 Cephalon, Inc.  2,826 217,715 China Medical Technologies, Inc. ADR (China) 3,125 63,313 CIGNA Corp. 8,696 146,528 Coventry Health Care, Inc.  9,376 139,515 Covidien, Ltd. 6,000 217,440 CSL, Ltd. (Australia) 927 22,245 CSL, Ltd. 144A (Australia) 1,100 26,396 COMMON STOCKS (54.8%)* continued Shares Value Health care continued Cubist Pharmaceuticals, Inc.  1,832 $44,261 Cutera, Inc.  4,836 42,895 CV Therapeutics, Inc.  3,530 32,511 Depomed, Inc.  8,080 13,332 Eclipsys Corp.  1,246 17,681 Eli Lilly & Co. 7,925 319,140 Emergent Biosolutions, Inc.  2,687 70,158 Enzon Pharmaceuticals, Inc.  3,565 20,784 eResearch Technology, Inc.  4,540 30,100 Express Scripts, Inc.  2,369 130,248 Forest Laboratories, Inc.  8,125 206,944 Gen-Probe, Inc.  4,214 180,528 Genoptix, Inc.  1,190 40,555 GlaxoSmithKline PLC (United Kingdom) 19,943 375,547 Haemonetics Corp.  638 36,047 Healthsouth Corp.  2,147 23,531 Hisamitsu Pharmaceutical Co., Inc. (Japan) 500 20,369 Idera Pharmaceuticals, Inc.  2,072 15,913 Intuitive Surgical, Inc.  1,619 205,597 Johnson & Johnson # 17,410 1,041,640 Kinetic Concepts, Inc.  1,029 19,736 King Pharmaceuticals, Inc.  16,299 173,095 Life Technologies Corp.  4,943 115,221 Luminex Corp.  2,816 60,150 Magellan Health Services, Inc.  1,261 49,381 Martek Biosciences Corp.  4,180 126,696 Matrixx Initiatives, Inc.  1,159 19,112 Maxygen, Inc.  3,150 28,098 Medicines Co.  1,234 18,177 Medtronic, Inc. 10,986 345,180 Merck & Co., Inc. 36,174 1,099,690 Merit Medical Systems, Inc.  3,184 57,089 Millipore Corp.  415 21,381 Mylan, Inc.  17,727 175,320 Myriad Genetics, Inc.  1,017 67,386 Novartis AG (Switzerland) 11,616 578,022 NPS Pharmaceuticals, Inc.  3,420 21,238 Obagi Medical Products, Inc.  3,092 23,066 Ono Pharmaceutical Co., Ltd. (Japan) 1,400 72,634 Onyx Pharmaceuticals, Inc.  602 20,564 OSI Pharmaceuticals, Inc.  935 36,512 Owens & Minor, Inc. 1,374 51,731 Pain Therapeutics, Inc.  4,340 25,693 Pall Corp. 825 23,455 PetMed Express, Inc.  2,484 43,793 Pfizer, Inc. 37,052 656,191 Questcor Pharmaceuticals, Inc.  4,740 44,129 20 Putnam VT Global Asset Allocation Fund COMMON STOCKS (54.8%)* continued Shares Value Health care continued Quidel Corp.  2,630 $34,374 Roche Holding AG (Switzerland) 2,011 307,438 RTI Biologics, Inc.  5,889 16,254 Sanofi-Aventis (France) 584 37,248 Santarus, Inc.  11,300 17,741 Santen Pharmaceutical Co., Ltd. (Japan) 1,300 39,066 Schering-Plough Corp. 10,289 175,222 Steris Corp. 2,147 51,292 Suzuken Co., Ltd. (Japan) 3,000 90,196 Taisho Pharmaceutical Co., Ltd. (Japan) 6,000 127,192 Takeda Pharmaceutical Co., Ltd. (Japan) 2,400 124,220 Techne Corp. 899 58,003 Terumo Corp. (Japan) 3,200 149,529 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 542 23,073 UCB SA (Belgium) 2,149 70,295 United Therapeutics Corp.  574 35,904 Valeant Pharmaceuticals International  3,521 80,631 Varian Medical Systems, Inc.  7,651 268,091 Viropharma, Inc.  4,462 58,095 Waters Corp.  6,812 249,660 WellPoint, Inc.  5,959 251,053 Wyeth 18,426 691,159 Zoll Medical Corp.  989 18,682 13,803,261 Technology (7.5%) 3Com Corp.  7,330 16,712 3PAR, Inc.  2,732 20,845 Accenture, Ltd. Class A (Bermuda) 1,770 58,038 Acxiom Corp. 3,844 31,175 Adobe Systems, Inc.  11,588 246,709 Advanced Battery Technologies, Inc.  4,000 10,640 Advent Software, Inc.  818 16,335 Akamai Technologies, Inc.  5,172 78,045 Anixter International, Inc.  1,460 43,975 ANSYS, Inc.  1,550 43,230 Apple, Inc.  8,843 754,750 Applied Materials, Inc. 10,999 111,420 ARRIS Group, Inc.  11,360 90,312 ASML Holding NV (Netherlands) 1,721 30,841 Atmel Corp.  6,490 20,314 Avnet, Inc.  5,067 92,270 Avocent Corp.  3,758 67,306 Badger Meter, Inc. 744 21,591 Baidu.com ADR (China)  945 123,389 COMMON STOCKS (54.8%)* continued Shares Value Technology continued Black Box Corp. 1,157 $30,221 Blackboard, Inc.  999 26,204 BMC Software, Inc.  # 19,632 528,297 Brocade Communications Systems, Inc.  18,909 52,945 BYD Co., Ltd. (China) 16,500 27,207 China BAK Battery, Inc. (China)  4,400 7,128 Cisco Systems, Inc.  # 50,722 826,769 Citrix Systems, Inc.  2,476 58,359 CommScope, Inc.  1,933 30,039 Compuware Corp.  17,031 114,959 Comtech Telecommunications Corp.  1,107 50,723 Concur Technologies, Inc.  1,653 54,251 CSG Systems International, Inc.  6,251 109,205 Cybersource Corp.  1,981 23,752 Data Domain, Inc.  3,432 64,522 Dell, Inc.  5,841 59,812 Digital River, Inc.  945 23,436 eBay, Inc.  7,617 106,333 EMC Corp.  45,558 476,992 Energy Conversion Devices, Inc.  458 11,546 EnerSys  2,488 27,368 Expedia, Inc.  9,487 78,173 F5 Networks, Inc.  3,865 88,354 FactSet Research Systems, Inc. 657 29,066 FEI Co.  9,199 173,493 Formfactor, Inc.  1,170 17,082 Fujitsu, Ltd. (Japan) 87,000 419,586 Google, Inc. Class A  746 229,507 Greatbatch, Inc.  1,569 41,516 Greatek Electronics, Inc. (Taiwan) 120 70 GS Yuasa Corp. (Japan) 11,000 66,135 Hewlett-Packard Co. 25,459 923,907 High Tech Computer Corp. (Taiwan) 5,000 50,533 Hitachi, Ltd. (Japan) 51,000 197,348 IBM Corp. 11,072 931,820 IHS, Inc. Class A  2,708 101,333 Integral Systems, Inc.  1,656 19,955 Integrated Device Technology, Inc.  4,102 23,012 Intel Corp. # 60,353 884,775 Itron, Inc.  390 24,859 IXYS Corp. 2,741 22,641 JDA Software Group, Inc.  3,200 42,016 Ju Teng International Holdings, Ltd. (Hong Kong)  36,000 7,560 Juniper Networks, Inc.  2,883 50,481 MEMC Electronic Materials, Inc.  9,259 132,219 Micrel, Inc. 5,304 38,772 Microsoft Corp. 79,811 1,551,526 21 Putnam VT Global Asset Allocation Fund COMMON STOCKS (54.8%)* continued Shares Value Technology continued MicroStrategy, Inc.  452 $16,783 National Instruments Corp. 1,920 46,771 National Semiconductor Corp. 18,364 184,925 NCR Corp.  5,290 74,801 NetApp, Inc.  15,560 217,373 Netscout Systems, Inc.  3,226 27,808 NetSuite, Inc.  1,647 13,901 Nokia OYJ (Finland) 10,704 166,642 NTT Data Corp. (Japan) 94 376,502 NVIDIA Corp.  5,433 43,844 Oce NV (Netherlands) 7,302 32,179 Omniture, Inc.  4,226 44,965 Oracle Corp.  15,582 276,269 Parametric Technology Corp.  5,224 66,084 Perot Systems Corp. Class A  2,279 31,154 Plantronics, Inc. 1,469 19,391 Progress Software Corp.  1,185 22,823 QLogic Corp.  7,607 102,238 Qualcomm, Inc. 4,666 167,183 Renesola, Ltd. ADR (China)  1,200 5,292 Roth & Rau AG (Germany)  344 7,422 Saft Groupe SA (France)  679 18,421 SAIC, Inc.  8,957 174,482 Salesforce.com, Inc.  1,746 55,889 SAP AG (Germany) 2,517 90,587 Seagate Technology (Cayman Islands) 14,631 64,815 Seiko Epson Corp. (Japan) 1,800 28,609 Silicon Image, Inc.  6,599 27,716 Sohu.com, Inc. (China)  3,836 181,596 Solarworld AG (Germany) 596 13,024 SonicWall, Inc.  10,749 42,781 SPSS, Inc.  1,261 33,997 Sybase, Inc.  3,235 80,131 Sykes Enterprises, Inc.  1,964 37,552 Symantec Corp.  22,829 308,648 Synaptics, Inc.  941 15,583 Synopsys, Inc.  3,455 63,987 Take-Two Interactive Software, Inc.  3,413 25,802 TeleCommunication Systems, Inc. Class A  4,944 42,469 Texas Instruments, Inc. 10,399 161,392 TTM Technologies, Inc.  7,492 39,033 UBISOFT Entertainment (France)  2,453 48,162 Ultralife Batteries, Inc.  2,046 27,437 United Online, Inc. 2,424 14,714 Valence Technology, Inc.  5,600 10,192 Veeco Instruments, Inc.  10,555 66,919 VMware, Inc. Class A  9,448 223,823 Watts Water Technologies, Inc. Class A 1,359 33,934 COMMON STOCKS (54.8%)* continued Shares Value Technology continued Western Digital Corp.  6,465 $74,024 Western Union Co. (The) 6,273 89,955 Wincor Nixdorf AG (Germany) 684 32,749 Xilinx, Inc. 3,306 58,913 Yahoo!, Inc.  8,039 98,076 14,963,466 Transportation (0.9%) British Airways PLC (United Kingdom) 97,795 258,682 Central Japan Railway Co. (Japan) 34 293,211 ComfortDelgro Corp., Ltd. (Singapore) 128,000 130,047 CSX Corp. 4,728 153,518 East Japan Railway Co. (Japan) 6 46,756 Kirby Corp.  1,373 37,565 Knightsbridge Tankers, Ltd. (Bermuda) 1,494 21,887 Macquarie Infrastructure Group (Australia) 61,425 74,867 National Express Group PLC (United Kingdom) 3,648 26,398 Norfolk Southern Corp. 5,101 240,002 Pacer International, Inc. 2,660 27,744 Qantas Airways, Ltd. (Australia) 7,731 14,487 Ryder System, Inc. 5,404 209,567 Singapore Airlines, Ltd. (Singapore) 9,000 70,908 Southwest Airlines Co. 13,756 118,577 1,724,216 Utilities and power (3.2%) A2A SpA (Italy) 67,882 123,522 AES Corp. (The)  17,335 142,840 Alliant Energy Corp. 6,530 190,545 American States Water Co. 524 17,282 Aqua America, Inc. 1,502 30,926 Babcock & Brown Wind Partners (Australia) 27,875 18,017 BKW FMB Energie AG (Switzerland) 374 36,110 British Energy Group PLC (United Kingdom) 2,469 27,893 California Water Service Group 493 22,890 Central Vermont Public Service Corp. 1,350 32,211 Centrica PLC (United Kingdom) 40,611 158,297 Chubu Electric Power, Inc. (Japan) 4,400 133,433 Cia de Saneamento Basico do Estado de Sao Paulo ADR (Brazil) 1,048 25,372 Consolidated Water Co., Inc. (Cayman Islands) 553 6,913 DPL, Inc. 1,942 44,355 EDF Energies Nouvelles SA (France) 1,267 45,024 22 Putnam VT Global Asset Allocation Fund COMMON STOCKS (54.8%)* continued Shares Value Utilities and power continued E.On AG (Germany) 5,903 $239,705 Edison International 19,227 617,571 El Paso Electric Co.  1,520 27,497 Electricite de France (France) 1,636 95,486 Enel SpA (Italy) 28,519 179,910 Energen Corp. 12,844 376,715 Energias de Portugal (EDP) SA (Portugal) 15,556 58,877 Entergy Corp. 411 34,166 Exelon Corp. 738 41,040 Fersa Energias Renovables SA (Spain) 5,098 16,006 FirstEnergy Corp. 5,932 288,177 FPL Group, Inc. 1,145 57,628 Gaz de France SA (France) 3,941 196,007 Hokkaido Electric Power Co., Inc. (Japan) 1,100 27,781 Hokuriku Electric Power Co. (Japan) 1,000 28,243 Huaneng Power International, Inc. (China) 56,000 40,907 International Power PLC (United Kingdom) 16,229 57,158 Kansai Electric Power, Inc. (Japan) 1,600 46,261 Kyushu Electric Power Co., Inc. (Japan) 4,400 116,776 Mirant Corp.  1,080 20,380 National Grid PLC (United Kingdom) 4,206 42,163 Northwestern Corp. 1,677 39,359 OGE Energy Corp. 2,708 69,812 Ormat Technologies, Inc. 494 15,744 PG&E Corp. 19,921 771,142 Portland General Electric Co. 1,709 33,274 Public Power Corp. SA (Greece) 7,285 117,466 Public Service Enterprise Group, Inc. 1,362 39,730 Questar Corp. 10,351 338,374 Sempra Energy 3,798 161,909 Severn Trent PLC (United Kingdom) 1,775 31,177 Shikoku Electric Power Co., Inc. (Japan) 900 30,286 SJW Corp. 585 17,515 Southwest Water Co. 1,181 3,803 Terna SPA (Italy) 40,175 132,240 Toho Gas Co., Ltd. (Japan) 30,000 197,277 Tokyo Electric Power Co. (Japan) 14,100 469,752 Tokyo Gas Co., Ltd. (Japan) 31,000 156,746 TransAlta Corp. (Canada) 503 10,069 Vector, Ltd. (New Zealand) 17,113 20,265 Veolia Environnement (France) 1,811 57,077 6,377,101 Total common stocks (cost $143,051,422) $109,113,774 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (35.0%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.6%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, January 1, 2039 $4,000,000 $4,161,875 5 1/2s, TBA, January 1, 2039 1,000,000 1,030,469 5,192,344 U.S. Government Agency Mortgage Obligations (32.4%) Federal National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, January 1, 2039 2,000,000 2,078,438 5 1/2s, TBA, January 1, 2039 21,000,000 21,544,688 5 1/2s, TBA, January 1, 2024 1,000,000 1,030,234 5s, TBA, February 1, 2039 1,000,000 1,018,633 5s, TBA, January 1, 2039 35,000,000 35,765,625 4 1/2s, TBA, February 1, 2039 1,000,000 1,010,000 4 1/2s, TBA, January 1, 2039 2,000,000 2,029,375 64,476,993 Total U.S. government and agency mortgage obligations (cost $68,785,042) $69,669,337 U.S. TREASURY OBLIGATIONS (%)* Principal amount Value U.S. Treasury Notes 4 1/4s, November 15, 2013 $20,000 $22,834 Total U.S. treasury obligations (cost $20,068) $22,834 CORPORATE BONDS AND NOTES (15.9%)* Principal amount Value Basic materials (0.8%) AK Steel Corp. company guaranty 7 3/4s, 2012 $70,000 $54,600 Aleris International, Inc. company guaranty 9s, 2014  55,000 3,300 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (Luxembourg) 34,000 23,282 ARCO Chemical Co. debs. 10 1/4s, 2010 25,000 4,000 Builders FirstSource, Inc. company guaranty sr. sec. notes FRN 6.399s, 2012 40,000 13,000 Century Aluminum Co. company guaranty 7 1/2s, 2014 7,000 4,025 Clondalkin Acquisition BV 144A company guaranty sr. sec. notes FRN 3.996s, 2013 (Netherlands) 75,000 37,875 Domtar Corp. company guaranty Ser. *, 7 7/8s, 2011(Canada) 20,000 17,000 Dow Chemical Co. (The) Pass Through Trust 144A company guaranty 4.027s, 2009 96,000 94,394 23 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Basic materials continued E.I. du Pont de Nemours & Co. sr. unsec. notes 5 7/8s, 2014 $15,000 $15,546 Freeport-McMoRan Copper & Gold, Inc. sr. sec. notes 6 7/8s, 2014 29,000 26,100 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 117,000 96,233 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 50,000 43,000 Georgia-Pacific Corp. debs. 9 1/2s, 2011 52,000 49,140 Georgia-Pacific Corp. notes 8 1/8s, 2011 30,000 28,200 Georgia-Pacific Corp. sr. notes 8s, 2024 35,000 23,625 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 45,000 45,450 Glancore Funding LLC 144A company guaranty sr. unsec. unsub. notes 6s, 2014 480,000 194,303 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 29,000 8,265 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 7/8s, 2014 288,000 154,080 Huntsman, LLC company guaranty sr. unsub. notes 11 5/8s, 2010 1,000 875 International Paper Co. bonds 7.95s, 2018 140,000 110,650 International Paper Co. bonds 7.4s, 2014 200,000 154,683 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 10,000 1,700 Metals USA, Inc. sec. notes 11 1/8s, 2015 45,000 26,550 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 85,000 36,125 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 20,000 16,000 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 3/8s, 2014 20,000 16,400 NewPage Corp. company guaranty 10s, 2012 60,000 26,400 NewPage Holding Corp. sr. notes FRN 10.265s, 2013  14,131 2,120 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 40,000 17,600 Novelis, Inc. company guaranty 7 1/4s, 2015 60,000 34,800 CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Basic materials continued Rio Tinto Finance USA LTD sr. unsec. notes 5 7/8s, 2013 (Australia) $72,000 $49,720 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 40,000 29,200 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 140,000 96,600 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 45,000 31,163 Stone Container Corp. sr. notes 8 3/8s, 2012 5,000 825 Tube City IMS Corp. company guaranty 9 3/4s, 2015 35,000 12,250 Verso Paper Holdings, LLC/ Verso Paper, Inc. company guaranty 11 3/8s, 2016 25,000 7,500 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 35,000 22,095 1,628,674 Capital goods (0.7%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 18,000 16,200 Baldor Electric Co. company guaranty 8 5/8s, 2017 25,000 18,750 Berry Plastics Corp. company guaranty sr. sec. notes FRN 9.503s, 2015 220,000 151,800 Caterpillar Financial Services Corp. sr. unsec. notes 4.85s, 2012 75,000 71,159 Caterpillar Financial Services Corp. sr. unsec. notes Ser. MTN, 5.85s, 2017 101,000 98,869 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 28,000 27,720 Eaton Corp. notes 5.6s, 2018 66,000 63,306 General Cable Corp. company guaranty sr. unsec. notes FRN 6.258s, 2015 45,000 21,038 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 5 1/4s, 2014 40,000 41,172 Hawker Beechcraft Acquisition Co., LLC sr. sub. notes 9 3/4s, 2017 36,000 9,720 Hawker Beechcraft Acquisition Co., LLC sr. unsec. notes 8 1/2s, 2015 3,000 1,230 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 45,000 34,200 L-3 Communications Corp. company guaranty 7 5/8s, 2012 81,000 79,178 24 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Capital goods continued L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 $75,000 $70,125 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 24,000 21,780 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 20,000 18,000 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 74,000 64,730 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 50,000 54,440 Rexam PLC 144A bond 6 3/4s, 2013 (United Kingdom) $225,000 219,179 Ryerson Tull, Inc. 144A sec. notes 12 1/4s, 2015 119,000 73,483 Titan International, Inc. company guaranty 8s, 2012 12,000 8,880 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 107,000 109,651 WCA Waste Corp. company guaranty 9 1/4s, 2014 20,000 14,800 1,289,410 Communication services (2.5%) Adelphia Communications Corp. escrow bonds zero %, 2010 55,000 1,581 American Tower Corp. 144A sr. notes 7s, 2017 130,000 115,700 Ameritech Capital Funding company guaranty 6 1/4s, 2009 95,000 96,106 AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 84,000 105,007 AT&T Wireless Services, Inc. sr. notes 7 7/8s, 2011 214,000 221,542 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 25,000 25,266 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 250,000 274,168 AT&T, Inc. sr. unsec. unsub. notes 4.95s, 2013 93,000 93,697 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 137,000 150,310 British Sky Broadcasting PLC company guaranty 6 7/8s, 2009 (United Kingdom) 545,000 547,500 British Telecommunications PLC notes 8 3/8s, 2010 (United Kingdom) 84,000 86,411 Cablevision Systems Corp. sr. notes Ser. B, 8s, 2012 10,000 8,900 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 21,000 9,660 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 95,000 41,800 CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Communication services continued Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 $30,000 $30,300 Cincinnati Bell, Inc. company guaranty 7 1/4s, 2013 95,000 83,600 Citizens Communications Co. notes 9 1/4s, 2011 105,000 99,750 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 156,000 164,276 Comcast Corp. unsec. bonds 6.4s, 2038 26,000 25,939 Cox Communications, Inc. notes 7 1/8s, 2012 35,000 33,496 Cox Communications, Inc. 144A notes 5 7/8s, 2016 82,000 71,583 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 45,000 40,500 Cricket Communications, Inc. 144A company guaranty sr. notes 10s, 2015 110,000 100,650 CSC Holdings, Inc. debs. Ser. B, 8 1/8s, 2009 125,000 124,375 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 5,000 4,575 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 5,000 4,713 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 143,000 176,339 France Telecom notes 7 3/4s, 2011 (France) 84,000 88,394 Hawaiian Telcom Communications, Inc. company guaranty Ser. B, 9 3/4s, 2013 (In default)  15,000 1,125 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom) 41,000 36,336 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 105,000 95,550 Intelsat Intermediate Holding Co., Ltd. company guaranty stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda)  10,000 7,600 iPCS, Inc. company guaranty sr. sec. notes FRN 5.318s, 2013 15,000 10,650 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 55,000 31,900 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 25,000 12,625 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 55,000 49,225 25 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Communication services continued Nordic Telephone Co. Holdings ApS 144A sr. sec. bond 8 7/8s, 2016 (Denmark) $75,000 $52,500 Nordic Telephone Co. Holdings ApS 144A sr. sec. notes FRN 10.294s, 2016 (Denmark) EUR 135,000 126,259 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 $20,000 11,900 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 30,000 21,450 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 130,000 120,250 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 25,000 16,750 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 45,000 40,500 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 93,000 88,406 Southwestern Bell Telephone debs. 7s, 2027 27,000 23,763 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 13,000 6,646 TCI Communications, Inc. company guaranty 7 7/8s, 2026 251,000 260,450 TCI Communications, Inc. debs. 9.8s, 2012 62,000 65,361 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Luxembourg) 144,000 109,620 Telecom Italia Capital SA company guaranty 5 1/4s, 2013 (Luxembourg) 20,000 15,250 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 40,000 39,408 Telefonica Europe BV company guaranty 8 1/4s, 2030 (Netherlands) 5,000 5,855 Telefonica Europe BV company guaranty 7 3/4s, 2010 (Netherlands) 84,000 85,290 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 35,000 28,700 Valor Telecommunications Enterprises LLC/Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2015 3,000 2,505 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 162,000 192,325 Verizon Global Funding Corp. notes 7 3/4s, 2030 30,000 33,267 Verizon New England, Inc. sr. notes 6 1/2s, 2011 82,000 81,400 Verizon New Jersey, Inc. debs. 8s, 2022 45,000 42,574 CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Communication services continued Verizon Pennsylvania, Inc. debs. 8.35s, 2030 $45,000 $43,950 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 30,000 27,151 Vodafone Group PLC sr. unsec. notes 7 3/4s, 2010 (United Kingdom) 84,000 85,849 Vodafone Group PLC unsec. notes 6.15s, 2037 (United Kingdom) 127,000 125,531 West Corp. company guaranty 9 1/2s, 2014 25,000 13,750 Windstream Corp. company guaranty 8 5/8s, 2016 55,000 48,675 Windstream Corp. company guaranty 8 1/8s, 2013 35,000 32,200 4,918,684 Consumer cyclicals (2.1%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 35,000 21,044 Affinion Group, Inc. company guaranty 10 1/8s, 2013 55,000 40,150 Affinity Group, Inc. sr. sub. notes 9s, 2012 55,000 30,800 AMC Entertainment, Inc. company guaranty 11s, 2016 60,000 41,925 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 20,000 12,300 American Media, Inc. sr. unsec. sub. notes company guaranty 8 7/8s, 2011 5,000 1,006 American Media, Inc. sr. unsec. sub. notes company guaranty Ser. B, 10 1/4s, 2009 50,000 10,000 American Media, Inc. 144A company guaranty sr. unsec. sub. notes 10 1/4s, 2009 1,818 364 American Media, Inc. 144A company guaranty sr. unsec. sub. notes 8 7/8s, 2011 182 37 Aramark Corp. company guaranty 8 1/2s, 2015 50,000 45,250 Associated Materials, Inc. company guaranty 9 3/4s, 2012 65,000 51,188 Avis Budget Car Rental, LLC company guaranty 7 3/4s, 2016 30,000 8,700 Avis Budget Car Rental, LLC company guaranty 7 5/8s, 2014 20,000 5,800 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 45,000 5,400 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 30,000 17,700 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 56,690 24,944 26 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Consumer cyclicals continued Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 $100,000 $58,000 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014  3,000 2,426 Claires Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 (In default)   26,296 2,367 Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 174,000 100,920 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 10,000 1,200 Corrections Corporation of America sr. notes 7 1/2s, 2011 35,000 34,650 D.R. Horton, Inc. company guaranty 8s, 2009 35,000 34,738 D.R. Horton, Inc. company guaranty sr. unsub. notes 5s, 2009 50,000 49,750 DaimlerChrysler NA Holding Corp. company guaranty 6 1/2s, 2013 5,000 3,900 DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 92,000 77,698 Dana Corp. escrow sr. notes 5.85s, 2015 (In default)  55,000 6 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 185,000 170,663 DirecTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 25,000 24,250 Echostar DBS Corp. company guaranty 6 5/8s, 2014 5,000 4,175 Echostar DBS Corp. sr. notes 6 3/8s, 2011 145,000 134,850 Federated Department Stores, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 665,000 536,693 Ford Motor Credit Co., LLC notes 7 7/8s, 2010 60,000 48,011 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 185,000 139,675 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 20,000 17,564 Goodyear Tire & Rubber Co. (The) notes 7.857s, 2011 4,000 3,320 Goodyear Tire & Rubber Co. (The) sr. notes 9s, 2015 40,000 32,200 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 5.698s, 2014 40,000 28,200 Hertz Corp. company guaranty 8 7/8s, 2014 65,000 39,975 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 110,000 98,441 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 100,000 84,750 CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Consumer cyclicals continued Idearc, Inc. company guaranty 8s, 2016 $120,000 $9,000 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 20,000 8,500 JC Penney Co., Inc. debs. 7.65s, 2016 50,000 39,203 Jostens IH Corp. company guaranty 7 5/8s, 2012 50,000 41,000 K. Hovnanian Enterprises, Inc. company guaranty sr. sec. notes 11 1/2s, 2013 48,000 36,480 KB Home company guaranty 6 3/8s, 2011 235,000 180,950 Lamar Media Corp. company guaranty 7 1/4s, 2013 55,000 43,863 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 30,000 20,400 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 50,000 37,000 Liberty Media Corp. debs. 8 1/4s, 2030 50,000 28,683 Marriott International, Inc. sr. unsec. Ser. J, 5 5/8s, 2013 10,000 7,571 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 50,000 19,625 Meritage Homes Corp. company guaranty 6 1/4s, 2015 47,000 23,500 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 15,000 12,600 MGM Mirage, Inc. sr. notes 6 3/4s, 2012 95,000 66,500 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 45,000 14,625 Mohegan Tribal Gaming Authority sr. sub. notes 6 3/8s, 2009 30,000 28,200 Neiman-Marcus Group, Inc. company guaranty 9s, 2015  100,000 44,000 News America Holdings, Inc. company guaranty 7 3/4s, 2024 50,000 50,139 News America Holdings, Inc. debs. 7 3/4s, 2045 272,000 265,430 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 35,000 28,000 Nielsen Finance LLC/Nielsen Finance Co. company guaranty stepped-coupon zero % (12 1/2s, 8/1/11), 2016  30,000 10,875 NTK Holdings, Inc. sr. disc. notes stepped-coupon zero % (10 3/4s, 9/1/09), 2014  45,000 9,675 Omnicom Group, Inc. sr. notes 5.9s, 2016 30,000 24,361 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 35,000 20,300 27 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Consumer cyclicals continued Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 $45,000 $34,200 Quebecor Media, Inc. sr. unsec. notes Ser. *, 7 3/4s, 2016 (Canada) 10,000 6,750 R.H. Donnelley Corp. sr. unsec. unsub. notes 8 7/8s, 2017 1,000 150 R.H. Donnelley, Inc. 144A company guaranty sr. unsec. notes 11 3/4s, 2015 47,000 11,515 Readers Digest Association, Inc. (The) company guaranty sr. unsec. sub. notes 9s, 2017 35,000 2,888 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 15,000 8,850 Sirius Satellite Radio, Inc. sr. unsec. notes 9 5/8s, 2013 40,000 7,450 Starwood Hotels & Resorts Worldwide, Inc. sr. unsec. notes 6 1/4s, 2013 99,000 68,310 Station Casinos, Inc. sr. notes 6s, 2012 90,000 18,000 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 3,000 1,860 Tenneco, Inc. sr. unsec. notes company guaranty 8 1/8s, 2015 10,000 4,600 Texas Industries, Inc. sr. unsec. notes 7 1/4s, 2013 45,000 34,763 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sec. notes 10s, 2013 35,000 23,800 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 75,000 17,250 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 120,000 122,509 Time Warner, Inc. debs. 9.15s, 2023 40,000 42,660 Time Warner, Inc. debs. 9 1/8s, 2013 169,000 167,480 Toll Brothers, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2011 205,000 188,600 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default) 80,000 10,600 UCI Holdco, Inc. sr. unsec. notes FRN 9.996s, 2013  56,512 9,607 United Auto Group, Inc. company guaranty 7 3/4s, 2016 40,000 18,600 Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 45,000 20,475 Univision Communications, Inc. 144A company guaranty unsec. notes 9 3/4s, 2015  30,000 3,750 Vertis, Inc. company guaranty sr. notes zero %, 2014 (F)  34,087 2,727 CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Consumer cyclicals continued Vulcan Materials Co. sr. unsec. unsub. notes 5.6s, 2012 $50,000 $43,224 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 142,000 168,599 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 85,000 64,175 Yankee Acquisition Corp. company guaranty Ser. B, 8 1/2s, 2015 30,000 13,988 Young Broadcasting, Inc. company guaranty 10s, 2011 30,000 300 4,233,190 Consumer staples (1.1%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 8 1/2s, 2013 75,000 78,473 Campbell Soup Co. debs. 8 7/8s, 2021 50,000 63,805 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 35,000 23,800 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 5,000 3,550 Church & Dwight Co., Inc. company guaranty 6s, 2012 40,000 38,400 ConAgra Foods, Inc. unsec. notes 7 7/8s, 2010 160,000 165,560 CVS Caremark, Corp. sr. unsec. FRN 6.302s, 2037 138,000 70,380 CVS Caremark, Corp. 144A pass-through certificates 6.117s, 2013 133,451 126,053 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 10,000 9,700 Delhaize Group sr. unsub. notes 6 1/2s, 2017 (Belgium) 35,000 31,780 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 55,000 53,218 Diageo Capital PLC company guaranty 5.2s, 2013 (United Kingdom) 25,000 24,601 Diageo PLC company guaranty 8s, 2022 40,000 43,933 Dole Food Co. sr. notes 8 5/8s, 2009 42,000 38,010 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 55,000 35,750 Estee Lauder Cos., Inc. (The) sr. unsec. notes 6s, 2037 65,000 55,617 Estee Lauder Cos., Inc. (The) sr. unsec. notes 5.55s, 2017 15,000 13,845 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 76,000 75,719 Jarden Corp. company guaranty 7 1/2s, 2017 35,000 23,888 Kellogg Co. sr. unsub. 5 1/8s, 2012 10,000 10,211 28 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Consumer staples continued Kroger Co. company guaranty 6.4s, 2017 $137,000 $138,159 McDonalds Corp. sr. unsec. bond 6.3s, 2037 40,000 43,914 McDonalds Corp. sr. unsec. bond 5.8s, 2017 20,000 21,333 OSI Restaurant Partners, Inc. company guaranty 10s, 2015 20,000 3,600 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 58,000 71,088 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 72,000 71,376 Pinnacle Foods Finance LLC sr. notes 9 1/4s, 2015 20,000 12,900 Pinnacle Foods Finance LLC sr. sub. notes 10 5/8s, 2017 20,000 10,800 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 45,000 41,400 Reynolds American, Inc. company guaranty 7 1/4s, 2013 55,000 49,368 Rite Aid Corp. company guaranty 9 1/2s, 2017 33,000 11,468 Rite Aid Corp. sec. notes 7 1/2s, 2017 40,000 26,000 Sara Lee Corp. sr. unsec. unsub. notes 6 1/4s, 2011 50,000 49,497 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 47,000 8,578 Spectrum Brands, Inc. sr. unsec. sub. notes company guaranty stepped-coupon 12 1/2s (12 3/4s, 4/2/09), 2013   30,000 8,175 Supervalu, Inc. sr. unsec. notes 7 1/2s, 2014 40,000 32,800 United Rentals NA, Inc. company guaranty 6 1/2s, 2012 72,000 56,880 Universal Corp. MTNC notes 5.2s, 2013 460,000 389,803 Yum! Brands, Inc. sr. unsec. unsub. 6 1/4s, 2018 50,000 43,144 2,076,576 Energy (1.0%) Amerada Hess Corp. unsub notes 6.65s, 2011 80,000 79,968 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 18,000 15,786 Arch Western Finance, LLC sr. notes 6 3/4s, 2013 115,000 100,050 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 50,000 10,000 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 110,000 94,600 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 45,000 38,700 CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Energy continued Complete Production Services, Inc. company guaranty 8s, 2016 $60,000 $37,800 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 70,000 21,000 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 40,000 30,800 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 25,000 10,000 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 40,000 28,400 Dresser-Rand Group, Inc. company guaranty 7 3/8s, 2014 5,000 3,850 El Paso Natural Gas Co. sr. unsec. notes 5.95s, 2017 10,000 7,946 Encore Acquisition Co. sr. sub. notes 6s, 2015 79,000 50,955 Enterprise Products Operating LP company guaranty FRB 8 3/8s, 2066 35,000 19,250 Enterprise Products Operating LP company guaranty FRB 7.034s, 2068 35,000 16,450 EOG Resources, Inc. sr. unsec. notes 5 7/8s, 2017 40,000 40,608 Forest Oil Corp. sr. notes 8s, 2011 65,000 59,313 Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Luxembourg) 100,000 59,500 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 45,000 32,400 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 70,000 37,100 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 7 3/4s, 2015 15,000 10,575 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 10,000 6,500 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 85,000 66,300 Kerr-McGee Corp. sec. notes 6.95s, 2024 50,000 43,842 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 25,000 16,500 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 15,000 15,919 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 30,000 23,850 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 40,000 32,800 Nexen, Inc. unsec. unsub. notes 6.4s, 2037 (Canada) 35,000 27,387 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 35,000 25,200 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 40,000 21,600 29 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Energy continued Peabody Energy Corp. company guaranty 7 3/8s, 2016 $110,000 $103,400 Peabody Energy Corp. sr. notes 5 7/8s, 2016 50,000 42,500 Petro-Canada sr. unsec. unsub. notes 6.05s, 2018 (Canada) 74,000 60,989 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 55,000 44,550 PetroHawk Energy Corp. 144A sr. unsec. unsub. notes 7 7/8s, 2015 40,000 29,600 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 20,000 12,500 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 5,000 3,775 Plains Exploration & Production Co. company guaranty 7s, 2017 40,000 27,400 Premcor Refining Group, Inc. sr. notes 7 1/2s, 2015 113,000 101,747 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 60,000 55,800 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 30,000 16,050 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 100,000 72,000 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 7.508s, 2014 15,000 7,977 SandRidge Energy, Inc. company guaranty unsec. unsub. notes 8 5/8s, 2015  45,000 23,625 SandRidge Energy, Inc. sr. notes 8s, 2018 75,000 41,625 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 70,000 18,900 Sunoco, Inc. notes 4 7/8s, 2014 30,000 25,233 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 70,000 37,800 Tesoro Corp. company guaranty 6 1/2s, 2017 60,000 32,925 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 15,000 11,521 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 25,000 21,336 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 40,000 30,027 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 20,000 17,192 CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Energy continued Whiting Petroleum Corp. company guaranty 7s, 2014 $30,000 $21,150 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 75,000 58,594 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 10,000 9,322 XTO Energy, Inc. sr. unsec. notes 5 1/2s, 2018 56,000 50,851 2,063,338 Financials (3.4%) Allstate Life Global Funding Trusts notes Ser. MTN, 5 3/8s, 2013 33,000 32,485 American International Group, Inc. jr. sub. bond 6 1/4s, 2037 125,000 46,875 American International Group, Inc. sr. unsec. Ser. G, 5.85s, 2018 234,000 156,488 Ameriprise Financial, Inc. jr. sub. FRN 7.518s, 2066 87,000 47,112 Amvescap PLC company guaranty 5 5/8s, 2012 30,000 30,254 Bank of America Corp. sr. unsec. notes 5.65s, 2018 195,000 195,583 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes Ser. G, 4.95s, 2012 35,000 35,534 BankAmerica Capital III bank guaranty jr. unsec. FRN Ser. *, 5.323s, 2027 158,000 83,778 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 155,000 160,979 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 32,000 35,067 Bosphorus Financial Services, Ltd. 144A sec. sr. notes FRN 3.949s, 2012 (Cayman Islands) 81,250 69,163 Capital One Capital III company guaranty 7.686s, 2036 31,000 14,157 Capital One Financial Corp. sr. unsec. unsub. notes FRN Ser. MTN, 2.469s, 2009 45,000 42,840 CIT Group, Inc. jr. sub. FRN 6.1s, 2067 237,000 71,100 CIT Group, Inc. sr. notes 5.4s, 2013 10,000 7,552 CIT Group, Inc. sr. notes 5s, 2014 45,000 32,706 Citigroup, Inc. sr. notes 6 1/2s, 2013 36,000 36,327 Citigroup, Inc. sr. unsec. bonds 6 7/8s, 2038 41,000 47,349 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 40,000 40,445 Citigroup, Inc. sr. unsec. notes 5 1/2s, 2013 279,000 271,658 Citigroup, Inc. sub. notes 5s, 2014 110,000 96,754 30 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Financials continued CNA Financial Corp. unsec. notes 6 1/2s, 2016 $35,000 $24,786 CNA Financial Corp. unsec. notes 6s, 2011 35,000 28,949 Credit Suisse First Boston USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2011 130,000 131,305 Credit Suisse Guernsey Ltd. jr. sub. FRN 5.86s, 2049 (Guernsey) 118,000 55,074 Deutsche Bank AG/London sr. unsec. notes 5 3/8s, 2012 (Germany) 130,000 130,988 Deutsche Bank Capital Funding Trust VII 144A FRB 5.628s, 2049 83,000 35,470 Dresdner Funding Trust I 144A bonds 8.151s, 2031 100,000 39,599 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 57,000 25,441 E*Trade Financial Corp. sr. unsec. notes 8s, 2011 25,000 11,375 Equity One, Inc. notes 5 3/8s, 2015 (R) 35,000 22,808 Erac USA Finance Co. 144A company guaranty 6 3/8s, 2017 41,000 28,454 Fleet Capital Trust V bank guaranty FRN 2.848s, 2028 199,000 140,801 Fund American Cos., Inc. notes 5 7/8s, 2013 91,000 66,740 GATX Financial Corp. notes 5.8s, 2016 25,000 20,020 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 2.435s, 2016 92,000 63,409 General Electric Capital Corp. sr. unsec. notes 5 7/8s, 2038 498,000 487,472 General Electric Capital Corp. sub. notes FRN 6 3/8s, 2067 135,000 84,857 Genworth Life Institutional Funding Trust notes Ser. MTN, 5 7/8s, 2013 32,000 20,349 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2012 6,000 4,670 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2010 28,000 25,189 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7s, 2012 34,000 27,149 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes FRN 4.403s, 2014 9,000 5,130 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2012 60,000 46,055 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 3/4s, 2014 5,000 3,472 CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Financials continued GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 $79,000 $64,750 GMAC, LLC sr. unsec. unsub. notes FRN 3.399s, 2009 85,000 81,175 Goldman Sachs Group, Inc. (The) sr. notes 5.45s, 2012 100,000 95,441 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 194,000 159,609 Hartford Financial Services Group, Inc. (The) jr. sub. debs. FRB 8 1/8s, 2068 40,000 18,522 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 28,000 13,494 Health Care REIT, Inc. sr. notes 6s, 2013 (R) 20,000 13,569 Highwood Properties, Inc. sr. unsec. bonds 5.85s, 2017 (R) 60,000 37,116 Hospitality Properties Trust notes 6 3/4s, 2013 (R) 35,000 21,663 HRPT Properties Trust notes 6 1/4s, 2016 (R) 25,000 13,316 HSBC Finance Capital Trust IX FRN 5.911s, 2035 200,000 83,681 HSBC Finance Corp. notes 5s, 2015 200,000 177,528 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 10,000 4,413 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 10,000 6,113 ILFC E-Capital Trust II 144A FRB 6 1/4s, 2065 110,000 48,950 iStar Financial, Inc. sr. unsec. notes Ser. B, 4 7/8s, 2009 (R) 175,000 158,813 JPMorgan Chase & Co. sr. notes 6s, 2018 285,000 300,824 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 119,000 100,268 JPMorgan Chase Capital XXV bonds 6.8s, 2037 85,000 78,318 Lehman Brothers E-Capital Trust I FRN 3.589s, 2065 (In default)  285,000 29 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 163,000 145,274 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 15,000 12,038 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 30,000 22,275 Liberty Mutual Group 144A company guaranty FRB 10 3/4s, 2058 181,000 88,912 Liberty Mutual Insurance 144A notes 7.697s, 2097 100,000 66,443 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 110,000 103,792 31 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Financials continued Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 $60,000 $53,231 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 3.735s, 2011 50,000 44,279 Merrill Lynch & Co., Inc. sr. unsec. notes 6 7/8s, 2018 188,000 196,653 MetLife, Inc. sr. unsec. notes Ser. A, 6.817s, 2018 135,000 128,574 Monumental Global Funding, Ltd. 144A notes 5 1/2s, 2013 (Cayman Islands) 34,000 32,076 Morgan Stanley sr. unsec. unsub. notes 6 3/4s, 2011 182,000 179,075 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 25,000 21,199 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 (R) 30,000 27,232 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 (R) 102,000 80,892 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 45,000 28,433 Nuveen Investments, Inc. sr. unsec. notes 5 1/2s, 2015 25,000 3,781 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 90,000 83,248 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 5,000 3,210 Prudential Holdings LLC 144A bonds 8.695s, 2023 100,000 96,369 Regency Centers LP sr. unsec. 5 7/8s, 2017 40,000 25,332 Rouse Co. (The) notes 7.2s, 2012 (R) 30,000 10,425 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 100,000 40,000 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 (R) 41,000 27,762 Simon Property Group LP unsub. bonds 5 3/4s, 2015 (R) 17,000 11,104 SLM Corp. notes Ser. MTNA, 4 1/2s, 2010 171,000 148,405 Sovereign Bancorp, Inc. sr. notes 4.8s, 2010 35,000 31,395 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 2.996s, 2037 75,000 31,566 USI Holdings Corp. 144A sr. unsec. notes FRN 6.024s, 2014 5,000 2,031 VTB Capital SA 144A notes 6 7/8s, 2018 (Luxembourg) 192,000 125,760 Wells Fargo & Co. sr. notes 4 3/8s, 2013 160,000 156,675 Wells Fargo & Co. sr. unsec. unsub. notes 5 1/4s, 2012 175,000 178,244 CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Financials continued Westfield Group sr. notes 5.7s, 2016 (Australia) $40,000 $26,718 Westpac Capital Trust III 144A sub. notes FRN 5.819s, 2049 (Australia) 60,000 30,496 Willis Group North America, Inc. company guaranty 6.2s, 2017 10,000 6,928 6,831,187 Health care (1.0%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 90,000 97,476 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 283,000 238,404 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 71,000 75,961 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 148,000 157,284 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 95,000 87,400 DaVita, Inc. company guaranty 6 5/8s, 2013 55,000 52,250 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 65,000 38,675 GlaxoSmith Kline Capital Inc, company guaranty sr. notes 5.65s, 2018 134,000 140,744 HCA, Inc. company guaranty sr. sec. notes 9 5/8s, 2016  30,000 23,400 HCA, Inc. sr. sec. notes 9 1/4s, 2016 75,000 68,813 HCA, Inc. sr. sec. notes 9 1/8s, 2014 30,000 27,825 HCA, Inc. sr. unsec. notes 7 7/8s, 2011 132,000 116,160 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 15,000 9,300 Healthsouth Corp. company guaranty 10 3/4s, 2016 25,000 22,938 Hospira, Inc. sr. notes 6.05s, 2017 25,000 20,305 Hospira, Inc. sr. notes 5.55s, 2012 99,000 93,799 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 20,000 15,500 Omnicare, Inc. company guaranty 6 3/4s, 2013 20,000 17,000 Omnicare, Inc. sr. sub. notes 6 7/8s, 2015 10,000 8,200 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 50,000 42,000 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 45,000 33,075 Select Medical Corp. company guaranty 7 5/8s, 2015 203,000 107,590 32 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Health care continued Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 $80,000 $60,800 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 60,000 46,050 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 35,000 30,625 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 15,000 7,800 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  15,000 9,150 Tenet Healthcare Corp. sr. notes 9 1/4s, 2015 5,000 4,025 Tenet Healthcare Corp. sr. unsec. notes 7 3/8s, 2013 65,000 46,313 Tenet Healthcare Corp. sr. unsec. unsub. notes 6 3/8s, 2011 64,000 49,440 UnitedHealth Group, Inc. sr. unsec. notes 5 1/2s, 2012 45,000 41,008 US Oncology Holdings, Inc. sr. unsec. notes FRN 8.334s, 2012  21,000 13,230 US Oncology, Inc. company guaranty 9s, 2012 40,000 36,400 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 50,000 41,750 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 50,000 44,500 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 25,000 19,000 1,944,190 Technology (0.9%) Activant Solutions, Inc. company guaranty 9 1/2s, 2016 15,000 6,975 Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 58,000 25,520 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 27,000 15,390 Arrow Electronics, Inc. debs. 7 1/2s, 2027 35,000 27,323 Avnet, Inc. notes 6s, 2015 35,000 26,801 Celestica, Inc. sr. sub. notes 7 7/8s, 2011 (Canada) 20,000 18,200 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 20,000 16,400 Ceridian Corp. 144A sr. unsec. notes 11 1/2s, 2015 40,000 21,250 Cisco Systems, Inc. sr. unsec. notes 5 1/4s, 2011 84,000 87,203 Compucom Systems, Inc. sr. sub. notes 12 1/2s, 2015 30,000 20,250 Computer Sciences Corp. 144A sr. unsec. notes 6 1/2s, 2018 435,000 374,720 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6.8s, 2017 45,000 39,859 CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Technology continued Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6 1/8s, 2012 $45,000 $42,279 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 60,000 26,400 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 45,000 18,450 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 9 1/8s, 2014  45,000 10,350 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 35,000 37,205 IBM Corp. sr. unsec. notes 5.7s, 2017 100,000 106,109 IBM Corp. sr. unsec. notes 4 3/4s, 2012 130,000 134,263 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 15,000 12,938 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 95,000 76,238 Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 45,000 18,000 Motorola, Inc. sr. unsec. notes 6s, 2017 30,000 16,177 Nortel Networks, Ltd. company guaranty sr. unsec. notes 10 3/4s, 2016 (Canada) 15,000 3,975 Nortel Networks, Ltd. company guaranty sr. unsec. notes FRN 9.003s, 2011 (Canada) 40,000 10,000 Nortel Networks, Ltd. 144A sr. unsecd. notes company guaranty 10 3/4s, 2016 (Canada) 274,000 72,610 NXP BV/NXP Funding, LLC sec. notes 7 7/8s, 2014 (Netherlands) 75,000 29,250 Open Solutions, Inc. 144A sr. sub. notes 9 3/4s, 2015 15,000 2,250 Oracle Corp. sr. unsec. notes 5s, 2011 84,000 86,266 Sanmina Corp. company guaranty sr. unsec. sub. notes 6 3/4s, 2013 65,000 27,950 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 100,000 39,000 Seagate Technology Hdd Holdings company guaranty 6.8s, 2016 (Cayman Islands) 20,000 10,326 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 22,000 14,520 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 88,000 76,120 Travelport LLC company guaranty 9 7/8s, 2014 50,000 18,750 Tyco Electronics Group SA sr. unsec. notes company guaranty 6s, 2012 (Luxembourg) 93,000 83,896 33 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Technology continued Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 $46,000 $12,880 Xerox Corp. sr. notes 6.4s, 2016 60,000 46,800 1,712,893 Transportation (0.1%) American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011 10,000 7,000 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 60,000 63,145 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 12,456 9,747 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 59,502 45,371 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 89,748 57,439 Southwest Airlines Co. pass-through certificates 6.15s, 2022 29,002 22,630 Union Pacific Corp. sr. unsec. bond 5.7s, 2018 35,000 34,197 Union Pacific Corp. sr. unsub. notes 5 3/4s, 2017 45,000 42,669 United AirLines, Inc. pass-through certificates 6.636s, 2022 19,029 11,180 293,378 Utilities and power (2.3%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 104,000 99,541 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 15,000 12,300 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 61,000 58,255 American Water Capital Corp. sr. unsec. bonds 6.085s, 2017 76,000 66,199 Appalachian Power Co. sr. notes 5.8s, 2035 25,000 20,648 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 55,000 48,731 Beaver Valley II Funding debs. 9s, 2017 91,000 85,312 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 116,000 96,004 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 178,000 141,905 CMS Energy Corp. sr. notes 8 1/2s, 2011 25,000 24,620 Colorado Interstate Gas Co. debs. 6.85s, 2037 10,000 7,196 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 15,000 14,107 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 98,000 81,499 CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Utilities and power continued Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 $60,000 $65,088 Consolidated Natural Gas Co. sr. notes 5s, 2014 45,000 41,317 Consumers Energy Co. 1st mtge. sec. bond 6 1/8s, 2019 62,000 61,520 Consumers Energy Co. 1st mtge. sec. bonds 5.65s, 2018 32,000 29,358 Dayton Power & Light Co. (The) 1st mtge. 5 1/8s, 2013 34,000 34,537 Dominion Resources, Inc. jr. sub. notes FRN 6.3s, 2066 165,000 74,250 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 25,000 24,000 Dominion Resources, Inc. unsub. notes 5.7s, 2012 91,000 90,106 Duke Energy Corp. sr. unsec. notes 6 1/4s, 2018 40,000 37,616 Dynegy Holdings, Inc. sr. unsec. notes 8 3/8s, 2016 45,000 31,950 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 40,000 28,800 E.ON International Finance BV 144A notes 5.8s, 2018 (Netherlands) 40,000 37,399 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 15,000 13,350 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 20,000 18,300 Edison Mission Energy sr. unsec. notes 7.2s, 2019 35,000 28,700 Edison Mission Energy sr. unsec. notes 7s, 2017 25,000 21,750 El Paso Corp. sr. notes Ser. MTN, 7 3/4s, 2032 35,000 22,719 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015 45,000 38,402 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 65,000 44,850 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 516,000 487,752 Florida Power Corp. 1st mtge. 6.35s, 2037 50,000 55,418 Florida Power Corp. 1st mtge. sec. bond 6.4s, 2038 44,000 49,137 Indianapolis Power & Light 144A 1st mtge. 6.3s, 2013 25,000 25,689 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 35,000 28,700 ITC Holdings Corp. 144A notes 5 7/8s, 2016 76,000 72,474 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 35,000 30,696 34 Putnam VT Global Asset Allocation Fund CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Utilities and power continued Kansas Gas & Electric bonds 5.647s, 2021 $18,718 $16,729 Kinder Morgan, Inc. notes 6s, 2017 35,000 30,188 Kinder Morgan, Inc. sr. notes 6 1/2s, 2012 25,000 21,063 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 264,000 245,478 MidAmerican Funding, LLC sr. sec. bond 6.927s, 2029 130,000 118,790 Mirant North America, LLC company guaranty 7 3/8s, 2013 80,000 76,800 National Fuel Gas Co. notes 5 1/4s, 2013 114,000 108,677 Nevada Power Co. general ref. mtge. Ser. L, 5 7/8s, 2015 25,000 23,931 Northwestern Corp. sec. notes 5 7/8s, 2014 76,000 70,084 NRG Energy, Inc. company guaranty 7 3/8s, 2017 20,000 18,400 NRG Energy, Inc. sr. notes 7 3/8s, 2016 135,000 125,550 Oncor Electric Delivery Co. debs. 7s, 2022 11,000 10,278 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 110,000 116,826 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 100,000 118,674 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 45,000 46,131 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 71,000 56,800 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 76,000 67,467 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 49,359 48,351 PSEG Energy Holdings, Inc. sr. notes 8 1/2s, 2011 45,000 42,418 Public Service Co. of Colorado 1st mtge. sec. bond 6 1/2s, 2038 64,000 68,211 Public Service Co. of Colorado sr. notes Ser. A, 6 7/8s, 2009 45,000 45,231 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 98,000 45,080 Rockies Express Pipeline, LLC 144A sr. notes 7 1/2s, 2038 42,000 36,791 Sierra Pacific Power Co. general ref. mtge. Ser. P, 6 3/4s, 2037 74,000 66,031 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 25,000 22,539 Southern California Edison Co. 1st mtge. Ser. 06-E, 5.55s, 2037 35,000 36,866 Southern California Edison Co. notes 6.65s, 2029 55,000 58,568 Southern Natural Gas. Co. 144A notes 5.9s, 2017 25,000 19,128 CORPORATE BONDS AND NOTES (15.9%)* continued Principal amount Value Utilities and power continued Spectra Energy Capital, LLC sr. notes 8s, 2019 $45,000 $43,040 Taqa Abu Dhabi National Energy sr. unsec. notes 7 1/4s, 2018 (United Arab Emirates) 180,000 149,400 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 135,000 126,570 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 4,098 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7 1/2s, 2017 10,000 8,821 TEPPCO Partners LP company guaranty FRB 7s, 2067 35,000 18,749 Texas Competitive Electric Holdings Co., LLC company guaranty 10 1/2s, 2015 105,000 74,550 TransAlta Corp. notes 5 3/4s, 2013 (Canada) 30,000 24,725 TransAlta Corp. sr. unsec. notes 6.65s, 2018 (Canada) 34,000 30,191 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 30,000 13,410 TXU Corp. sr. notes Ser. P, 5.55s, 2014 90,000 42,051 Union Electric Co. sr. sec. notes 6.4s, 2017 50,000 45,583 West Penn Power Co. 1st mtge. 5.95s, 2017 25,000 22,361 Westar Energy, Inc. 1st mtge. 5.15s, 2017 5,000 4,413 Westar Energy, Inc. 1st mtge. 5.1s, 2020 35,000 29,552 Williams Partners LP/ Williams Partners Finance Corp. sr. unsec. notes 7 1/4s, 2017 15,000 11,850 4,660,639 Total corporate bonds and notes (cost $38,952,435) $31,652,159 COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 04-5, Class 3A1, 4.948s, 2035 $206,030 $121,558 Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.335s, 2029 41,163 43,910 Ser. 96-D3, Class A1C, 7.4s, 2026 34,894 34,671 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.658s, 2049 98,000 63,980 Ser. 07-2, Class A2, 5.634s, 2049 71,000 54,770 Ser. 06-4, Class A4, 5.634s, 2046 150,000 114,981 Ser. 06-4, Class A2, 5.522s, 2046 471,000 395,927 35 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* continued Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 04-3, Class A5, 5.319s, 2039 $190,000 $162,016 Ser. 05-6, Class A2, 5.165s, 2047 36,000 30,501 Ser. 07-5, Class XW, Interest Only (IO), 0.44s, 2051 2,878,341 43,322 Ser. 07-1, Class XW, IO, 0.291s, 2049 1,679,324 18,644 Ser. 06-1, Class XC, IO, 0.067s, 2045 2,607,599 9,582 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.285s, 2042 1,932,406 17,563 Ser. 04-5, Class XC, IO, 0.203s, 2041 3,090,175 22,323 Ser. 02-PB2, Class XC, IO, 0.183s, 2035 797,738 16,114 Ser. 06-5, Class XC, IO, 0.102s, 2016 5,925,081 43,779 Ser. 06-4, Class XC, IO, 0.088s, 2046 3,007,053 18,076 Ser. 05-4, Class XC, IO, 0.083s, 2045 3,765,846 14,424 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.99s, 2036 306,274 143,949 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 3.195s, 2022 95,000 77,027 FRB Ser. 05-MIB1, Class J, 2.245s, 2022 102,000 66,178 Banc of America Mortgage Securities FRB Ser. 03-F, Class 2A1, 4.67s, 2033 25,809 18,711 Ser. 05-E, Class 2, IO, 0.3s, 2035 1,320,356 3,662 Ser. 04-D, Class 2A, IO, 0.16s, 2034 451,044 159 Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033 53,214 52,350 Bayview Commercial Asset Trust 144A Ser. 07-1, Class S, IO, 1.211s, 2037 1,426,164 91,988 Ser. 06-4A, IO, 2.331s, 2036 103,487 9,955 Ser. 04-2, IO, 2.22s, 2034 221,081 7,251 Ser. 04-3, IO, 2.15s, 2035 141,762 4,650 Ser. 06-2A, IO, 1.798s, 2036 122,094 7,326 Ser. 05-3A, IO, 1.6s, 2035 348,905 20,934 Ser. 05-1A, IO, 1.6s, 2035 211,725 7,347 Ser. 07-2A, IO, 1.3s, 2037 876,607 67,499 FRB Ser. 05-1A, Class A1, 0.771s, 2035 47,589 36,168 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 439,326 153,764 Ser. 04-9, Class 1A1, 5.92s, 2034 6,120 3,514 FRB Ser. 06-6, Class 2A1, 5.892s, 2036 217,931 103,271 FRB Ser. 05-7, Class 23A1, 5.649s, 2035 203,277 95,243 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 04-PR3I, Class X1, IO, 0.326s, 2041 656,427 7,735 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.689s, 2038 1,561,391 39,128 Ser. 06-PW14, Class X1, IO, 0.076s, 2038 1,680,128 14,483 COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* continued Principal amount Value Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW15, Class X1, IO, 0.066s, 2044 $4,901,972 $28,726 Ser. 07-PW18, Class X1, IO, 0.057s, 2050 710,732 3,727 Ser. 05-PW10, Class X1, IO, 0.056s, 2040 5,864,415 13,430 Chase Commercial Mortgage Securities Corp. Ser. 00-3, Class A2, 7.319s, 2032 23,973 23,642 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 222,000 209,167 Ser. 98-1, Class G, 6.56s, 2030 56,000 48,944 Ser. 98-1, Class H, 6.34s, 2030 85,000 64,882 Citigroup Commercial Mortgage Trust Ser. 08-C7, Class A3, 6.096s, 2014 465,000 261,365 Ser. 08-C7, Class A2A, 6.034s, 2049 255,000 175,646 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 6.198s, 2036 291,976 137,946 IFB Ser. 07-6, Class 2A5, IO, 6.179s, 2037 296,558 20,018 FRB Ser. 06-AR7, Class 2A2A, 5.649s, 2036 294,161 132,372 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.377s, 2049 1,713,073 26,381 Ser. 06-CD2, Class X, IO, 0.086s, 2046 3,693,743 8,969 Ser. 07-CD4, Class XC, IO, 0.059s, 2049 5,729,520 27,502 CNL Funding Ser. 99-1, Class A2, 7.645s, 2014 94,674 74,035 Commercial Mortgage Acceptance Corp. Ser. 97-ML1, IO, 0.967s, 2017 397,742 6,020 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 98,000 80,514 Ser. 98-C2, Class F, 5.44s, 2030 435,000 322,369 Commercial Mortgage Loan Trust Ser. 08-LS1, Class A4B, 6.02s, 2017 126,000 91,141 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-CN2A, Class H, 5.57s, 2019 45,000 19,161 Ser. 06-CN2A, Class J, 5.57s, 2019 36,000 15,216 FRB Ser. 01-J2A, Class A2F, 1.54s, 2034 74,000 56,240 Ser. 05-LP5, Class XC, IO, 0.102s, 2043 2,751,336 13,076 Ser. 06-C8, Class XS, IO, 0.066s, 2046 5,367,665 22,662 Ser. 05-C6, Class XC, IO, 0.064s, 2044 5,595,296 17,352 36 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* continued Principal amount Value Countrywide Alternative Loan Trust IFB Ser. 04-2CB, Class 1A5, IO, 7.129s, 2034 $6,238 $259 Ser. 06-45T1, Class 2A2, 6s, 2037 284,842 126,527 Ser. 06-J8, Class A4, 6s, 2037 233,544 99,069 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 124,407 81,297 Ser. 05-24, Class 1AX, IO, 0.737s, 2035 707,167 8,729 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.707s, 2035 550,894 275,447 Ser. 05-9, Class 1X, IO, 3.126s, 2035 348,092 4,909 Ser. 05-2, Class 2X, IO, 1.16s, 2035 362,799 4,960 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 4.549s, 2035 425,211 26,831 IFB Ser. 05-R2, Class 1AS, IO, 4.202s, 2035 246,929 14,519 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.81s, 2039 349,000 250,686 Ser. 06-C5, Class AX, IO, 0.091s, 2039 3,419,131 19,715 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.114s, 2049 8,024,711 41,054 Ser. 06-C4, Class AX, IO, 0.113s, 2039 4,624,744 37,037 Ser. 07-C1, Class AX, IO, 0.07s, 2040 6,210,690 24,663 Crown Castle Towers, LLC 144A Ser. 05-1A, Class D, 5.612s, 2035 133,000 93,100 CS First Boston Mortgage Securities Corp. Ser. 97-C2, Class F, 7.46s, 2035 59,000 60,658 Ser. 04-C2, Class A2, 5.416s, 2036 (F) 210,000 145,068 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 04-TF2A, Class J, 2.145s, 2016 50,000 27,500 FRB Ser. 05-TF2A, Class J, 2.095s, 2020 31,319 17,225 FRB Ser. 04-TF2A, Class H, 1.895s, 2019 50,000 32,500 Ser. 01-CK1, Class AY, IO, 0.78s, 2035 2,790,119 30,970 Ser. 04-C4, Class AX, IO, 0.532s, 2039 756,019 9,696 Ser. 02-CP3, Class AX, IO, 0.423s, 2035 791,106 21,885 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, IO, 0.617s, 2031 352,817 6,928 DLJ Commercial Mortgage Corp. Ser. 00-CF1, Class A1B, 7.62s, 2033 102,170 102,262 Ser. 99-CG2, Class B3, 6.1s, 2032 100,000 94,374 Ser. 99-CG2, Class B4, 6.1s, 2032 130,000 45,500 COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* continued Principal amount Value Fannie Mae IFB Ser. 07-75, Class CS, 42.201s,2037 $89,469 $120,889 IFB Ser. 06-48, Class TQ, 36.773s, 2036 117,513 150,532 IFB Ser. 07-W7, Class 1A4, 36.353s, 2037 96,752 111,265 IFB Ser. 07-81, Class SC, 34.973s, 2037 106,234 130,870 IFB Ser. 06-104, Class GS, 32.167s, 2036 76,575 93,573 IFB Ser. 06-104, Class ES, 31.094s, 2036 95,576 119,630 IFB Ser. 07-96, Class AS, 27.794s, 2037 150,033 168,897 IFB Ser. 06-104, Class CS, 27.579s, 2036 114,057 137,615 IFB Ser. 05-37, Class SU, 27.315s, 2035 106,943 129,244 IFB Ser. 06-49, Class SE, 27.115s, 2036 130,580 158,461 IFB Ser. 06-60, Class AK, 26.915s, 2036 81,583 98,111 IFB Ser. 05-25, Class PS, 26.087s, 2035 71,982 83,519 IFB Ser. 06-115, Class ES, 24.675s, 2036 104,807 124,219 IFB Ser. 06-8, Class PK, 24.515s, 2036 121,261 140,807 IFB Ser. 05-57, Class CD, 23.358s, 2035 64,318 73,117 IFB Ser. 05-115, Class NQ, 23.17s, 2036 61,002 67,561 IFB Ser. 05-74, Class CP, 23.022s, 2035 65,827 70,378 IFB Ser. 06-8, Class HP, 22.839s, 2036 99,270 113,176 IFB Ser. 05-99, Class SA, 22.839s, 2035 69,194 78,965 IFB Ser. 05-45, Class DA, 22.692s, 2035 158,846 179,920 IFB Ser. 05-45, Class DC, 22.582s, 2035 66,186 74,927 IFB Ser. 05-57, Class DC, 20.243s, 2034 78,862 86,874 IFB Ser. 05-45, Class PC, 18.836s, 2034 58,604 58,734 IFB Ser. 05-74, Class SK, 18.834s, 2035 109,931 119,542 IFB Ser. 05-74, Class CS, 18.724s, 2035 67,143 73,962 IFB Ser. 05-72, Class SB, 15.697s, 2035 110,572 116,489 IFB Ser. 07-W6, Class 6A2, IO, 7.329s, 2037 105,362 9,219 IFB Ser. 06-90, Class SE, IO, 7.329s, 2036 89,861 8,654 IFB Ser. 04-51, Class XP, IO, 7.229s, 2034 40,442 2,997 IFB Ser. 03-66, Class SA, IO, 7.179s, 2033 118,192 9,666 IFB Ser. 07-W6, Class 5A2, IO, 6.819s, 2037 161,982 12,651 IFB Ser. 07-W4, Class 4A2, IO, 6.809s, 2037 658,180 51,404 IFB Ser. 07-W2, Class 3A2, IO, 6.809s, 2037 194,429 15,185 IFB Ser. 06-115, Class BI, IO, 6.789s, 2036 168,877 14,430 IFB Ser. 05-113, Class DI, IO, 6.759s, 2036 352,375 28,349 IFB Ser. 05-52, Class DC, IO, 6.729s, 2035 105,006 11,470 IFB Ser. 06-60, Class SI, IO, 6.679s, 2036 203,017 17,378 37 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* continued Principal amount Value Fannie Mae IFB Ser. 06-60, Class UI, IO, 6.679s, 2036 $82,431 $7,317 IFB Ser. 07-W7, Class 3A2, IO, 6.659s, 2037 252,014 27,911 IFB Ser. 03-122, Class SA, IO, 6.629s, 2028 205,034 11,930 IFB Ser. 03-122, Class SJ, IO, 6.629s, 2028 211,399 12,249 IFB Ser. 06-60, Class DI, IO, 6.599s, 2035 80,478 6,285 IFB Ser. 04-60, Class SW, IO, 6.579s, 2034 305,088 25,353 IFB Ser. 05-65, Class KI, IO, 6.529s, 2035 765,045 58,832 IFB Ser. 08-01, Class GI, IO, 6.489s, 2037 859,103 71,391 IFB Ser. 07-23, Class SI, IO, 6.299s, 2037 117,231 8,870 IFB Ser. 07-54, Class CI, IO, 6.289s, 2037 137,708 10,824 IFB Ser. 07-39, Class PI, IO, 6.289s, 2037 126,929 9,414 IFB Ser. 07-28, Class SE, IO, 6.279s, 2037 162,912 12,678 IFB Ser. 06-128, Class SH, IO, 6.279s, 2037 132,497 10,191 IFB Ser. 06-56, Class SM, IO, 6.279s, 2036 445,900 34,832 IFB Ser. 05-73, Class SI, IO, 6.279s, 2035 67,670 5,083 IFB Ser. 05-12, Class SC, IO, 6.279s, 2035 155,078 15,353 IFB Ser. 05-17, Class ES, IO, 6.279s, 2035 133,665 12,228 IFB Ser. 05-17, Class SY, IO, 6.279s, 2035 62,853 5,732 IFB Ser. 07-30, Class IE, IO, 6.269s, 2037 392,306 40,374 IFB Ser. 06-123, Class CI, IO, 6.269s, 2037 359,594 27,830 IFB Ser. 06-123, Class UI, IO, 6.269s, 2037 139,725 11,178 IFB Ser. 05-82, Class SY, IO, 6.259s, 2035 264,508 19,997 IFB Ser. 05-45, Class EW, IO, 6.249s, 2035 529,172 42,081 IFB Ser. 05-45, Class SR, IO, 6.249s, 2035 359,759 28,211 IFB Ser. 07-15, Class BI, IO, 6.229s, 2037 225,852 17,864 IFB Ser. 06-16, Class SM, IO, 6.229s, 2036 121,371 10,284 IFB Ser. 05-95, Class CI, IO, 6.229s, 2035 157,491 14,316 COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* continued Principal amount Value Fannie Mae IFB Ser. 05-84, Class SG, IO, 6.229s, 2035 $257,301 $21,382 IFB Ser. 05-57, Class NI, IO, 6.229s, 2035 71,233 6,506 IFB Ser. 05-54, Class SA, IO, 6.229s, 2035 252,176 19,895 IFB Ser. 05-23, Class SG, IO, 6.229s, 2035 200,366 17,126 IFB Ser. 05-17, Class SA, IO, 6.229s, 2035 176,861 13,902 IFB Ser. 05-17, Class SE, IO, 6.229s, 2035 192,326 15,897 IFB Ser. 06-128, Class GS, IO, 6.209s, 2037 153,919 11,819 IFB Ser. 06-114, Class IS, IO, 6.179s, 2036 159,592 12,017 IFB Ser. 06-116, Class ES, IO, 6.179s, 2036 77,235 6,006 IFB Ser. 06-115, Class GI, IO, 6.169s, 2036 159,764 13,069 IFB Ser. 06-115, Class IE, IO, 6.169s, 2036 121,737 11,657 IFB Ser. 06-117, Class SA, IO, 6.169s, 2036 181,276 13,756 IFB Ser. 06-121, Class SD, IO, 6.169s, 2036 348,016 26,310 IFB Ser. 06-109, Class SG, IO, 6.159s, 2036 244,961 19,450 IFB Ser. 06-104, Class SY, IO, 6.149s, 2036 81,407 6,256 IFB Ser. 06-109, Class SH, IO, 6.149s, 2036 188,028 16,564 Ser. 06-104, Class SG, IO, 6.129s, 2036 163,180 11,585 IFB Ser. 07-W6, Class 4A2, IO, 6.129s, 2037 670,014 51,524 IFB Ser. 06-128, Class SC, IO, 6.129s, 2037 563,340 42,926 IFB Ser. 06-43, Class SI, IO, 6.129s, 2036 359,191 27,567 IFB Ser. 06-44, Class IS, IO, 6.129s, 2036 173,953 13,230 IFB Ser. 06-8, Class JH, IO, 6.129s, 2036 561,038 43,884 IFB Ser. 05-122, Class SG, IO, 6.129s, 2035 124,214 12,321 IFB Ser. 06-92, Class JI, IO, 6.109s, 2036 91,044 9,758 IFB Ser. 06-92, Class LI, IO, 6.109s, 2036 178,890 13,402 IFB Ser. 06-96, Class ES, IO, 6.109s, 2036 227,952 17,415 IFB Ser. 06-99, Class AS, IO, 6.109s, 2036 105,847 8,404 IFB Ser. 06-85, Class TS, IO, 6.089s, 2036 187,392 14,416 38 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* continued Principal amount Value Fannie Mae IFB Ser. 06-61, Class SE, IO, 6.079s, 2036 $207,627 $14,506 IFB Ser. 07-75, Class PI, IO, 6.069s, 2037 196,010 15,286 IFB Ser. 07-76, Class SA, IO, 6.069s, 2037 192,009 11,055 IFB Ser. 07-W7, Class 2A2, IO, 6.059s, 2037 502,323 49,082 IFB Ser. 07-88, Class MI, IO, 6.049s, 2037 79,893 9,750 Ser. 06-94, Class NI, IO, 6.029s, 2036 79,668 5,625 IFB Ser. 07-116, Class IA, IO, 6.029s, 2037 703,379 50,573 IFB Ser. 07-103, Class AI, IO, 6.029s, 2037 882,583 62,646 IFB Ser. 07-1, Class NI, IO, 6.029s, 2037 389,927 31,278 IFB Ser. 07-15, Class NI, IO, 6.029s, 2022 216,571 15,831 IFB Ser. 08-3, Class SC, IO, 5.979s, 2038 93,937 8,810 IFB Ser. 07-109, Class XI, IO, 5.979s, 2037 95,935 8,502 IFB Ser. 07-109, Class YI, IO, 5.979s, 2037 192,647 14,649 IFB Ser. 07-W8, Class 2A2, IO, 5.979s, 2037 340,037 23,691 IFB Ser. 07-88, Class JI, IO, 5.979s, 2037 196,673 14,724 IFB Ser. 07-54, Class KI, IO, 5.969s, 2037 98,960 6,983 IFB Ser. 07-30, Class JS, IO, 5.969s, 2037 322,831 25,213 IFB Ser. 07-30, Class LI, IO, 5.969s, 2037 569,322 48,421 IFB Ser. 07-W2, Class 1A2, IO, 5.959s, 2037 142,362 9,852 IFB Ser. 07-106, Class SN, IO, 5.939s, 2037 202,310 15,280 IFB Ser. 07-54, Class IA, IO, 5.939s, 2037 172,727 12,612 IFB Ser. 07-54, Class IB, IO, 5.939s, 2037 172,727 12,612 IFB Ser. 07-54, Class IC, IO, 5.939s, 2037 172,727 12,612 IFB Ser. 07-54, Class ID, IO, 5.939s, 2037 172,727 12,612 IFB Ser. 07-54, Class IE, IO, 5.939s, 2037 172,727 12,612 IFB Ser. 07-54, Class IF, IO, 5.939s, 2037 256,142 21,693 IFB Ser. 07-54, Class NI, IO, 5.939s, 2037 148,285 10,615 IFB Ser. 07-54, Class UI, IO, 5.939s, 2037 217,780 10,856 COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* continued Principal amount Value Fannie Mae IFB Ser. 07-109, Class AI, IO, 5.929s, 2037 $1,012,077 $72,768 IFB Ser. 07-91, Class AS, IO, 5.929s, 2037 129,338 9,946 IFB Ser. 07-91, Class HS, IO, 5.929s, 2037 139,250 11,407 IFB Ser. 07-15, Class CI, IO, 5.909s, 2037 662,883 48,093 IFB Ser. 06-115, Class JI, IO, 5.909s, 2036 484,493 37,839 IFB Ser. 07-109, Class PI, IO, 5.879s, 2037 203,541 14,466 IFB Ser. 06-123, Class LI, IO, 5.849s, 2037 320,508 24,227 IFB Ser. 08-1, Class NI, IO, 5.779s, 2037 377,559 25,259 IFB Ser. 07-116, Class BI, IO, 5.779s, 2037 641,755 42,933 IFB Ser. 08-01, Class AI, IO, 5.779s, 2037 1,049,185 66,760 IFB Ser. 08-10, Class GI, IO, 5.759s, 2038 192,549 11,665 IFB Ser. 08-1, Class HI, IO, 5.729s, 2037 487,548 30,540 IFB Ser. 07-39, Class AI, IO, 5.649s, 2037 305,281 22,927 IFB Ser. 07-32, Class SD, IO, 5.639s, 2037 205,401 15,895 IFB Ser. 07-30, Class UI, IO, 5.629s, 2037 167,880 11,331 IFB Ser. 07-32, Class SC, IO, 5.629s, 2037 272,488 18,765 IFB Ser. 07-1, Class CI, IO, 5.629s, 2037 195,160 13,274 IFB Ser. 05-74, Class SE, IO, 5.629s, 2035 842,558 57,390 IFB Ser. 05-14, Class SE, IO, 5.579s, 2035 162,179 10,890 IFB Ser. 05-58, Class IK, IO, 5.529s, 2035 198,048 12,101 IFB Ser. 08-1, Class BI, IO, 5.439s, 2038 653,788 41,676 IFB Ser. 07-75, Class ID, IO, 5.399s, 2037 174,464 11,591 Ser. 06-W3, Class 1AS, IO, 4.591s, 2046 639,754 40,816 Ser. 03-W12, Class 2, IO, 2.219s, 2043 427,373 15,518 Ser. 03-W10, Class 3, IO, 1.934s, 2043 251,685 10,258 Ser. 03-W10, Class 1, IO, 1.913s, 2043 910,625 27,952 Ser. 03-W8, Class 12, IO, 1.634s, 2042 900,419 34,111 Ser. 03-W17, Class 12, IO, 1.148s, 2033 318,406 8,467 Ser. 03-T2, Class 2, IO, 0.809s, 2042 1,215,023 23,307 Ser. 03-W6, Class 51, IO, 0.671s, 2042 292,222 5,038 Ser. 01-T12, Class IO, 0.565s, 2041 263,490 3,929 Ser. 03-W2, Class 1, IO, 0.466s, 2042 2,085,226 23,842 39 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* continued Principal amount Value Fannie Mae Ser. 02-T4, IO, 0.449s, 2041 $1,437,277 $15,964 Ser. 01-50, Class B1, IO, 0.448s, 2041 472,720 5,614 Ser. 02-T1, Class IO, IO, 0.425s, 2031 296,915 2,763 Ser. 03-W6, Class 3, IO, 0.368s, 2042 413,826 3,598 Ser. 03-W6, Class 23, IO, 0.352s, 2042 435,255 3,623 Ser. 01-79, Class BI, IO, 0.325s, 2045 1,037,465 9,163 Ser. 08-33, Principal Only (PO), zero %, 2038 94,344 76,419 Ser. 06-46, Class OC, PO, zero %, 2036 97,503 88,635 Ser. 06-16, Class OG, PO, zero %, 2036 74,183 57,788 Ser. 07-15, Class IM, IO, zero %, 2009 183,275 138 Ser. 07-16, Class TS, IO, zero %, 2009 761,894 618 FRB Ser. 06-115, Class SN, zero %, 2036 82,833 57,027 FRB Ser. 05-57, Class UL, zero %, 2035 102,003 95,595 FRB Ser. 05-65, Class CU, zero %, 2034 51,195 47,097 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 7.629s, 2043 103,447 13,448 Ser. T-56, Class A, IO, 0.524s, 2043 332,363 4,075 Ser. T-56, Class 3, IO, 0.351s, 2043 346,097 3,593 Ser. T-56, Class 1, IO, 0.283s, 2043 450,509 3,113 Ser. T-56, Class 2, IO, 0.02s, 2043 408,996 768 FFCA Secured Lending Corp. 144A Ser. 00-1, Class A2, 7.77s, 2027 69,268 13,854 First Horizon Alternative Mortgage Securities FRB Ser. 05-AA10, Class 2A1, 5.742s, 2035 138,726 70,750 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.683s, 2033 1,412,858 34,157 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 131,000 128,638 Ser. 97-C2, Class G, 7 1/2s, 2029 40,000 18,000 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 165,000 96,828 Freddie Mac IFB Ser. 3202, Class HM, 27.275s, 2036 74,842 90,331 IFB Ser. 3081, Class DC, 23.782s, 2035 72,032 82,514 IFB Ser. 3360, Class SC, 22.394s, 2037 137,975 151,083 IFB Ser. 2976, Class KL, 20.002s, 2035 106,256 119,365 IFB Ser. 2990, Class DP, 19.892s, 2034 90,606 98,414 IFB Ser. 3149, Class SU, 16.376s, 2036 75,280 80,056 IFB Ser. 3065, Class DC, 16.275s, 2035 94,391 100,340 IFB Ser. 2990, Class WP, 13.945s, 2035 60,167 62,250 IFB Ser. 2990, Class LB, 13.891s, 2034 110,586 115,392 IFB Ser. 2927, Class SI, IO, 7s, 2035 147,369 14,426 IFB Ser. 2828, Class GI, IO, 6.305s, 2034 167,004 18,777 COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* continued Principal amount Value Freddie Mac IFB Ser. 3184, Class SP, IO, 6.155s, 2033 $212,400 $17,184 IFB Ser. 2869, Class SH, IO, 6.105s, 2034 77,755 5,081 IFB Ser. 2869, Class JS, IO, 6.055s, 2034 351,540 22,246 IFB Ser. 2882, Class LS, IO, 6.005s, 2034 121,925 9,979 IFB Ser. 3203, Class SH, IO, 5.945s, 2036 121,932 10,093 IFB Ser. 2815, Class PT, IO, 5.855s, 2032 174,330 13,946 IFB Ser. 2828, Class TI, IO, 5.855s, 2030 79,062 6,407 IFB Ser. 3397, Class GS, IO, 5.805s, 2037 117,938 10,038 IFB Ser. 3297, Class BI, IO, 5.565s, 2037 515,057 40,491 IFB Ser. 3287, Class SD, IO, 5.555s, 2037 230,810 17,968 IFB Ser. 3281, Class BI, IO, 5.555s, 2037 98,637 8,240 IFB Ser. 3281, Class CI, IO, 5.555s, 2037 120,106 9,843 IFB Ser. 3249, Class SI, IO, 5.555s, 2036 87,163 9,496 IFB Ser. 2922, Class SE, IO, 5.555s, 2035 203,129 20,238 IFB Ser. 3045, Class DI, IO, 5.535s, 2035 1,003,565 73,658 IFB Ser. 3236, Class ES, IO, 5.505s, 2036 143,041 11,783 IFB Ser. 3136, Class NS, IO, 5.505s, 2036 234,831 18,548 IFB Ser. 3118, Class SD, IO, 5.505s, 2036 327,285 25,237 IFB Ser. 2927, Class ES, IO, 5.505s, 2035 114,537 7,711 IFB Ser. 2950, Class SM, IO, 5.505s, 2016 242,648 21,968 IFB Ser. 3256, Class S, IO, 5.495s, 2036 233,569 19,410 IFB Ser. 3031, Class BI, IO, 5.495s, 2035 85,575 7,903 IFB Ser. 3244, Class SB, IO, 5.465s, 2036 140,919 11,919 IFB Ser. 3244, Class SG, IO, 5.465s, 2036 164,646 12,612 IFB Ser. 3236, Class IS, IO, 5.455s, 2036 255,225 19,142 IFB Ser. 2962, Class BS, IO, 5.455s, 2035 490,079 33,374 IFB Ser. 3114, Class TS, IO, 5.455s, 2030 524,261 41,875 40 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* continued Principal amount Value Freddie Mac IFB Ser. 3128, Class JI, IO, 5.435s, 2036 $266,789 $21,503 IFB Ser. 2990, Class LI, IO, 5.435s, 2034 166,455 14,316 IFB Ser. 3240, Class S, IO, 5.425s, 2036 557,932 40,446 IFB Ser. 3153, Class JI, IO, 5.425s, 2036 233,442 17,065 IFB Ser. 3065, Class DI, IO, 5.425s, 2035 73,433 6,541 IFB Ser. 3145, Class GI, IO, 5.405s, 2036 219,811 18,266 IFB Ser. 3114, Class GI, IO, 5.405s, 2036 95,883 8,447 IFB Ser. 3339, Class JI, IO, 5.395s, 2037 425,026 28,434 IFB Ser. 3218, Class AS, IO, 5.385s, 2036 170,169 12,209 IFB Ser. 3221, Class SI, IO, 5.385s, 2036 206,667 14,889 IFB Ser. 3202, Class PI, IO, 5.345s, 2036 574,273 42,087 IFB Ser. 3355, Class MI, IO, 5.305s, 2037 135,610 10,218 IFB Ser. 3201, Class SG, IO, 5.305s, 2036 263,202 24,125 IFB Ser. 3203, Class SE, IO, 5.305s, 2036 235,935 20,519 IFB Ser. 3171, Class PS, IO, 5.29s, 2036 218,239 17,328 IFB Ser. 3152, Class SY, IO, 5.285s, 2036 196,509 17,821 IFB Ser. 3284, Class BI, IO, 5.255s, 2037 163,109 12,575 IFB Ser. 3260, Class SA, IO, 5.255s, 2037 140,401 9,288 IFB Ser. 3199, Class S, IO, 5.255s, 2036 108,640 8,638 IFB Ser. 3284, Class LI, IO, 5.245s, 2037 712,900 50,453 IFB Ser. 3281, Class AI, IO, 5.235s, 2037 673,620 55,190 IFB Ser. 3311, Class EI, IO, 5.215s, 2037 167,639 12,611 IFB Ser. 3311, Class IA, IO, 5.215s, 2037 243,882 20,637 IFB Ser. 3311, Class IB, IO, 5.215s, 2037 243,882 20,637 IFB Ser. 3311, Class IC, IO, 5.215s, 2037 243,882 20,637 IFB Ser. 3311, Class ID, IO, 5.215s, 2037 243,882 20,637 IFB Ser. 3311, Class IE, IO, 5.215s, 2037 353,032 29,874 COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* continued Principal amount Value Freddie Mac IFB Ser. 3240, Class GS, IO, 5.185s, 2036 $334,077 $26,719 IFB Ser. 3257, Class SI, IO, 5 1/8s, 2036 155,131 11,630 IFB Ser. 3225, Class JY, IO, 5.095s, 2036 678,149 46,265 IFB Ser. 3339, Class TI, IO, 4.945s, 2037 267,736 20,819 IFB Ser. 3284, Class CI, IO, 4.925s, 2037 525,883 35,312 IFB Ser. 3016, Class SQ, IO, 4.915s, 2035 173,778 9,627 IFB Ser. 3397, Class SQ, IO, 4.775s, 2037 458,037 30,689 Ser. 3327, Class IF, IO, zero %, 2037 114,770 3,007 Ser. 3292, Class DO, PO, zero %, 2037 82,812 75,305 Ser. 3296, Class OK, PO, zero %, 2037 85,720 77,041 Ser. 3252, Class LO, PO, zero %, 2036 107,488 93,589 FRB Ser. 3326, Class YF, zero %, 2037 61,557 56,696 FRB Ser. 3241, Class FH, zero %, 2036 62,145 59,278 FRB Ser. 3231, Class XB, zero %, 2036 44,582 43,393 FRB Ser. 3147, Class SF, zero %, 2036 113,977 81,515 FRB Ser. 3003, Class XF, zero %, 2035 73,983 65,715 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.093s, 2019 11,881,949 37,451 Ser. 05-C2, Class XC, IO, 0.082s, 2043 4,436,197 18,558 Ser. 05-C3, Class XC, IO, 0.064s, 2045 10,526,160 26,256 GMAC Commercial Mortgage Securities, Inc. Ser. 99-C3, Class F, 7.896s, 2036 44,000 43,828 Ser. 97-C1, Class X, IO, 1.252s, 2029 96,372 6,168 Ser. 05-C1, Class X1, IO, 0.185s, 2043 4,444,879 30,433 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 77,845 23,354 Ser. 06-C1, Class XC, IO, 0.07s, 2045 6,782,930 18,010 Government National Mortgage Association IFB Ser. 07-38, Class AS, 43.36s, 2037 156,124 203,313 IFB Ser. 07-51, Class SP, 36.435s, 2037 76,284 93,595 IFB Ser. 07-44, Class SP, 33.77s, 2036 97,536 117,619 IFB Ser. 05-66, Class SP, 17.367s, 2035 76,170 78,927 IFB Ser. 05-7, Class JM, 14.776s, 2034 101,301 106,296 IFB Ser. 06-62, Class SI, IO, 6.873s, 2036 178,685 12,400 IFB Ser. 07-1, Class SL, IO, 6.853s, 2037 94,097 6,844 IFB Ser. 07-1, Class SM, IO, 6.843s, 2037 94,097 6,832 41 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 07-49, Class NY, IO, 6.593s, 2035 $517,475 $36,543 IFB Ser. 07-26, Class SG, IO, 6.343s, 2037 272,062 16,718 IFB Ser. 07-9, Class BI, IO, 6.313s, 2037 509,137 32,478 IFB Ser. 07-31, Class CI, IO, 6.303s, 2037 135,685 9,322 IFB Ser. 07-25, Class SA, IO, 6.293s, 2037 182,645 11,816 IFB Ser. 07-25, Class SB, IO, 6.293s, 2037 300,202 18,985 IFB Ser. 07-22, Class S, IO, 6.293s, 2037 152,836 11,817 IFB Ser. 07-11, Class SA, IO, 6.293s, 2037 136,573 10,004 IFB Ser. 07-14, Class SB, IO, 6.293s, 2037 287,809 17,979 IFB Ser. 05-84, Class AS, IO, 6.293s, 2035 58,826 4,812 IFB Ser. 07-51, Class SJ, IO, 6.243s, 2037 173,317 13,247 IFB Ser. 07-53, Class SY, IO, 6.228s, 2037 93,564 7,223 IFB Ser. 07-58, Class PS, IO, 6.193s, 2037 750,687 56,013 IFB Ser. 06-59, Class SD, IO, 6.193s, 2036 2,790,802 179,959 IFB Ser. 07-59, Class PS, IO, 6.163s, 2037 131,655 9,437 IFB Ser. 07-59, Class SP, IO, 6.163s, 2037 401,548 29,236 IFB Ser. 04-59, Class SC, IO, 6.16s, 2034 105,739 9,111 IFB Ser. 04-26, Class IS, IO, 6.16s, 2034 42,018 3,344 IFB Ser. 07-68, Class PI, IO, 6.143s, 2037 189,894 14,352 IFB Ser. 06-38, Class SG, IO, 6.143s, 2033 538,445 28,850 IFB Ser. 07-53, Class SG, IO, 6.093s, 2037 97,168 6,364 IFB Ser. 08-3, Class SA, IO, 6.043s, 2038 315,879 17,790 IFB Ser. 07-79, Class SY, IO, 6.043s, 2037 529,001 33,380 IFB Ser. 07-64, Class AI, IO, 6.043s, 2037 2,118,801 123,145 IFB Ser. 07-53, Class ES, IO, 6.043s, 2037 136,818 8,114 IFB Ser. 08-4, Class SA, IO, 6.009s, 2038 756,220 44,206 IFB Ser. 07-9, Class DI, IO, 6.003s, 2037 256,720 16,574 COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 07-57, Class QA, IO, 5.993s, 2037 $327,512 $16,785 IFB Ser. 07-58, Class SA, IO, 5.993s, 2037 1,135,928 66,938 IFB Ser. 07-58, Class SC, IO, 5.993s, 2037 238,653 13,052 IFB Ser. 07-61, Class SA, IO, 5.993s, 2037 174,254 8,988 IFB Ser. 07-53, Class SC, IO, 5.993s, 2037 152,864 8,524 IFB Ser. 06-26, Class S, IO, 5.993s, 2036 146,732 9,435 IFB Ser. 06-28, Class GI, IO, 5.993s, 2035 266,764 19,520 IFB Ser. 07-58, Class SD, IO, 5.983s, 2037 236,508 12,769 IFB Ser. 07-59, Class SD, IO, 5.963s, 2037 626,317 36,241 IFB Ser. 07-36, Class SA, IO, 5.963s, 2037 368,676 19,467 IFB Ser. 05-65, Class SI, IO, 5.843s, 2035 182,957 11,252 IFB Ser. 07-26, Class SD, IO, 5.76s, 2037 264,912 16,054 IFB Ser. 07-17, Class IB, IO, 5.743s, 2037 143,334 10,938 IFB Ser. 06-14, Class S, IO, 5.743s, 2036 205,877 11,876 IFB Ser. 06-11, Class ST, IO, 5.733s, 2036 128,710 7,376 IFB Ser. 07-27, Class SD, IO, 5.693s, 2037 132,289 10,853 IFB Ser. 07-19, Class SJ, IO, 5.693s, 2037 223,812 12,627 IFB Ser. 07-23, Class ST, IO, 5.693s, 2037 268,808 14,711 IFB Ser. 07-8, Class SA, IO, 5.693s, 2037 232,578 12,804 IFB Ser. 07-9, Class CI, IO, 5.693s, 2037 333,483 17,208 IFB Ser. 07-7, Class EI, IO, 5.693s, 2037 247,399 13,960 IFB Ser. 07-7, Class JI, IO, 5.693s, 2037 357,773 18,783 IFB Ser. 07-1, Class S, IO, 5.693s, 2037 292,481 16,556 IFB Ser. 07-3, Class SA, IO, 5.693s, 2037 279,314 15,761 IFB Ser. 05-17, Class S, IO, 5.673s, 2035 52,496 3,148 IFB Ser. 07-48, Class SB, IO, 5.61s, 2037 200,057 12,527 IFB Ser. 07-17, Class AI, IO, 5.51s, 2037 586,423 44,385 42 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 04-41, Class SG, IO, 5.493s, 2034 $48,709 $2,700 IFB Ser. 07-9, Class AI, IO, 5.46s, 2037 191,390 12,462 IFB Ser. 08-40, Class SA, IO, 5.36s, 2038 335,921 23,598 IFB Ser. 05-71, Class SA, IO, 5.32s, 2035 50,909 3,672 IFB Ser. 07-17, Class IC, IO, 5.21s, 2037 352,098 25,637 IFB Ser. 07-25, Class KS, IO, 5.16s, 2037 93,362 7,501 IFB Ser. 07-21, Class S, IO, 5.16s, 2037 308,321 18,189 IFB Ser. 07-31, Class AI, IO, 5.14s, 2037 164,164 12,172 IFB Ser. 07-43, Class SC, IO, 5.06s, 2037 195,390 11,806 FRB Ser. 07-49, Class UF, zero %, 2037 27,305 25,185 FRB Ser. 07-33, Class TB, zero %, 2037 58,561 55,933 FRB Ser. 07-35, Class UF, zero %, 2037 44,583 38,224 Greenpoint Mortgage Funding Trust Ser. 05-AR1, Class X1, IO, 3.271s, 2045 237,998 5,504 Greenwich Capital Commercial Funding Corp. Ser. 05-GG5, Class XC, IO, 0.067s, 2037 8,435,192 36,271 Greenwich Capital Commercial Funding Corp. 144A Ser. 07-GG9, Class X, IO, 0.323s, 2039 2,896,957 30,418 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.799s, 2045 187,000 125,175 Ser. 06-GG6, Class A2, 5.506s, 2038 89,000 78,035 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 59,000 47,200 Ser. 06-GG8, Class X, IO, 0.666s, 2039 1,593,453 63,738 Ser. 04-C1, Class X1, IO, 0.478s, 2028 1,474,931 10,472 Ser. 03-C1, Class X1, IO, 0.237s, 2040 619,044 9,352 Ser. 05-GG4, Class XC, IO, 0.193s, 2039 4,818,428 108,896 Ser. 06-GG6, Class XC, IO, 0.046s, 2038 2,547,033 8,915 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 12,987 11,777 Ser. 05-RP3, Class 1A3, 8s, 2035 43,413 38,721 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 34,933 30,834 COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* continued Principal amount Value GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 $38,239 $37,232 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 41,373 39,851 GSR Mortgage Loan Trust Ser. 05-AR2, Class 2A1, 4.833s, 2035 72,077 47,571 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.129s, 2037 595,240 267,858 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.581s, 2037 357,348 241,614 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 5A1, 6.281s, 2036 88,002 40,811 FRB Ser. 07-AR15, Class 1A1, 6.161s, 2037 292,057 125,585 FRB Ser. 07-AR9, Class 2A1, 5.921s, 2037 296,695 133,513 FRB Ser. 05-AR31, Class 3A1, 5.601s, 2036 442,048 234,285 FRB Ser. 07-AR11, Class 1A1, 5.584s, 2037 247,845 114,008 FRB Ser. 05-AR5, Class 4A1, 5.486s, 2035 241,337 117,360 JPMorgan Alternative Loan Trust FRB Ser. 06-A3, Class 2A1, 6.067s, 2036 259,086 131,852 FRB Ser. 06-A1, Class 5A1, 5.939s, 2036 206,209 98,980 FRB Ser. 06-A6, Class 1A1, 0.631s, 2036 136,808 59,438 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 42,000 30,240 FRB Ser. 07-LD12, Class AM, 6.062s, 2051 406,000 176,114 FRB Ser. 07-LD12, Class A3, 5.99s, 051 1,563,000 1,035,152 Ser. 07-CB20, Class A3, 5. 863s, 2051 469,000 306,844 FRB Ser. 07-LD11, Class A3, 5.819s, 2049 234,000 139,459 Ser. 06-CB15, Class A4, 5.814s, 2043 258,000 204,489 Ser. 07-CB20, Class A4, 5.794s, 2051 102,000 72,484 Ser. 06-CB16, Class A4, 5.552s, 2045 207,000 157,342 Ser. 06-CB14, Class A4, 5.481s, 2044 217,000 164,684 Ser. 05-LDP2, Class AM, 4.78s, 2042 80,000 46,798 Ser. 06-LDP8, Class X, IO, 0.573s, 2045 2,117,902 42,177 Ser. 06-CB17, Class X, IO, 0.513s, 2043 2,040,979 42,656 Ser. 06-LDP9, Class X, IO, 0.455s, 2047 3,049,136 52,445 43 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* continued Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LDPX, Class X, IO, 0.347s, 2049 $3,472,006 $42,706 Ser. 06-CB16, Class X1, IO, 0.092s, 2045 2,411,563 18,401 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 44,000 42,337 Ser. 05-CB12, Class X1, IO, 0.106s, 2037 3,341,053 22,385 Ser. 05-LDP3, Class X1, IO, 0.085s, 2042 6,211,815 32,923 Ser. 07-CB20, Class X1, IO, 0.074s, 2051 6,057,190 50,880 Ser. 05-LDP5, Class X1, IO, 0.061s, 2044 15,978,927 52,730 Ser. 06-CB14, Class X1, IO, 0.061s, 2044 4,059,091 10,960 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 35,110 28,237 Ser. 99-C1, Class G, 6.41s, 2031 37,135 16,844 Ser. 98-C4, Class H, 5.6s, 2035 50,000 9,129 LB-UBS Commercial Mortgage Trust Ser. 04-C7, Class A6, 4.786s, 2029 83,000 66,740 Ser. 07-C7, Class XW, IO, 0.373s, 2045 592,680 8,374 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.718s, 2038 1,450,956 33,239 Ser. 03-C5, Class XCL, IO, 0.251s, 2037 968,994 13,503 Ser. 05-C3, Class XCL, IO, 0.207s, 2040 2,594,169 30,080 Ser. 05-C2, Class XCL, IO, 0.166s, 2040 3,924,877 23,711 Ser. 05-C7, Class XCL, IO, 0.143s, 2040 3,811,862 17,908 Ser. 05-C5, Class XCL, IO, 0.138s, 2020 3,183,917 23,853 Ser. 06-C7, Class XCL, IO, 0.117s, 2038 2,560,099 22,067 Ser. 06-C1, Class XCL, IO, 0.084s, 2041 5,577,396 32,146 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 2.145s, 2017 52,000 39,000 FRB Ser. 05-LLFA, Class J, 1.995s, 2018 20,000 15,000 COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* continued Principal amount Value Lehman Mortgage Trust IFB Ser. 06-7, Class 1A9, 38.093s, 2036 $63,123 $81,236 IFB Ser. 07-5, Class 4A3, 37.253s, 2037 111,880 119,152 IFB Ser. 07-4, Class 3A2, IO, 6.729s, 2037 177,277 13,899 IFB Ser. 06-5, Class 2A2, IO, 6.679s, 2036 302,924 22,341 IFB Ser. 07-4, Class 2A2, IO, 6.199s, 2037 726,880 49,064 IFB Ser. 07-1, Class 2A3, IO, 6.159s, 2037 996,431 73,487 IFB Ser. 06-9, Class 2A2, IO, 6.149s, 2037 584,423 44,207 IFB Ser. 07-5, Class 10A2, IO, 5.869s, 2037 354,809 24,837 MASTR Adjustable Rate Mortgages Trust Ser. 04-7, Class 2A1, 5.64s, 2034 6,506 3,574 FRB Ser. 04-13, Class 3A6, 3.788s, 2034 134,000 105,778 Ser. 04-03, Class 4AX, IO, 0.376s, 2034 82,140 378 Ser. 05-2, Class 7AX, IO, 0.17s, 2035 230,287 576 MASTR Alternative Loans Trust Ser. 06-3, Class 1A1, 6 1/4s, 2036 183,010 98,425 MASTR Reperforming Loan Trust 144A Ser. 05-1, Class 1A4, 7 1/2s, 2034 55,122 53,249 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 1.091s, 2027 82,643 53,223 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.124s, 2049 7,898,384 56,772 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 1.695s, 2022 99,963 61,477 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.805s, 2030 31,000 29,104 FRB Ser. 05-A9, Class 3A1, 5.271s, 2035 195,728 144,839 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.829s, 2050 128,000 83,091 FRB Ser. 07-C1, Class A4, 5.829s, 2050 103,000 74,210 Ser. 05-MCP1, Class XC, IO, 0.122s, 2043 3,184,434 25,050 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.255s, 2039 805,633 11,345 Ser. 05-LC1, Class X, IO, 0.1s, 2044 1,690,869 8,118 44 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* continued Principal amount Value Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 5.957s, 2049 $316,000 $226,695 FRB Ser. 07-8, Class A2, 5.92s, 2049 226,000 147,111 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 07-7, Class X, IO, 0.019s, 2050 12,852,918 23,455 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C2, Class X, IO, 6.004s, 2040 117,021 14,475 Ser. 05-C3, Class X, IO, 5.555s, 2044 130,925 12,475 Ser. 06-C4, Class X, IO, 5.074s, 2016 545,252 59,274 Morgan Stanley Capital 144A Ser. 05-RR6, Class X, IO, 1.59s, 2043 905,327 21,755 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.28s, 2043 76,000 63,407 FRB Ser. 06-IQ11, Class A4, 5.772s, 2042 258,000 197,399 FRB Ser. 07-IQ14, Class AM, 5.691s, 2049 139,000 66,550 Ser. 05-HQ6, Class A4A, 4.989s, 2042 191,000 153,283 Ser. 04-HQ4, Class A7, 4.97s, 2040 99,000 83,507 Morgan Stanley Capital I 144A Ser. 04-RR, Class F5, 6s, 2039 100,000 10,000 Ser. 04-RR, Class F6, 6s, 2039 100,000 9,000 Ser. 05-HQ6, Class X1, IO, 0.115s, 2042 4,061,521 22,405 Ser. 05-HQ5, Class X1, IO, 0.093s, 2042 1,394,079 5,925 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 4.807s, 2035 165,814 89,540 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.094s, 2030 49,000 29,400 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 7.379s, 2035 25,191 22,875 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 17,539 16,429 PNC Mortgage Acceptance Corp. 144A Ser. 99-CM1, Class B3, 7.1s, 2032 187,000 164,560 Ser. 00-C2, Class J, 6.22s, 2033 49,000 30,870 Residential Asset Mortgage Products, Inc. Ser. 02-SL1, Class AI3, 7s, 2032 63,573 63,474 Residential Asset Securitization Trust IFB Ser. 07-A3, Class 2A2, IO, 6.219s, 2037 735,554 49,650 Ser. 07-A5, Class 2A3, 6s, 2037 377,349 207,542 COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* continued Principal amount Value Residential Funding Mortgage Securities I Ser. 04-S5, Class 2A1, 4 1/2s, 2019 $157,656 $151,645 Saco I Trust FRB Ser. 05-10, Class 1A1, 0.731s, 2033 53,954 19,154 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 0.66s, 2036 1,142,887 41,144 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 576,102 282,290 FRB Ser. 06-9, Class 1A1, 5.691s, 2036 97,006 48,248 Ser. 04-8, Class 1A3, 5.339s, 2034 2,605 1,221 FRB Ser. 05-18, Class 6A1, 5.256s, 2035 86,941 54,773 Ser. 05-9, Class AX, IO, 1.462s, 2035 861,589 12,924 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.821s, 2034 41,615 25,385 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.779s, 2037 2,190,152 147,835 Ser. 07-4, Class 1A4, IO, 1s, 2037 2,385,144 80,707 Structured Asset Securities Corp. 144A Ser. 08-RF1, Class AI, IO, 3.687s, 2037 1,971,711 78,868 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 5.902s, 2051 249,000 164,053 Ser. 07-C30, Class A3, 5.246s, 2043 277,000 207,041 Ser. 04-C15, Class A4, 4.803s, 2041 147,000 117,999 Ser. 06-C28, Class XC, IO, 0.38s, 2048 1,417,568 18,187 Ser. 07-C34, IO, 0.356s, 2046 1,633,951 25,539 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 0.416s, 2035 729,922 14,320 Ser. 05-C18, Class XC, IO, 0.115s, 2042 3,719,146 22,352 Ser. 06-C27, Class XC, IO, 0.078s, 2045 2,754,340 13,551 Ser. 06-C23, Class XC, IO, 0.055s, 2045 2,888,370 8,607 Ser. 06-C26, Class XC, IO, 0.039s, 2045 1,705,356 3,138 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 10,000 1,946 Ser. 06-SL1, Class X, IO, 0.936s, 2043 358,799 9,124 WAMU Mortgage Pass-Through Certificates FRB Ser. 04-AR1, Class A, 4.229s, 2034 26,139 18,297 45 Putnam VT Global Asset Allocation Fund COLLATERALIZED MORTGAGE OBLIGATIONS (14.0%)* continued Principal amount Value WAMU Mortgage Pass-Through Certificates 144A Ser. 04-RP1, Class 1S, IO, 4.421s, 2034 $758,848 $58,807 Wells Fargo Mortgage Backed Securities Trust Ser. 06-AR10, Class 3A1, 4.818s, 2036 100,649 53,517 Ser. 05-AR2, Class 2A1, 4.552s, 2035 53,467 37,975 Ser. 04-R, Class 2A1, 4.368s, 2034 51,569 39,505 Ser. 05-AR12, Class 2A5, 4.359s, 2035 855,000 392,365 Total collateralized mortgage obligations (cost $32,301,869) $27,835,821 PURCHASED OPTIONS OUTSTANDING (3.5%)* Expiration date/ Contract strike price amount Value Option on an interest rate swap with Deutsche Bank for the right to receive a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 $4,868,000 $1,189,691 Option on an interest rate swap with Deutsche Bank for the right to pay a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 4,868,000 1,558 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.325% versus the three month USD-LIBOR-BBA maturing April 08, 2019. Apr-09/5.325 4,669,000 1,307 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.325% versus the three month USD-LIBOR-BBA maturing April 08, 2019. Apr-09/5.325 4,669,000 1,118,786 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD- LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 7,480,000 1,713,070 PURCHASED OPTIONS OUTSTANDING (3.5%)* continued Expiration date/ Contract strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 $7,480,000 $21,692 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 08, 2019. Apr-09/5.315 4,669,000 1,114,677 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 08, 2019. Apr-09/5.315 4,669,000 1,354 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 7,480,000 1,713,070 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 7,480,000 21,692 Total purchased options outstanding (cost $1,891,492) $6,896,897 ASSET-BACKED SECURITIES (3.2%)* Principal amount Value Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.621s, 2036 $62,000 $30,380 FRB Ser. 06-HE3, Class A2C, 0.621s, 2036 75,000 26,160 46 Putnam VT Global Asset Allocation Fund ASSET-BACKED SECURITIES (3.2%)* continued Principal amount Value Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 $29,199 $16,598 Aegis Asset Backed Securities Trust 144A Ser. 04-6N, Class Note, 4 3/4s, 2035 2,980  AFC Home Equity Loan Trust Ser. 99-2, Class 1A, 0.881s, 2029 115,866 46,958 American Express Credit Account Master Trust 144A Ser. 04-C, Class C, 1.695s, 2012 13,650 11,771 Ameriquest Mortgage Securities, Inc. FRB Ser. 06-R1, Class M10, 2.971s, 2036 54,000 961 Argent Securities, Inc. FRB Ser. 06-W4, Class A2C, 0.631s, 2036 133,000 58,520 Asset Backed Funding Certificates FRB Ser. 05-WMC1, Class M1, 0.911s, 2035 60,000 36,600 Asset Backed Funding Corp. NIM Trust 144A FRB Ser. 05-OPT1, Class B1, 2.971s, 2035 3,910 18 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 0.661s, 2036 24,038 14,519 FRB Ser. 06-HE4, Class A5, 0.631s, 2036 92,104 53,420 FRB Ser. 06-HE7, Class A4, 0.611s, 036 42,000 16,030 BankAmerica Manufactured Housing Contract Trust Ser. 97-2, Class M, 6.9s, 2028 52,000 41,600 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 39,000 36,051 Bayview Financial Acquisition Trust Ser. 04-B, Class A1, 1.471s, 2039 231,487 162,249 FRB Ser. 04-D, Class A, 0.861s, 2044 47,141 38,963 Bayview Financial Asset Trust 144A FRB Ser. 03-SSRA, Class M, 1.821s, 2038 22,661 13,823 FRB Ser. 03-SSRA, Class A, 1.171s, 2038 22,661 15,863 FRB Ser. 04-SSRA, Class A1, 1.071s, 2039 31,284 19,083 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 03-3, Class A2, 1.061s, 2043 69,353 56,700 FRB Ser. 03-1, Class A1, 0.971s, 2042 59,528 41,669 FRB Ser. 05-3, Class A1, 0.921s, 2035 35,297 31,773 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 278,283 115,319 Ser. 00-A, Class A2, 7.575s, 2030 48,626 19,851 ASSET-BACKED SECURITIES (3.2%)* continued Principal amount Value Bombardier Capital Mortgage Securitization Corp. Ser. 99-B, Class A-5, 7.44s, 2020 $182,486 $72,994 Ser. 99-B, Class A3, 7.18s, 2015 185,038 71,491 Ser. 99-B, Class A2, 6.975s, 2012 6,381 2,655 Conseco Finance Securitizations Corp. Ser. 02-2, Class A, IO, 8 1/2s, 2033 89,698 8,526 Ser. 00-4, Class A6, 8.31s, 2032 442,766 225,810 Ser. 00-5, Class A7, 8.2s, 2032 123,000 65,190 Ser. 00-5, Class A6, 7.96s, 2032 290,535 159,794 Ser. 02-1, Class M1F, 7.954s, 2033 67,000 33,838 Ser. 02-2, Class M1, 7.424s, 2033 32,000 13,857 Ser. 01-4, Class A4, 7.36s, 2033 208,878 126,371 Ser. 00-6, Class A5, 7.27s, 2031 62,150 37,912 Ser. 01-1, Class A5, 6.99s, 2032 717,042 446,359 Ser. 01-3, Class A4, 6.91s, 2033 79,094 51,082 Ser. 02-1, Class A, 6.681s, 2033 105,634 84,905 FRB Ser. 02-1, Class M1A, 3.95s, 2033 356,000 107,739 Countrywide Asset Backed Certificates FRB Ser. 04-6, Class 2A5, 0.861s, 2034 50,875 37,139 DB Master Finance, LLC 144A Ser. 06-1, Class M1, 8.285s, 2031 100,000 64,472 Fieldstone Mortgage Investment Corp. FRB Ser. 05-1, Class M3, 1.011s, 2035 32,000 29,652 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 0.621s, 2036 97,000 38,955 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.801s, 2036 137,000 82,200 FRB Ser. 06-2, Class 2A3, 0.641s, 2036 230,000 128,800 GE Corporate Aircraft Financing, LLC 144A Ser. 04-1A, Class B, 1.321s, 2018 10,300 8,498 GEBL 144A Ser. 04-2, Class D, 3.945s, 2032 66,319 6,632 Ser. 04-2, Class C, 2.045s, 2032 66,319 30,672 Granite Mortgages PLC FRB Ser. 03-3, Class 1C, 5.953s, 2044 (United Kingdom) (F) 45,153 44,859 Green Tree Financial Corp. Ser. 94-4, Class B2, 8.6s, 2019 80,846 47,699 Ser. 96-5, Class M1, 8.05s, 2027 33,057 15,852 Ser. 96-6, Class M1, 7.95s, 2027 173,000 84,023 Ser. 99-5, Class A5, 7.86s, 2030 423,121 246,938 Ser. 97-2, Class A7, 7.62s, 2028 9,846 8,069 Ser. 96-2, Class M1, 7.6s, 2026 98,000 50,475 Ser. 97-6, Class A9, 7.55s, 2029 29,084 22,898 Ser. 97-4, Class A7, 7.36s, 2029 50,290 41,433 Ser. 96-10, Class M1, 7.24s, 2028 63,000 32,053 Ser. 97-6, Class M1, 7.21s, 2029 73,000 30,620 47 Putnam VT Global Asset Allocation Fund ASSET-BACKED SECURITIES (3.2%)* continued Principal amount Value Green Tree Financial Corp. Ser. 97-3, Class A5, 7.14s, 2028 $13,323 $10,511 Ser. 97-6, Class A8, 7.07s, 2029 9,127 7,746 Ser. 98-4, Class A7, 6.87s, 2030 18,351 12,088 Ser. 97-7, Class A8, 6.86s, 2029 31,237 26,286 Ser. 93-3, Class B, 6.85s, 2018 11,323 5,680 Ser. 99-3, Class A7, 6.74s, 2031 18,514 14,708 Ser. 98-6, Class A7, 6.45s, 2030 10,270 9,566 Ser. 99-2, Class A7, 6.44s, 2030 67,790 40,884 Ser. 98-7, Class M1, 6.4s, 2030 20,000 6,756 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 628,291 371,890 Ser. 99-5, Class A4, 7.59s, 2028 62,624 53,000 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 56,727 44,530 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 0.621s, 2036 342,000 161,116 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 2.888s, 2036 (Cayman Islands) 95,448 35,793 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.801s, 2036 69,000 33,465 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class M1, 6.63s, 2028 10,000 2,740 Lehman XS Trust Ser. 07-6, Class 3A6, 6 1/2s, 2037 660,167 277,270 IFB Ser. 07-3, Class 4B, IO, 6.219s, 2037 251,414 19,111 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 3.474s, 2036 (Cayman Islands) 120,000 12,000 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 (F) 292,854 190,355 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.731s, 2036 66,000 22,216 FRB Ser. 06-1, Class 2A3, 0.661s, 2036 102,502 50,226 Marriott Vacation Club Owner Trust 144A Ser. 04-1A, Class C, 5.265s, 2026 13,220 9,942 FRB Ser. 02-1A, Class A1, 1.208s, 2024 12,990 11,142 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 36,225 22,510 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 8,622 7,724 Ser. 04-B, Class C, 3.93s, 2012 5,036 4,238 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 60,706 48,565 ASSET-BACKED SECURITIES (3.2%)* continued Principal amount Value Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.631s, 2036 $82,000 $47,970 FRB Ser. 06-2, Class A2C, 0.621s, 036 82,000 34,932 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 59,083 33,121 Ser. 95-B, Class B1, 7.55s, 2021 24,594 13,998 Ser. 00-D, Class A3, 6.99s, 2022 9,215 8,163 Ser. 98-A, Class M, 6.825s, 2028 31,000 14,319 Ser. 01-E, Class A4, 6.81s, 2031 115,169 67,548 Ser. 99-B, Class A3, 6.45s, 2017 36,763 21,468 Ser. 01-E, Class A, IO, 6s, 2009 115,756 4,898 Ser. 01-D, Class A3, 5.9s, 2022 82,613 42,071 Ser. 02-C, Class A1, 5.41s, 2032 165,687 87,814 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 56,318 35,300 Option One Mortgage Loan Trust FRB Ser. 05-4, Class M11, 2.971s, 2035 10,000 135 Origen Manufactured Housing Ser. 04-B, Class A2, 3.79s, 2017 3,079 2,984 Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 0.601s, 2036 128,000 44,800 Permanent Financing PLC FRB Ser. 4, Class 3C, 2.989s, 2042 (United Kingdom) 110,000 107,847 Pillar Funding PLC 144A FRB Ser. 04-1A, Class C1, 2.996s, 2011 (United Kingdom) 116,000 103,882 FRB Ser. 04-2A, Class C, 2.876s, 2011 (United Kingdom) 100,000 84,000 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.661s, 2036 95,029 69,124 FRB Ser. 07-RZ1, Class A2, 0.631s, 2037 114,000 50,582 Residential Asset Securities Corp. 144A Ser. 04-NT, Class Note, 4 1/2s, 2034 (In default)  4,095 20 Securitized Asset Backed Receivables, LLC FRB Ser. 07-NC2, Class A2B, 0.611s, 2037 107,000 47,080 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 0.681s, 2036 139,000 44,480 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.641s, 2036 66,000 29,040 FRB Ser. 06-3, Class A3, 0.631s, 2036 344,000 197,938 48 Putnam VT Global Asset Allocation Fund ASSET-BACKED SECURITIES (3.2%)* continued Principal amount Value Soundview Home Equity Loan Trust 144A FRB Ser. 05-CTX1, Class B1, 2.971s, 2035 $23,993 $240 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.731s, 2036 66,000 5,709 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 4.919s, 2015 242,210 163,540 TIAA Real Estate CDO, Ltd. 144A FRB Ser. 02-1A, Class III, 7.6s, 2037 100,000 25,000 Total asset-backed securities (cost $11,076,419) $6,365,402 SENIOR LOANS (0.8%)* (c) Principal amount Value Basic materials (0.1%) Aleris International, Inc. bank term loan FRN Ser. B, 2.567s, 2013 $6,163 $2,447 Graphic Packaging Corp. bank term loan FRN Ser. C, 6.714s, 2014 68,966 50,897 Huntsman International, LLC bank term loan FRN Ser. B, 2.221s, 2012 260,000 158,817 NewPage Holding Corp. bank term loan FRN 5.314s, 2014 13,820 8,697 220,858 Capital goods (0.1%) Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 3.662s, 2014 10,128 5,216 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 5.762s, 2014 195,885 100,881 Polypore, Inc. bank term loan FRN Ser. B, 3.93s, 2014 17,864 10,361 Sequa Corp. bank term loan FRN 4.78s, 2014 24,636 13,427 Transdigm, Inc. bank term loan FRN 3.498s, 2013 5,000 3,950 Wesco Aircraft Hardware Corp. bank term loan FRN 3.69s, 2013 18,000 13,440 147,275 Communication services (0.2%) Alltel Communications, Inc. bank term loan FRN Ser. B2, 4.371s, 2015 129,020 126,472 Alltel Communications, Inc. bank term loan FRN Ser. B3, 3.939s, 2015 133,982 131,470 Charter Communications Operating, LLC bank term loan FRN 8.77s, 2014 49,625 38,997 Cricket Communications, Inc. bank term loan FRN Ser. B, 7.262s, 2013 17,817 14,763 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 6.563s, 2015 100,000 62,250 SENIOR LOANS (0.8%)* (c) continued Principal amount Value Communication services continued Intelsat Corp. bank term loan FRN Ser. B2, 6.65s, 2011 $4,734 $3,571 Intelsat Corp. bank term loan FRN Ser. B2-A, 6.65s, 2013 4,735 3,571 Intelsat Corp. bank term loan FRN Ser. B2-C, 6.65s, 2013 4,734 3,571 Intelsat, Ltd. bank term loan FRN 6.883s, 2014 (Bermuda) 85,000 55,250 Level 3 Communications, Inc. bank term loan FRN 7s, 2014 18,000 10,778 MetroPCS Wireless, Inc. bank term loan FRN 4.843s, 2013 7,100 5,673 PAETEC Holding Corp. bank term loan FRN Ser. B1, 3.936s, 2013 17,462 10,448 Time Warner Telecom, Inc. bank term loan FRN Ser. B, 3.691s, 2013 13,084 10,108 West Corp. bank term loan FRN 3.468s, 2013 17,864 10,929 487,851 Consumer cyclicals (0.2%) Affinion Group, Inc. bank term loan FRN Ser. B, 4.644s, 2013 18,000 12,240 Allison Transmission bank term loan FRN Ser. B, 4.581s, 2014 17,574 9,716 Cinemark USA, Inc. bank term loan FRN 3.58s, 2013 41,024 29,391 Dana Corp. bank term loan FRN 6.353s, 2015 15,937 7,510 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7.538s, 2014 50,000 20,000 DirecTV Holdings, LLC bank term loan FRN 5 1/4s, 2013 59,700 52,810 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 7.708s, 2011 191,405 139,726 Goodyear Tire & Rubber Co. (The) bank term loan FRN 2.22s, 2010 18,000 11,295 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 6.536s, 2015 17,865 10,327 Idearc, Inc. bank term loan FRN Ser. B, 5.67s, 2014 17,818 5,435 Lear Corp bank term loan FRN 4.584s, 2013 17,891 7,863 National Bedding Co. bank term loan FRN 3.752s, 2011 7,939 4,466 Navistar Financial Corp. bank term loan FRN 4.358s, 2012 4,800 2,624 Navistar International Corp. bank term loan FRN 3.721s, 2012 13,200 7,216 Tropicana Entertainment bank term loan FRN Ser. B, 4 1/2s, 2011 145,000 33,108 Univision Communications, Inc. bank term loan FRN Ser. B, 3.686s, 2014 18,000 7,170 49 Putnam VT Global Asset Allocation Fund SENIOR LOANS (0.8%)* (c) continued Principal amount Value Consumer cyclicals continued Visteon Corp. bank term loan FRN Ser. B1, 6.1s, 2013 $95,000 $22,642 Yankee Candle Co., Inc. bank term loan FRN 3.404s, 2014 11,000 5,511 389,050 Consumer staples (%) Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 6.126s, 2014 17,819 12,099 Spectrum Brands, Inc. bank term loan FRN 1.751s, 2013 1,149 620 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 6.571s, 2013 16,679 9,007 Ticketmaster bank term loan FRN Ser. B, 6.64s, 2014 65,000 44,200 65,926 Energy (%) Quicksilver Resources, Inc. bank term loan FRN 7 3/4s, 2013 56,109 36,190 36,190 Financials (%) General Growth Properties, Inc. bank term loan FRN Ser. A, 2.98s, 2010 (R) 20,000 5,786 5,786 Health care (%) Health Management Associates, Inc. bank term loan FRN 5.512s, 2014 17,014 10,403 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 1,151 816 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 3.431s, 2014 12,408 8,802 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. DD, 3.431s, 2014 4,294 3,046 Sun Healthcare Group, Inc. bank term loan FRN 3.662s, 2014 3,001 1,996 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 4.823s, 2014 18,801 12,503 Sun Healthcare Group, Inc. bank term loan FRN Ser. DD, 4.955s, 2014 1,779 1,183 38,749 Technology (0.1%) First Data Corp. bank term loan FRN Ser. B1, 3.416s, 2014 17,820 11,398 First Data Corp. bank term loan FRN Ser. B3, 3.416s, 2014 124,058 79,353 Travelport bank term loan FRN Ser. B, 6.012s, 2013 7,191 3,052 Travelport bank term loan FRN Ser. DD, 3.686s, 2013 10,701 4,583 98,386 SENIOR LOANS (0.8%)* (c) continued Principal amount Value Transportation (0.1%) Ceva Group PLC bank term loan FRN 9.458s, 2015 (Netherlands) (F) $465,000 $172,050 172,050 Utilities and power (%) Energy Future Holdings Corp. bank term loan FRN Ser. B2, 5.603s, 2014 17,865 12,349 12,349 Total senior loans (cost $2,595,933) $1,674,470 COMMODITY LINKED NOTES (0.5%)* Principal amount Value UBS AG 144A Total Return Notes zero % (Indexed to the UBS Bloomberg Constant Maturity Commodity Index) (United Kingdom) $1,485,000 $944,586 Total commodity linked notes (cost $1,485,000) $944,586 INVESTMENT COMPANIES (0.2%)* Shares Value Harris & Harris Group, Inc.  9,005 $35,570 iShares MSCI EAFE Index Fund 4,799 215,331 iShares Russell 2000 Growth Index Fund 504 25,633 iShares Russell 2000 Value Index Fund 3,300 162,261 Total investment companies (cost $532,464) $438,795 FOREIGN GOVERNMENT BONDS AND NOTES (0.2%)* Principal amount Value Brazil (Federal Republic of ) notes zero %, 2012 BRL 853 $364,467 Total foreign government bonds and notes (cost $519,340) $364,467 MUNICIPAL BONDS AND NOTES (%)* Principal Rating** amount Value MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 7.309s, 6/1/34 Baa3 $45,000 $26,168 Tobacco Settlement Fin. Auth. of WVA Rev. Bonds, Ser. A, 7.467s, 6/1/47 Baa3 100,000 57,311 Total municipal bonds and notes (cost $144,995) $83,479 50 Putnam VT Global Asset Allocation Fund WARRANTS (%)*  Expiration Strike date price Warrants Value Baoshan Iron & Steel Co. 144A (China) 12/23/09 $0.00 37,900 $25,776 Vertis Holdings, Inc. (F) 10/18/15 0.01 22  Total warrants (cost $28,213) $25,776 PREFERRED STOCKS (%)* Shares Value GMAC Preferred Blocker, Inc. 144A stepped-coupon 9% (7%, 1/17/09) pfd.  (F) 43 $14,190 Total preferred stocks (cost $15,483) $14,190 CONVERTIBLE PREFERRED STOCKS (%)* Shares Value Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) 140 $70 Total convertible preferred stocks (cost $131,961) $70 SHORT-TERM INVESTMENTS (18.6%)* Principal amount/shares Value Federated Prime Obligations Fund 26,434,255 $26,434,255 U.S. Treasury Bill for an effective yield of 0.62%, November 19, 2009 # $8,757,000 8,708,046 U.S. Treasury Cash Management Bill for an effective yield of 0.88%, May 15, 2009 # 1,990,000 1,983,485 Total short-term investments (cost $37,125,786) $37,125,786 Total investments (cost $338,657,922) $292,227,843 Key to holdings currency abbreviations AUD Australian Dollar EUR Euro BRL Brazilian Real MXN Mexican Peso CAD Canadian Dollar US D/$ United States Dollar * Percentages indicated are based on net assets of $199,254,138. ** The Moodys, Standard & Poors or Fitch ratings indicated are believed to be the most recent ratings available at December 31, 2008 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at December 31, 2008. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." The rating of an insured security represents what is believed to be the most recent rating of the insurers claims-paying ability available at December 31, 2008 and does not reflect any subsequent changes. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. Security ratings are defined in the Statement of Additional Information.  Non-income-producing security.   The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  Income may be received in cash or additional securities at the discretion of the issuer. # A portion of these securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at December 31, 2008. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at December 31, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. On December 31, 2008, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). (R) Real Estate Investment Trust. At December 31, 2008, liquid assets totaling $147,340,932 have been designated as collateral for open forward commitments, swap contracts, forward contracts and futures contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts, American Depository Shares, Swedish Depository Receipts, Global Depository Receipts or Global Depository Shares, respectively, representing ownership of foreign securities on deposit with a custodian bank. TBA after the name of a security represents to be announced securities (Note 1). The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at December 31, 2008. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at December 31, 2008. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at December 31, 2008 (as a percentage of Portfolio Value): United States 86.1% Japan 2.7 United Kingdom 2.6 France 1.1 Netherlands 0.8 Switzerland 0.8 Canada 0.8 Italy 0.7 Australia 0.5 Germany 0.5 Other 3.4 Total 100.0% 51 Putnam VT Global Asset Allocation Fund FORWARD CURRENCY CONTRACTS TO BUY at 12/31/08 (aggregate face value $33,687,055) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $4,410,825 $4,578,715 1/21/09 $(167,890) Brazilian Real 190,906 196,343 1/21/09 (5,437) British Pound 4,730,376 4,735,362 1/21/09 (4,986) Canadian Dollar 985,467 1,030,816 1/21/09 (45,349) Chilean Peso 287,002 276,889 1/21/09 10,113 Danish Krone 320,425 292,845 1/21/09 27,580 Euro 14,722,148 13,638,852 1/21/09 1,083,296 Hungarian Forint 132,630 123,482 1/21/09 9,148 Japanese Yen 3,653,244 3,644,574 1/21/09 8,670 Mexican Peso 168,416 202,006 1/21/09 (33,590) Norwegian Krone 1,654,019 1,625,026 1/21/09 28,993 Polish Zloty 101,196 100,707 1/21/09 489 Singapore Dollar 561,683 561,241 1/21/09 442 South African Rand 12,115 11,231 1/21/09 884 South Korean Won 96,258 84,975 1/21/09 11,283 Swedish Krona 854,041 830,776 1/21/09 23,265 Swiss Franc 1,578,866 1,405,236 1/21/09 173,630 Taiwan Dollar 324,417 316,651 1/21/09 7,766 Turkish Lira (New) 32,313 31,328 1/21/09 985 Total $1,129,292 FORWARD CURRENCY CONTRACTS TO SELL at 12/31/08 (aggregate face value $50,576,256) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $4,700,410 $4,877,750 1/21/09 $177,340 Brazilian Real 1,195,719 1,188,821 1/21/09 (6,898) British Pound 7,094,069 7,147,018 1/21/09 52,949 Canadian Dollar 3,269,708 3,521,230 1/21/09 251,522 Czech Koruna 396,557 375,992 1/21/09 (20,565) Euro 21,370,083 19,693,984 1/21/09 (1,676,099) Hong Kong Dollar 105,875 105,893 1/21/09 18 Hungarian Forint 351,144 319,645 1/21/09 (31,499) Japanese Yen 3,195,244 3,129,307 1/21/09 (65,937) Mexican Peso 85,528 88,862 1/21/09 3,334 New Zealand Dollar 733,088 803,774 1/21/09 70,686 Norwegian Krone 2,474,049 2,428,017 1/21/09 (46,032) Polish Zloty 106,645 103,983 1/21/09 (2,662) Singapore Dollar 1,287,755 1,210,732 1/21/09 (77,023) South African Rand 407,145 373,641 1/21/09 (33,504) South Korean Won 195,577 171,855 1/21/09 (23,722) Swedish Krona 2,483,973 2,409,805 1/21/09 (74,168) Swiss Franc 2,650,203 2,372,002 1/21/09 (278,201) Taiwan Dollar 136,748 133,297 1/21/09 (3,451) Turkish Lira (New) 124,849 120,648 1/21/09 (4,201) Total $(1,788,113) FUTURES CONTRACTS OUTSTANDING at 12/31/08 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Amsterdam Exchanges index (Short) 8 $550,208 Jan-09 $(7,736) Australian Government Treasury Bond 10 yr (Long) 1 510,147 Mar-09 1,750 Canadian Government Bond 10 yr (Long) 31 3,237,137 Mar-09 (110) DAX Index (Short) 3 506,136 Mar-09 (8,281) Dow Jones Euro Stoxx 50 Index (Short) 298 10,191,466 Mar-09 (40,923) Euro-Bobl 5 yr (Long) 6 973,305 Mar-09 7,307 Euro-Bund 10 yr (Long) 38 6,622,038 Mar-09 22,622 Euro-CAC 40 Index (Short) 9 404,657 Jan-09 (6,654) Euro-Dollar 90 day (Short) 8 1,977,400 Jun-09 (33,609) Euro-Dollar 90 day (Short) 27 6,665,288 Sep-09 (119,224) Euro-Dollar 90 day (Short) 43 10,597,888 Dec-09 (193,539) Euro-Dollar 90 day (Short) 2 492,350 Mar-10 (10,755) Hang Seng Index (Long) 6 557,620 Jan-09 (4,666) IBEX 35 Index (Short) 1 127,208 Jan-09 (844) Japanese Government Bond 10 yr (Long) 8 12,338,580 Mar-09 68,503 Japanese Government Bond 10 yr Mini (Long) 5 769,125 Mar-09 (2,003) New Financial Times Stock Exchange 100 Index (Long) 103 6,594,447 Mar-09 144,998 New Financial Times Stock Exchange 100 Index (Short) 42 2,688,998 Mar-09 (81,267) OMXS 30 Index (Long) 2 16,829 Jan-09 (38) OMXS 30 Index (Short) 87 732,063 Jan-09 4,111 Russell 2000 Mini (Long) 39 1,925,430 Mar-09 85,579 Russell 2000 Mini (Short) 60 2,962,200 Mar-09 (144,236) S&P 500 Index (Long) 4 900,100 Mar-09 4,935 S&P 500 Index E-Mini (Long) 405 18,225,000 Mar-09 166,005 52 Putnam VT Global Asset Allocation Fund FUTURES CONTRACTS OUTSTANDING at 12/31/08 continued Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) S&P 500 Index E-Mini (Short) 76 $3,420,000 Mar-09 $(50,603) S&P Mid Cap 400 Index E-Mini (Long) 60 3,223,200 Mar-09 190,279 S&P Mid Cap 400 Index E-Mini (Short) 6 322,320 Mar-09 (13,227) S&P/MIB Index (Long) 1 135,556 Mar-09 73 S&P/Toronto Stock Exchange 60 Index (Long) 9 800,577 Mar-09 20,148 SGX MSCI Singapore Index (Short) 10 304,842 Jan-09 (9,934) SPI 200 Index (Long) 25 1,658,776 Mar-09 87,154 SPI 200 Index (Short) 12 796,212 Mar-09 (41,910) Tokyo Price Index (Short) 86 8,159,824 Mar-09 (306,508) U.K. Gilt 10 yr (Long) 4 720,275 Mar-09 44,384 U.K. Gilt 10 yr (Short) 17 3,061,167 Mar-09 (162,334) U.S. Treasury Bond 20 yr (Short) 7 966,328 Mar-09 (175) U.S. Treasury Note 2 yr (Long) 77 16,790,813 Mar-09 115,561 U.S. Treasury Note 2 yr (Short) 42 9,158,625 Mar-09 (104,334) U.S. Treasury Note 5 yr (Long) 3 357,164 Mar-09 13,374 U.S. Treasury Note 5 yr (Short) 77 9,167,211 Mar-09 (281,165) U.S. Treasury Note 10 yr (Long) 108 13,581,000 Mar-09 767,555 U.S. Treasury Note 10 yr (Short) 95 11,946,250 Mar-09 49,520 Total $169,783 WRITTEN OPTIONS OUTSTANDING at 12/31/08 (premiums received $2,406,330) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.735% versus the three month USD-LIBOR-BBA maturing on May 19, 2019. $6,186,000 May-09/4.735 $11,939 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.735% versus the three month USD-LIBOR-BBA maturing on May 19, 2019. 6,186,000 May-09/4.735 1,152,514 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on February 18, 2020. 7,801,000 Feb-10/5.215 37,601 WRITTEN OPTIONS OUTSTANDING at 12/31/08 (premiums received $2,406,330) continued Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on February 18, 2020. $7,801,000 Feb-10/5.215 $1,655,449 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 5,475,000 Feb-10/5.08 1,100,639 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 5,475,000 Feb-10/5.08 31,098 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 5,475,000 Feb-10/5.22 26,937 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing on February 24, 2020. 5,475,000 Feb-10/5.22 1,162,562 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 1,966,000 May-12/5.51 404,996 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 1,966,000 May-12/5.51 27,662 Total $5,611,397 TBA SALE COMMITMENTS OUTSTANDING at 12/31/08 (proceeds receivable $14,207,812) Principal Settlement Agency amount date Value FNMA, 4 1/2s, January 1, 2039 $1,000,000 1/13/09 $1,014,688 FNMA, 5s, January 1, 2039 4,000,000 1/13/09 4,087,500 FNMA, 5 1/2s, January 1, 2039 9,000,000 1/13/09 9,233,437 Total $14,335,625 Putnam VT Global Asset Allocation Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/08 Upfront Unrealized Swap counterparty / premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $4,261,000 $ 5/23/10 3 month USD-LIBOR-BBA 3.155% $108,527 1,000,000  7/18/13 4.14688% 3 month USD-LIBOR-BBA (99,276) 1,000,000  7/29/18 3 month USD-LIBOR-BBA 4.75% 202,020 2,672,000  8/26/18 3 month USD-LIBOR-BBA 4.54375% 494,876 20,731,000  9/10/10 3 month USD-LIBOR-BBA 3.22969% 789,649 13,516,000  9/18/38 4.36125% 3 month USD-LIBOR-BBA (4,519,744) 28,048,000  9/18/10 3 month USD-LIBOR-BBA 2.86667% 890,619 2,000,000  9/19/18 3 month USD-LIBOR-BBA 4.07% 285,664 494,000 1,542 10/1/18 3 month USD-LIBOR-BBA 4.30% 77,143 2,845,000 (11,988) 10/8/38 3 month USD-LIBOR-BBA 4.30% 871,520 5,377,000 2,030 10/20/18 3 month USD-LIBOR-BBA 4.60% 955,545 14,559,000 (13,235) 10/20/10 3.00% 3 month USD-LIBOR-BBA (350,472) 1,375,000  5/8/28 4.95% 3 month USD-LIBOR-BBA (444,653) Barclays Bank PLC 36,755,000  12/9/10 3 month USD-LIBOR-BBA 2.005% 335,533 5,954,000  12/9/20 3 month USD-LIBOR-BBA 2.91875% 139,248 30,613,000  12/17/13 2.42875% 3 month USD-LIBOR-BBA (423,219) Citibank, N.A. 4,000,000  7/21/18 4.80625% 3 month USD-LIBOR-BBA (814,597) MXN 7,010,000 (F)  7/18/13 1 month MXN-TIIE-BANXICO 9.175% 22,653 MXN 2,105,000 (F)  7/22/13 1 month MXN-TIIE-BANXICO 9.21% 7,014 CAD 710,000  8/8/18 4.119% 3 month CAD-BA-CDOR (89,462) ZAR 3,740,000 (F)  8/27/13 9.86% 3 month ZAR-JIBAR-SAFEX (29,151) ZAR 1,870,000 (F)  9/2/13 9.97% 3 month ZAR-JIBAR-SAFEX (15,533) AUD 800,000 (E)  9/11/18 6.1% 6 month AUD-BBR-BBSW (34,155) $18,139,000  9/17/13 3 month USD-LIBOR-BBA 3.4975% 1,310,619 20,724,000  9/18/38 4.45155% 3 month USD-LIBOR-BBA (7,314,492) 13,650,000  9/18/10 3 month USD-LIBOR-BBA 2.92486% 447,247 Credit Suisse International 5,610,000  9/18/10 3 month USD-LIBOR-BBA 2.91916% 183,972 5,149,000  9/23/10 3 month USD-LIBOR-BBA 3.32% 213,392 18,283,000  10/9/10 3 month USD-LIBOR-BBA 2.81% 370,789 7,950,000 7,558 10/31/18 4.35% 3 month USD-LIBOR-BBA (1,245,289) 1,952,000  11/6/15 3.97005% 3 month USD-LIBOR-BBA (203,019) 5,000,000  12/5/20 3 month USD-LIBOR-BBA 3.01% 165,065 6,866,000  9/23/38 4.7375% 3 month USD-LIBOR-BBA (2,830,180) 11,480,000 122,703 12/10/38 3 month USD-LIBOR-BBA 2.69% (64,292) 1,000,000  12/11/18 2.9275% 3 month USD-LIBOR-BBA (31,274) Deutsche Bank AG 1,932,000  9/23/38 4.75% 3 month USD-LIBOR-BBA (801,328) 3,239,000  10/17/18 4.585% 3 month USD-LIBOR-BBA (569,187) 48,984,000  10/24/10 3 month USD-LIBOR-BBA 2.604% 875,782 195,000  11/21/18 3.75% 3 month USD-LIBOR-BBA (20,581) 4,345,000 (3,721) 11/21/10 3 month USD-LIBOR-BBA 2.25% 57,786 40,857,000  11/25/13 3 month USD-LIBOR-BBA 2.95409% 1,592,469 6,539,000  11/28/13 3 month USD-LIBOR-BBA 2.8725% 228,820 16,852,000  12/5/13 2.590625% 3 month USD-LIBOR-BBA (356,758) 54 Putnam VT Global Asset Allocation Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/08 continued Upfront Unrealized Swap counterparty / premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG continued $13,783,000 $ 12/9/13 3 month USD-LIBOR-BBA 2.5225% $245,408 7,349,000  12/11/18 3 month USD-LIBOR-BBA 2.94% 237,969 793,000  12/15/18 3 month USD-LIBOR-BBA 2.80776% 16,499 1,871,000  12/16/28 3 month USD-LIBOR-BBA 2.845% 6,720 11,468,000  12/17/23 3 month USD-LIBOR-BBA 2.81682% 17,153 14,041,000  12/19/10 3 month USD-LIBOR-BBA 1.53429% 17,576 1,281,000  12/24/13 2.165% 3 month USD-LIBOR-BBA (2,530) 5,838,000  12/30/13 2.15633% 3 month USD-LIBOR-BBA (8,222) Goldman Sachs International 7,947,000  4/3/18 3 month USD-LIBOR-BBA 4.19% 1,102,624 1,094,000  4/8/10 3 month USD-LIBOR-BBA 2.64% 13,554 1,385,000  4/23/18 4.43% 3 month USD-LIBOR-BBA (216,445) 707,000  5/19/18 4.525% 3 month USD-LIBOR-BBA (119,072) 2,088,000  5/30/28 5.014% 3 month USD-LIBOR-BBA (694,690) EUR 3,800,000  10/13/13 4.38% 6 month EUR-EURIBOR-REUTERS (224,665) EUR 4,230,000  10/13/18 6 month EUR-EURIBOR-REUTERS 4.54% 339,753 EUR 1,010,000  10/13/38 4.18% 6 month EUR-EURIBOR-REUTERS (145,353) $2,929,000 1,380 10/24/10 3 month USD-LIBOR-BBA 2.60% 53,660 EUR 2,115,000  10/27/18 4.32% 6 month EUR-EURIBOR-REUTERS (120,136) EUR 1,570,000  10/27/23 6 month EUR-EURIBOR-REUTERS 4.43% 114,060 EUR 7,490,000  10/31/10 6 month EUR-EURIBOR-REUTERS 3.715% 117,654 $16,714,000 (103,457) 11/18/18 3 month USD-LIBOR-BBA 4.10% 2,152,529 18,243,000 (66,472) 11/18/13 3 month USD-LIBOR-BBA 3.45% 1,074,598 16,937,000 (4,659) 11/18/10 3 month USD-LIBOR-BBA 2.35% 266,136 JPMorgan Chase Bank, N.A. 17,750,000  3/5/18 4.325% 3 month USD-LIBOR-BBA (2,855,573) 3,558,000  3/7/18 4.45% 3 month USD-LIBOR-BBA (609,722) 3,491,000  3/12/18 3 month USD-LIBOR-BBA 4.4525% 599,477 860,000  3/11/38 5.0025% 3 month USD-LIBOR-BBA (396,162) 6,694,000  3/11/38 5.03% 3 month USD-LIBOR-BBA (3,120,992) 19,113,000  3/15/10 3 month USD-LIBOR-BBA 2.5% 381,657 34,240,000  3/22/10 3 month USD-LIBOR-BBA 2.23% 586,151 16,987,000  3/20/13 3 month USD-LIBOR-BBA 3.13% 923,819 26,144,000  3/25/10 3 month USD-LIBOR-BBA 2.325% 492,496 13,216,000  3/26/10 3 month USD-LIBOR-BBA 2.33375% 249,998 4,245,000  4/8/13 3 month USD-LIBOR-BBA 3.58406% 264,591 6,134,000  5/16/18 4.53% 3 month USD-LIBOR-BBA (1,047,324) 7,101,000  5/23/10 3 month USD-LIBOR-BBA 3.16% 181,324 4,000,000  6/13/13 4.47% 3 month USD-LIBOR-BBA (415,776) 2,288,000  7/22/10 3 month USD-LIBOR-BBA 3.565% 92,299 MXN 7,010,000 (F)  7/19/13 1 month MXN-TIIE-BANXICO 9.235% 23,829 $18,151,000  7/28/10 3 month USD-LIBOR-BBA 3.5141% 738,313 55 Putnam VT Global Asset Allocation Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/08 continued Upfront Unrealized Swap counterparty / premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. continued AUD 4,020,000 (E) $ 8/6/18 6 month AUD-BBR-BBSW 6.865% $258,687 ZAR 2,400,000  8/27/13 9.86% 3 month ZAR-JIBAR-SAFEX (18,755) ZAR 1,200,000  9/8/13 9.95% 3 month ZAR-JIBAR-SAFEX (10,094) ZAR 2,400,000  9/9/13 9.94% 3 month ZAR-JIBAR-SAFEX (20,122) $4,900,000  9/22/38 3 month USD-LIBOR-BBA 4.48% 1,760,601 3,670,000  9/23/38 4.70763% 3 month USD-LIBOR-BBA (1,490,243) 10,500,000  10/9/13 3.5576% 3 month USD-LIBOR-BBA (673,506) EUR 2,110,000  10/17/13 6 month EUR-EURIBOR-REUTERS 4.51% 145,240 EUR 1,190,000  10/31/13 6 month EUR-EURIBOR-REUTERS 3.967% 42,738 $14,719,000 44,388 11/4/18 4.45% 3 month USD-LIBOR-BBA (2,411,480) 5,127,000 24,346 11/4/13 3.85% 3 month USD-LIBOR-BBA (387,609) 4,551,000  11/10/18 3 month USD-LIBOR-BBA 4.83% 920,139 11,500,000  11/10/18 4.12% 3 month USD-LIBOR-BBA (1,595,143) 1,369,000 (E)  11/24/18 3.735% 3 month USD-LIBOR-BBA (38,154) 6,158,000  12/19/18 5% 3 month USD-LIBOR-BBA (1,336,268) Merrill Lynch Capital Services, Inc. 4,768,000  10/26/12 4.6165% 3 month USD-LIBOR-BBA (475,066) 2,857,000  7/22/10 3 month USD-LIBOR-BBA 3.5375% 113,678 UBS AG 126,340,000  10/29/10 2.75% 3 month USD-LIBOR-BBA (2,638,053) 21,162,000  10/29/20 3 month USD-LIBOR-BBA 4.18142% 3,255,473 13,449,000 447,067 11/10/28 4.45% 3 month USD-LIBOR-BBA (2,945,921) 21,619,000 (549,202) 11/10/18 3 month USD-LIBOR-BBA 4.45% 3,087,451 15,677,000  11/24/10 3 month USD-LIBOR-BBA 2.05% 160,497 Total $(13,593,435) (E) See Note 1 to the financial statements regarding extended effective dates. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/08 Unrealized Swap counterparty / Termination Fixed payments received (paid) Total return received by appreciation/ Notional amount date by fund per annum or paid by fund (depreciation) Goldman Sachs International EUR 6,168,000 (F) 3/26/09 (2.27%) Eurostat Eurozone HICP excluding tobacco $(50,937) EUR 3,040,000 (F) 4/30/13 2.375% French Consumer Price Index excluding tobacco 193,394 EUR 3,040,000 (F) 4/30/13 (2.41%) Eurostat Eurozone HICP excluding tobacco (203,717) EUR 3,040,000 5/6/13 2.34% French Consumer Price Index excluding tobacco 165,795 EUR 3,040,000 (F) 5/6/13 (2.385%) Eurostat Eurozone HICP excluding tobacco (200,101) 56 Putnam VT Global Asset Allocation Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/08 continued Unrealized Swap counterparty / Termination Fixed payments received (paid) Total return received by appreciation/ Notional amount date by fund per annum or paid by fund (depreciation) Goldman Sachs International continued $142,822 8/28/09 (3 month USD-LIBOR-BBA iShares MSCI Emerging minus 85 bp) Markets Index $332,073 4,570,000 (F) 10/23/10 (1.38%) USA Non Revised Consumer Price Index- Urban (CPI-U) (187,890) JPMorgan Chase Bank, N.A. 147,141 8/19/09 (3 month USD-LIBOR-BBA iShares MSCI Emerging minus 125 bp) Markets Index 459,707 Total $508,324 (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/08 Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. BSKYB Finance UK Plc, 5 3/4%, 10/20/17  $ $545,000 2/20/09 (50 bp) $1,628 Clear Channel Communications, 5 3/4%, 1/15/13 Caa1  105,000 9/20/09 635 bp (19,111) DJ ABX CMBX BBB Index  208 302,000 (F) 10/12/52 (134 bp) 194,738 Financial Security Assurance Holdings, Ltd, 6.4%, 12/15/66 Baa1  20,000 12/20/12 95 bp (7,160) Marsh & McLennan Co. Inc., 5 3/8%, 7/15/14   95,000 3/20/12 (95 bp) (924) MetLife Inc., 5%, 6/15/15   135,000 12/20/13 (384 bp) 6,204 Nalco Co., 7.75%, 11/15/11 B1  10,000 9/20/12 350 bp (1,043) Visteon Corp., 7%, 3/10/14  (25,234) 95,000 9/20/13 (500 bp) 43,217 Citibank, N.A. Advanced Micro Devices, Inc., 7 3/4%, 11/1/12 Caa1 15,000 250,000 9/20/09 500 bp (13,075) Arrow Electronics Inc., 6 7/8%, 6/1/18   30,000 3/20/13 (43 bp) 1,870 Conagra Foods Inc., 7%, 10/1/28   160,000 (F) 9/20/10 (27 bp) 1,117 DJ ABX HE PEN AAA Series 6 Version 1 Index AA+ 35,814 185,671 5/25/46 11 bp (19,279) DJ ABX HE PEN AAA Series 6 Version 2 Index AA+ 20,174 121,128 5/25/46 11 bp (15,811) FirstEnergy Corp., 7 3/8%, 11/15/31   430,000 12/20/11 (85 bp) 4,654 Lighthouse International Co., SA, 8%, 4/30/14 B2  EUR 190,000 3/20/13 815 bp (40,589) Marsh & McLennan Co. Inc., 5 3/8%, 7/15/14   $60,000 9/20/14 (105 bp) (908) Rexam PLC, 4 3/8%, 3/15/13   125,000 6/20/13 (145 bp) 18,690 Sanmina-SCI Corp., 8 1/8%, 3/1/16 B3  75,000 6/20/13 585 bp (20,317) Sara Lee Corp., 6 1/8%, 11/1/32   50,000 9/20/11 (43 bp) 373 Yum! Brands, Inc., 8 7/8%, 4/15/11   50,000 3/20/13 (65 bp) 1,823 Credit Suisse International DJ ABX HE AAA Series 7 Version 2 Index BB+ 24,420 44,000 1/25/38 76 bp (2,414) DJ ABX HE PEN AAA Series 6 Version 2 Index AA+ 61,303 309,451 5/25/46 11 bp (29,979) DJ CDX NA HY Series 10 B+ 31,875 300,000 6/20/13 500 bp (15,207) 57 Putnam VT Global Asset Allocation Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/08 continued Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Credit Suisse International continued DJ CDX NA HY Series 10  $(75,438) $710,000 6/20/13 (500 bp) $35,991 DJ CDX NA HY Series 10 Version 1 Index B+ 94,006 845,000 6/20/13 500 bp (38,609) DJ CMB NA CMBX AAA Index AAA 185,087 1,112,000 12/13/49 8 bp (148,173) DJ CMB NA CMBX AAA Index AAA 431,040 2,751,500 2/17/51 35 bp (399,989) DJ CMB NA CMBX AAA Index  (28,263) 340,000 12/13/49 (8 bp) 73,633 DJ CMB NA CMBX AAA Index  (49,287) 656,000 2/17/51 (35 bp) 148,843 DJ CMB NA CMBX AAA Index  (28,954) 254,000 2/17/51 (35 bp) 47,761 DJ CMB NA CMBX AJ Index  (120,890) 376,000 2/17/51 (96 bp) 112,404 KB Home, 5 3/4%, 2/1/14   235,000 9/20/11 (425 bp) 12,840 Liberty Mutual Insurance, 7 7/8%, 10/15/26   70,000 12/20/13 (210 bp) 1,231 Deutsche Bank AG Advanced Micro Devices, Inc., 7 3/4%, 11/1/12 Caa1 3,575 55,000 9/20/09 500 bp (2,602) DJ ABX CMBX AAA Index AAA 9,043 150,000 (F) 2/17/51 35 bp (36,074) DJ ABX HE A Series 7 Version 2 Index CCC 178,360 196,000 1/25/38 369 bp (9,679) DJ ABX HE AAA Series 6 Version 1 Index AAA 11,937 112,296 7/25/45 18 bp (10,516) DJ CDX NA HY Series 11 Version 1 Index B+ 2,948,075 12,545,000 12/20/13 500 bp 440,692 DJ CDX NA IG Series 11 Version 1 Index A- 41,465 1,970,000 12/20/13 150 bp (1,304) DJ iTraxx Europe Series 8 Version 1  (22,062) EUR 230,000 12/20/12 (375 bp) 42,626 DJ iTraxx Europe Series 9 Version 1  44,402 EUR 650,000 6/20/13 (650 bp) 153,816 Grohe Holding Gmbh, 8 5/8%, 10/1/14 B3  EUR 45,000 6/20/09 400 bp (5,647) Grohe Holding Gmbh, 8 5/8%, 10/1/14 B3  EUR 160,000 6/20/09 400 bp (20,080) iStar Financial, Inc., 6%, 12/15/10 Ba3 5,063 $75,000 3/20/09 500 bp (11,769) Korea Monetary STAB Bond, 5%, 2/14/09 A2  620,000 2/23/09 105 bp (273) Korea Monetary STAB Bond, 5.15%, 2/12/10 A2  620,000 2/19/10 115 bp (13,288) Nalco Co., 7.75%, 11/15/11 B1  10,000 12/20/12 363 bp (1,042) Nortel Networks Ltd, 6 7/8%, 9/1/23 Caa2 7,200 90,000 12/20/09 500 bp (49,030) Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  135,000 12/20/13 112 bp (15,626) Prudential Financial Inc., 4 1/2%, 7/15/13   30,000 12/20/13 (388 bp) 3,072 Smurfit Kappa Funding, 10 1/8%, 10/1/12 B2  EUR 85,000 6/20/09 135 bp (4,068) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 90,000 9/20/13 715 bp (21,981) Sungard Data Systems, Inc., 9 1/8%, 8/15/13 B3  $12,000 12/20/13 585 bp (1,021) Universal Corp., 5.2%, 10/15/13   115,000 3/20/15 (95 bp) 1,260 Virgin Media Finance PLC, 8 3/4%, 4/15/14 B2  EUR 125,000 9/20/13 477 bp (23,167) Virgin Media Finance PLC, 8 3/4%, 4/15/14 B2  EUR 125,000 9/20/13 535 bp (19,965) Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 B1  $65,000 9/20/13 495 bp (5,355) CVS Caremark Corp., 4 7/8%, 9/15/14   85,000 9/20/13 (59 bp) 1,824 CVS Caremark Corp., 4 7/8%, 9/15/14   105,000 9/20/11 (50 bp) 1,217 DJ ABX HE A Index CCC 65,670 98,000 1/25/38 369 bp (28,350) DJ ABX HE AAA Index BB+ 23,032 98,000 1/25/38 76 bp (36,736) DJ CDX NA CMBX AAA Index AAA 4,023 110,000 3/15/49 7 bp (18,107) DJ CDX NA HY Series 11 Version 1 Index B+ 383,250 1,400,000 12/20/13 500 bp 103,430 58 Putnam VT Global Asset Allocation Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/08 continued Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Goldman Sachs International continued DJ CDX NA HY Series 9 Index 25-35% tranche A+ $ $3,580,000 12/20/10 429 bp $(228,935) DJ CDX NA HY Series 9 Index 25-35% tranche A+  198,000 12/20/10 108.65 bp (24,895) DJ CDX NA HY Series 9 Index 25-35% tranche A+  1,240,000 12/20/10 249 bp (123,100) DJ CDX NA HY Series 9 Index 25-35% tranche A+  430,000 12/20/10 305 bp (38,149) DJ CDX NA HY Series 9 Index 25-35% tranche A+  4,150,000 12/20/10 435 bp (260,668) DJ CDX NA IG Series 11 Index  (230,520) 9,100,000 12/20/18 (140 bp) (175,819) DJ CDX NA IG Series 11 Version 1 Index  (484,063) 8,018,000 12/20/18 (140 bp) (435,866) DJ CDX NA IG Series 11 Version 1 Index  (319,574) 5,810,000 12/20/18 (140 bp) (284,649) Lighthouse International Co, SA, 8%, 4/30/14 B2  EUR 110,000 3/20/13 680 bp (29,318) Macys Retail Holdings, Inc., 7.45%, 7/15/17   $665,000 6/20/11 (254.9 bp) 75,286 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 80,000 9/20/13 720 bp (19,382) Southern California Edison Co., 7 5/8%, 1/15/10 A3  $90,000 12/20/13 118.1 bp (9,444) Wind Acquisition Finance SA, 9 3/4%, 12/1/15 B2  EUR 110,000 3/20/13 597 bp 1,383 JPMorgan Chase Bank, N.A. Codere Finance (Luxembourg) S.A., 8.25%, 6/15/15 B+  EUR 110,000 3/20/13 795 bp (26,667) Computer Science Corp., 5%, 2/15/13   $435,000 3/20/18 (82 bp) 6,065 DJ ABX HE PEN AAA Series 6 Version 2 Index AA+ 39,409 198,933 5/25/46 11 bp (19,272) DJ CDX NA HY Series 9 Index 25-35% tranche A+  2,370,000 12/20/10 388.75 bp (169,574) DJ CDX NA HY Series 9 Index 25-35% tranche A+  203,000 12/20/10 105.5 bp (25,385) DJ CMB NA CMBX AAA Index AAA 40,454 339,000 2/17/51 35 bp (61,130) DJ CMB NA CMBX AAA Index AAA 131,926 1,054,000 12/13/49 8 bp (181,059) DJ CMB NA CMBX AAA Index AAA 36,690 336,000 2/17/51 35 bp (63,994) DJ CMB NA CMBX AAA Index  (217,357) 2,550,000 2/17/51 (35 bp) 546,769 DJ iTraxx Europe Crossover Series 8 Version 1  (58,792) EUR 440,000 12/20/12 (375 bp) 64,953 Domtar Corp., 7 1/8%, 8/15/15   $20,000 12/20/11 (500 bp) 1,287 GATX Corp., 8.875%, 6/1/09   25,000 3/20/16 (100 bp) 3,708 General Growth Properties, conv. bond 3.98%, 4/15/27 CC-  165,000 6/20/12 750 bp (120,720) General Growth Properties, conv. bond 3.98%, 4/15/27 CC-  25,000 6/20/12 750 bp (18,291) General Growth Properties, conv. bond 3.98%, 4/15/27 CC-  25,000 9/20/13 775 bp (18,572) Glencore Funding LLC, 6%, 4/15/14   480,000 6/20/14 (148 bp) 214,943 iStar Financial, Inc., 6%, 12/15/10 Ba3 4,900 70,000 3/20/09 500 bp (10,809) Jefferson Smurfit Corp., 7.5%, 6/1/13 Caa1  5,000 3/20/13 685 bp (3,151) Sanmina-SCI Corp., 8 1/8%, 3/1/16 B3  60,000 6/20/13 595 bp (16,098) TDC AS, 6 1/2%, 4/19/12   EUR 135,000 9/20/13 (200 bp) 4,453 59 Putnam VT Global Asset Allocation Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/08 continued Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Merrill Lynch Capital Services, Inc. Pacific Gas & Electric Co., 4.8%, 3/1/14 A3 $ $145,000 12/20/13 113 bp $(16,722) Merrill Lynch International Kinder Morgan, Inc., 6 1/2%, 9/1/12   25,000 9/20/12 (128 bp) 2,006 Morgan Stanley Capital Services, Inc. Bundesrepublik Deutschland, 6%, 6/20/16 Aaa  534,000 6/20/18 8 bp (19,463) DJ ABX CMBX AAA Index AAA 102,141 1,435,000 3/15/49 7 bp (187,467) DJ CDX NA IG Series 11 Index  (17,666) 690,000 12/20/18 (140 bp) (13,518) DJ CMB NA CMBX AAA Index  (157,786) 1,750,000 2/17/51 (35 bp) 368,619 DJ CMB NA CMBX AAA Index AAA 60,066 553,500 2/17/51 35 bp (106,428) DJ CMB NA CMBX AAA Index AAA 55,641 455,000 2/17/51 35 bp (81,224) Nalco Co., 7.75%, 11/15/11 B1  10,000 9/20/12 330 bp (1,105) Nalco Co., 7.75%, 11/15/11 B1  15,000 3/20/13 460 bp (1,293) Republic of Austria, 5 1/4%, 1/4/11   534,000 6/20/18 (17 bp) 52,985 Universal Corp., 5.2%, 10/15/13   345,000 3/20/13 (89 bp) 1,724 UBS, AG Meritage Homes Corp., 7%, 5/1/14   30,000 9/20/13 (760 bp) 2,962 Total $(1,098,338) * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represents the average of the ratings of all the securities included in that index. The Moodys or Standard & Poors ratings are believed to be the most recent ratings available at December 31, 2008. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of December 31, 2008: Other Investments in financial Valuation inputs securities instruments* Level 1 $105,045,245 $169,783 Level 2 186,581,031 (18,175,150) Level 3 601,567  Total $292,227,843 $(18,005,367) *Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of December 31, 2008: Other Investments in financial securities instruments* Balance as of December 31, 2007 $24 $ Accrued discounts/premiums 6,573  Realized gain/loss (116,806)  Change in net unrealized appreciation (depreciation) (105,270)  Net purchases/sales 436,764  Net transfers in and/or out of Level 3 380,282  Balance as of December 31, 2008 $601,567 $ *Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/ (depreciation) on the instrument. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 60 PUTNAM VARIABLE TRUST Statement of Assets and Liabilities December 31, 2008 Putnam VT Global Asset Allocation Fund Assets Investments in securities, at value (Note 1): Unaffiliated issuers $292,227,843 Cash 667,950 Foreign currency, at value (Note 1) 56,386 Dividends, interest, and other receivables 1,608,395 Receivable for shares of the fund sold 802 Receivable for securities sold 6,804,242 Receivable for sales of delayed delivery securities (Note 1) 16,168,512 Receivable for open forward currency contracts (Note 1) 2,239,328 Receivable for closed forward currency contracts (Note 1) 1,615,150 Unrealized appreciation on swap contracts (Note 1) 34,633,369 Receivable for closed swap contracts (Note 1) 1,426,539 Premiums paid on swap contracts (Note 1) 2,588,620 Receivable for variation margin (Note 1) 342,365 Foreign tax reclaim 87,637 Total assets Liabilities Payable for securities purchased 1,974,552 Payable for purchases of delayed delivery securities (Note 1) 70,832,685 Payable for shares of the fund repurchased 320,368 Payable for compensation of Manager (Note 2) 245,162 Payable for investor servicing fees (Note 2) 4,158 Payable for custodian fees (Note 2) 71,752 Payable for Trustee compensation and expenses (Note 2) 101,592 Payable for administrative services (Note 2) 1,559 Payable for distribution fees (Note 2) 11,668 Payable for open forward currency contracts (Note 1) 2,898,149 Payable for closed forward currency contracts (Note 1) 1,359,073 Payable for receivable purchase agreement (Note 2) 114,216 TBA sale commitments, at value (Note 1) 14,335,625 Unrealized depreciation on swap contracts (Note 1) 48,816,818 Payable for closed swap contracts (Note 1) 8,725,784 Premiums received on swap contracts (Note 1) 5,746,263 Written options outstanding, at value (Notes 1 and 3) 5,611,397 Other accrued expenses 42,179 Total liabilities Net assets Represented by: Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $280,550,042 Undistributed net investment income (loss) (Note 1) 12,515,509 Accumulated net realized gain (loss) on investments and foreign currency transactions (Note 1) (29,547,818) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (64,263,595) Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 61 PUTNAM VARIABLE TRUST Statement of Assets and Liabilities (Continued) December 31, 2008 Putnam VT Global Asset Allocation Fund Computation of net asset value Class IA Net Assets $141,087,406 Number of shares outstanding 12,982,093 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.87 Computation of net asset value Class IB Net Assets $58,166,732 Number of shares outstanding 5,334,806 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.90 Cost of investments, (Note 1): Unaffiliated issuers $338,657,922 Cost of foreign currency (Note 1) 60,422 Proceeds receivable on TBA sale commitments (Note 1) 14,207,812 Premiums received on written options (Notes 1 and 3) 2,406,330 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 62 PUTNAM VARIABLE TRUST Statement of Operations Year ended December 31, 2008 Putnam VT Global Asset Allocation Fund Investment income Dividends $4,926,437 Interest  unaffiliated issuers 6,627,976 Interest  affiliated issuers (Note 5) 425,642 Securities lending 165,878 Less: foreign taxes withheld (237,554) Total investment income Expenses Compensation of Manager (Note 2) 2,046,089 Investor servicing fees (Note 2) 88,600 Custodian fees (Note 2) 166,699 Trustee compensation and expenses (Note 2) 33,211 Administrative services (Note 2) 24,123 Distribution fees  class IB (Note 2) 202,804 Auditing 174,794 Legal 33,903 Other 133,285 Fees waived and reimbursed by Manager (Notes 2 and 5) (423,424) Total expenses Expense reduction (Note 2) (27,546) Net expenses Net investment income (loss) Net realized gain (loss) on investments (Notes 1 and 3) (13,261,904) Net increase from payments by affiliates (Note 2) 13,741 Net realized gain (loss) on futures contracts (Note 1) (9,368,580) Net realized gain (loss) on swap contracts (Note 1) 5,379,493 Net realized gain (loss) on written options (Notes 1 and 3) 1,125,821 Net realized gain (loss) on foreign currency transactions (Note 1) 3,926,171 Net unrealized appreciation (depreciation) of assets and liabilities in foreign currencies during the year (693,514) Net unrealized appreciation (depreciation) of investments, written options, TBA sale commitments, swap contracts and futures contracts during the year (104,867,681) Net gain (loss) on investments Net increase (decrease) in net assets resulting from operations THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 63 PUTNAM VARIABLE TRUST Statement of Changes in Net Assets Putnam VT Global Asset Allocation Fund Year ended December 31 December 31 2008 2007 Increase (decrease) in net assets Operations: Net investment income (loss) $9,455,841 $9,429,232 Net realized gain (loss) on investments and foreign currency transactions (12,185,258) 22,240,092 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (105,561,195) (19,167,961) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (8,912,558) (2,160,149) Class IB (3,115,088) (466,643) Increase (decrease) from capital share transactions (Note 4) (40,874,562) (49,564,899) Total increase (decrease) in net assets Net assets: Beginning of year 360,446,958 400,137,286 End of year Undistributed net investment income (loss), end of year $12,515,509 $7,111,776 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 64 THIS PAGE LEFT BLANK INTENTIONALLY 65 PUTNAM VARIABLETRUST Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net Total Ratio of net Net asset realized and Total From From Net asset return Net Ratio of investment value, Net unrealized from net net realized From value, at net assets, expenses to income (loss) Portfolio beginning investment gain (loss) on investment investment gain on return of Total Non-recurring end asset end of period average net to average turnover Period ended of period income (loss) (a,i) investments operations income investments capital distributions reimbursements of period value (%) (b,c) (in thousands) assets (%) (b,d,i) net assets (%) (i) (%) Putnam VT Global Asset Allocation Fund (Class IA) December 31, 2008 $16.90 .48 (5.91) (5.43) (.60)   (.60)  $10.87 (33.16) $141,087 .78 3.31 155.03 (f ) December 31, 2007 16.50 .42 .10 .52 (.12)   (.12)  16.90 3.16 264,820 .77 2.49 106.99 (f ) December 31, 2006 15.03 .33 1.59 1.92 (.45)   (.45)  16.50 13.04 311,512 .82 2.15 76.62 (f ) December 31, 2005 14.22 .30 (k) .71 1.01 (.20)   (.20)  15.03 7.20 330,872 .90 2.06 (k) 144.67 (f ) December 31, 2004 13.43 .24 .98 1.22 (.43)   (.43)  14.22 9.26 371,882 .93 1.76 156.86 Putnam VT Global Asset Allocation Fund (Class IB) December 31, 2008 $16.94 .44 (5.92) (5.48) (.56)   (.56)  $10.90 (33.32) $58,167 1.03 3.05 155.03 (f ) December 31, 2007 16.54 .38 .11 .49 (.09)   (.09)  16.94 2.94 95,626 1.02 2.23 106.99 (f ) December 31, 2006 15.06 .29 1.61 1.90 (.42)   (.42)  16.54 12.86 88,626 1.07 1.87 76.62 (f ) December 31, 2005 14.25 .26 (k) .72 .98 (.17)   (.17)  15.06 6.97 66,485 1.15 1.80 (k) 144.67 (f ) December 31, 2004 13.45 .20 1.00 1.20 (.40)   (.40)  14.25 9.11 47,886 1.18 1.51 156.86 (a) Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. (b) The charges and expenses at the insurance company separate account level are not reflected. (c) Total return assumes dividend reinvestment. (d) Includes amounts paid through expense offset and brokerage service arrangements (Note 2). (f) Portfolio turnover excludes dollar roll transactions. (i) Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Market Fund during the period. As a result of such limitation and/or waivers, the expenses of the funds class IA and class IB shares reflect a reduction of the following amounts (Notes 2 and 5): Percentage of average net assets December 31, 2008 0.15% December 31, 2007 December 31, 2006 December 31, 2005 December 31, 2004 (k) Reflects a non-recurring accrual related to Putnam Managements settlement with the SEC regarding broker allocation practices, which amounted to less than $0.01 per share and 0.02% of average net assets for class IA and IB shares for the period ended December 31, 2005. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 66 67 PUTNAM VARIABLE TRUST Notes to Financial Statements December 31, 2008 NOTE 1 SIGNIFICANT ACCOUNTING POLICIES Putnam VT Global Asset Allocation Fund (the fund) is one of a series of funds comprising Putnam Variable Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks a high level of long-term total return consistent with preservation of capital by maintaining a managed asset allocation portfolio spread across domestic and international stock, bond and cash investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At December 31, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at 68 the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments 69 are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. G) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. H) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was 70 closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. I) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other finan-cial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. J) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. K) Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific 71 but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liabil ity on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, the amount of the commitments will not signifi-cantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation 72 above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Securities lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At December 31, 2008, the fund had no securities out on loan. P) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying finan-cial statements. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2008, the fund had a capital loss carryover of $25,312,669 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss Carryover Expiration $2,641,315 December 31, 2010 6,208,497 December 31, 2011 16,462,857 December 31, 2016 Q) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, unrealized and realized gains and losses on certain futures contracts, income on swap contracts and 73 interest only securities. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended December 31, 2008, the fund reclassified $7,975,538 to increase undistributed net investment income and $2,567 to increase paid-in-capital, with an increase to accumulated net realized losses of $7,978,105. The tax basis components of distributable earnings and the federal tax cost as of December 31, 2008 were as follows: Unrealized appreciation $14,228,739 Unrealized depreciation (64,405,548) Net unrealized depreciation (50,176,809) Undistributed ordinary income 12,513,726 Capital loss carryforward (25,312,669) Cost for federal income tax purposes $342,404,652 R) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. S) Beneficial interest At December 31, 2008, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 84.2% of the fund is owned by accounts of one group of insurance companies. NOTE 2 MANAGEMENT FEE, ADMINISTRATIVE SERVICES AND OTHER TRANSACTIONS The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.70% of the first $500 million of average net assets, 0.60% of the next $500 million, 0.55% of the next $500 million, 0.50% of the next $5 billion, 0.475% of the next $5 billion, 0.455% of the next $5 billion, 0.44% of the next $5 billion and 0.43% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through June 30, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses for the funds Lipper peer group of funds underlying variable insurance products that have the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. Putnam Management has further agreed to waive fees and reimburse expenses of the fund for the period from January 1, 2007 through June 30, 2008 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of a custom group of competitive funds selected by Lipper Inc. based on the size of the fund. The expense reimbursement is based on a comparison of the funds total expenses with the average operating expenses of the funds in this Lipper custom peer group for their respective 2006 fiscal year, excluding 12b-1 fees and after adjustment for certain expense offset and brokerage/service arrangements that reduced expenses of the fund. For the year ended December 31, 2008, the funds expenses were limited to the lower of the limits specified above and accordingly, Putnam Management waived $415,561 of its management fee from the fund. Effective May 15, 2008, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual 74 rate of 0.35% of the average net assets of the portion of the fund managed by PIL. Effective June 30, 2008, the Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged as sub-adviser. Putnam Management voluntarily reimbursed the fund $13,741 for a trading error which occurred during the period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. On September 26, 2008, the fund entered into an Agreement with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $443,188 in net payments from Lehman Brothers Special Financing, Inc. in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to Lehman Brothers Special Financing, Inc. and is included in the Statement of assets and liabilities under Payable for securities purchased. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees and are included in the Statement of assets and liabilities. All remaining payments under the Agreement will be recorded as realized gain or loss. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets were provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, provided investor servicing agent functions to the fund through December 31, 2008. Subsequent to December 31, 2008, these services were provided by Put-nam Investor Services, Inc., another affiliate of Putnam Management. Putnam Investor Services was paid a monthly fee for investor servicing at an annual rate of 0.03% of the funds average net assets. During the year ended December 31, 2008, the amounts incurred for investor servicing agent functions provided by PFTC are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the year ended December 31, 2008, the funds expenses were reduced by $17,719 under the expense offset arrangements and by $9,827 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $356, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 75 The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Put-nam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. NOTE 3 PURCHASES AND SALES OF SECURITIES During the year ended December 31, 2008, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $437,797,139 and $480,138,224, respectively. There were no purchases or sales of U.S. government securities. Written option transactions during the year ended December 31, 2008 are summarized as follows: Contract Amounts Premiums Received Written options outstanding at beginning of year $56,382,000 $1,556,148 Options opened 62,284,827 3,794,879 Options exercised   Options expired (34,486,506) (1,428,456) Options closed (30,374,321) (1,516,241) Written options outstanding at end of year $53,806,000 $2,406,330 76 NOTE 4 CAPITAL SHARES At December 31, 2008, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Year ended December 31 Year ended December 31 2008 2007 Shares Amount Shares Amount Putnam VT Global Asset Allocation Fund Class IA Shares sold 178,572 $2,646,125 301,629 $5,129,889 Shares issued in connection with reinvestment of distributions 584,047 8,912,558 129,739 2,160,149 762,619 11,558,683 431,368 7,290,038 Shares repurchased (3,452,598) (48,547,758) (3,636,607) (61,778,121) Net decrease Putnam VT Global Asset Allocation Fund Class IB Shares sold 915,053 $13,503,848 1,147,201 $19,572,764 Shares issued in connection with reinvestment of distributions 203,202 3,115,088 27,909 466,643 1,118,255 16,618,936 1,175,110 20,039,407 Shares repurchased (1,429,897) (20,504,423) (887,005) (15,116,223) Net increase (decrease) NOTE 5 INVESTMENT IN PUTNAM PRIME MONEY MARKET FUND The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. For the year ended December 31, 2008, management fees paid were reduced by $7,863 relating to the funds investment in Putnam Prime Money Market Fund. Income distributions earned by the fund were recorded as interest income in the Statement of operations and totaled $425,642 for the year ended December 31, 2008. During the year ended December 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $161,175,816 and $185,637,597, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. NOTE 6 SENIOR LOAN COMMITMENTS Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its 77 obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. NOTE 7 REGULATORY MATTERS AND LITIGATION In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. NOTE 8 NEW ACCOUNTING PRONOUNCEMENTS In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161)  an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. NOTE 9 MARKET AND CREDIT RISK In the normal course of business the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the funds have unsettled or open transactions will default. 78 PUTNAM VARIABLE TRUST Federal Tax Information (Unaudited) The fund has designated 15.08% of dividends paid from net investment income during the fiscal year as tax exempt for Federal income tax purposes. 79 PUTNAM VARIABLE TRUST Shareholder Meeting Results (Unaudited) May 22, 2008 meeting A proposal to approve investments in commodities was approved as follows: Votes Votes for against Abstentions Broker non-votes 19,362,244 711,524 425,203  All tabulations are rounded to the nearest whole number. 80 PUTNAM VARIABLE TRUST Brokerage Commissions December 31, 2008 (Unaudited) Brokerage commissions are paid to firms that execute trades on behalf of your fund. When choosing these firms, Putnam is required by law to seek the best execution of the trades, taking all relevant factors into consideration, including expected quality of execution and commission rate. Listed below are Putnams groupings of funds and these groups largest relationships based upon brokerage commissions for the 12 months ended December 31, 2008. GLOBAL ASSET ALLOCATION GROUP Putnam Asset Allocation: Balanced Portfolio, Putnam Asset Allocation: Conservative Portfolio, Putnam Asset Allocation: Growth Portfolio, Putnam Income Strategies Fund, Putnam RetirementReady Funds, and Putnam VT Global Asset Allocation Fund. The top five firms that received brokerage commissions for trades executed for the Global Asset Allocation group are (in descending order) Citigroup Global Markets, Goldman, Sachs & Co., Merrill Lynch, Pierce, Fenner and Smith, Credit Suisse First Boston, and UBS Securities. Commissions paid to these firms together represented approximately 50% of the total brokerage commissions paid for the 12 months ended December 31, 2008. Commissions paid to the next 10 firms together represented approximately 34% of the total brokerage commissions paid during the period. These firms are Deutsche Bank Securities, Investment Technology Group, Lehman Brothers, Midwest Research-Maxus Group, J.P.Morgan Securities, Morgan Stanley & Co., Nomura Securities International, Raymond James & Associates, RBC Capital Markets, and Weeden & Co. Commission amounts do not include mark-ups paid on bond or derivative trades made directly with a dealer. Additional information about brokerage commissions is available on the Securities and Exchange Commission (SEC) Web site at www.sec.gov. Putnam funds disclose commissions by firm to the SEC in semiannual filings on form N-SAR. 81 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds December 31, 2008 Jameson A. Baxter (Born 1943), Trustee since 1994, Vice Chairman since 2005 Ms. Baxter is the President of Baxter Associates, Inc., a private investment firm. Ms. Baxter serves as a Director of ASHTA Chemicals, Inc., and the Mutual Fund Directors Forum. Until 2007, she was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service corporation), and Advocate Health Care. Until 2004, she was a Director of BoardSource (formerly the National Center for Nonprofit Boards); and until 2002, she was a Director of Intermatic Corporation (a manufacturer of energy control products). She is Chairman Emeritus of the Board of Trustees, Mount Holyoke College, having served as Chairman for five years. Ms. Baxter has held various positions in investment banking and corporate finance, including Vice President of and Consultant to First Boston Corporation and Vice President and Principal of the Regency Group. She is a graduate of Mount Holyoke College. Charles B. Curtis (Born 1940), Trustee since 2001 Mr. Curtis is President and Chief Operating Officer of the Nuclear Threat Initiative (a private foundation dealing with national security issues), and serves as Senior Advisor to the United Nations Foundation. Mr. Curtis is a member of the Council on Foreign Relations and serves as Director of Edison International and Southern California Edison. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. Until 2003, Mr. Curtis was a member of the Electric Power Research Institute Advisory Council and the University of Chicago Board of Governors for Argonne National Laboratory. Prior to 2002, Mr. Curtis was a member of the Board of Directors of the Gas Technology Institute and the Board of Directors of the Environment and Natural Resources Program Steering Committee, John F. Kennedy School of Government, Harvard University. Until 2001, Mr. Curtis was a member of the Department of Defense Policy Board and Director of EG&G Technical Services, Inc. (a fossil energy research and development support company). From August 1997 to December 1999, Mr. Curtis was a Partner at Hogan & Hartson LLP, an international law firm headquartered in Washington, D.C. Prior to May 1997, Mr. Curtis was Deputy Secretary of Energy and Under Secretary of the U.S. Department of Energy. He served as Chairman of the Federal Energy Regulatory Commission from 1977 to 1981 and has held positions on the staff of the U.S. House of Representatives, the U.S. Treasury Department, and the SEC. Robert J. Darretta (Born 1946), Trustee since 2007 Mr. Darretta serves as Director of UnitedHealth Group, a diversified health-care company. Until April 2007, Mr. Darretta was Vice Chairman of the Board of Directors of Johnson & Johnson, one of the worlds largest and most broadly based health-care companies. Prior to 2007, he had responsibility for Johnson & Johnsons finance, investor relations, information technology, and procurement function. He served as Johnson & Johnson Chief Financial Officer for a decade, prior to which he spent two years as Treasurer of the corporation and over ten years leading various Johnson & Johnson operating companies. Mr. Darretta received a B.S. in Economics from Villanova University. Myra R. Drucker (Born 1948), Trustee since 2004 Ms. Drucker is Chair of the Board of Trustees of Commonfund (a not-for-profit firm specializing in managing assets for educational endowments and foundations), Vice Chair of the Board of Trustees of Sarah Lawrence College, and a member of the Investment Committee of the Kresge Foundation (a charitable trust). She is also a Director of Interactive Data Corporation (a provider of financial market data and analytics to financial institutions and investors). Ms. Drucker is an ex-officio member of the New York Stock Exchange (NYSE) Pension Managers Advisory Committee, having served as Chair for seven years. She serves as an advisor to RCM Capital Management (an investment management firm) and to the Employee Benefits Investment Committee of The Boeing Company (an aerospace firm). From November 2001 until August 2004, Ms. Drucker was Managing Director and a member of the Board of Directors of General Motors Asset Management and Chief Investment Officer of General Motors Trust Bank. From December 1992 to November 2001, Ms. Drucker served as Chief Investment Officer of Xerox Corporation (a document company). Prior to December 1992, Ms. Drucker was Staff Vice President and Director of Trust Investments for International Paper (a paper and packaging company). Ms. Drucker received a B.A. degree in Literature and Psychology from Sarah Lawrence College and pursued graduate studies in economics, statistics, and portfolio theory at Temple University. 82 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds (Continued) December 31, 2008 Charles E. Haldeman, Jr.* (Born 1948), Trustee since 2004 and President of the Funds since 2007 Mr. Haldeman is Chairman of Putnam Investment Management, LLC and President of the Putnam Funds. Prior to July 2008, he was President and Chief Executive Officer of Putnam, LLC (Putnam Investments). Prior to November 2003, Mr. Haldeman served as Co-Head of Putnam Investments Investment Division. Prior to joining Putnam in 2002, he held executive positions in the investment management industry. He previously served as Chief Executive Officer of Delaware Investments and President and Chief Operating Officer of United Asset Management. Mr. Haldeman was also a Partner and Director of Cooke & Bieler, Inc. (an investment management firm). Mr. Haldeman currently serves on the Board of Governors of the Investment Company Institute and as Chair of the Board of Trustees of Dartmouth College. He also serves on the Partners HealthCare Investment Committee, the Tuck School of Business Overseers, and the Harvard Business School Board of Deans Advisors. He is a graduate of Dartmouth College, Harvard Law School, and Harvard Business School. Mr. Haldeman is also a Chartered Financial Analyst (CFA) charterholder. John A. Hill (Born 1942), Trustee since 1985 and Chairman since 2000 Mr. Hill is founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm specializing in the worldwide energy industry, with offices in Greenwich, Connecticut; Houston, Texas; London, England; and Shanghai, China. The firms investments on behalf of some of the nations largest pension and endowment funds are currently concentrated in 26 companies with annual revenues in excess of $13 billion, which employ over 100,000 people in 23 countries. Mr. Hill is Chairman of the Board of Trustees of the Putnam Mutual Funds, a Director of Devon Energy Corporation and various private companies owned by First Reserve, and serves as a Trustee of Sarah Lawrence College where he chairs the Investment Committee. Prior to forming First Reserve in 1983, Mr. Hill served as President of F. Eberstadt and Company, an investment banking and investment management firm. Between 1969 and 1976, Mr. Hill held various senior positions in Washington, D.C. with the federal government, including Deputy Associate Director of the Office of Management and Budget and Deputy Administrator of the Federal Energy Administration during the Ford Administration. Born and raised in Midland, Texas, he received his B.A. in Economics from Southern Methodist University and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow (Born 1947), Trustee since 1997 Dr. Joskow is an economist and President of the Alfred P. Sloan Foundation (a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance). He is on leave from his position as the Elizabeth and James Killian Professor of Economics and Management at the Massachusetts Institute of Technology (MIT), where he has been on the faculty since 1972. Dr. Joskow was the Director of the Center for Energy and Environmental Policy Research at MIT from 1999 through 2007. Dr. Joskow serves as a Trustee of Yale University, as a Director of TransCanada Corporation (an energy company focused on natural gas transmission and power services) and of Exelon Corporation (an energy company focused on power services), and as a member of the Board of Overseers of the Boston Symphony Orchestra. Prior to August 2007, he served as a Director of National Grid (a UK-based holding company with interests in electric and gas transmission and distribution and telecommunications infrastructure). Prior to July 2006, he served as President of the Yale University Council. Prior to February 2005, he served on the board of the Whitehead Institute for Biomedical Research (a non-profit research institution). Prior to February 2002, he was a Director of State Farm Indemnity Company (an automobile insurance company), and prior to March 2000, he was a Director of New England Electric System (a public utility holding company). Dr. Joskow has published six books and numerous articles on industrial organization, government regulation of industry, and competition policy. He is active in industry restructuring, environmental, energy, competition, and privatization policies  serving as an advisor to governments and corporations worldwide. Dr. Joskow holds a Ph.D. and MPhil from Yale University and a B.A. from Cornell University. 83 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds (Continued) December 31, 2008 Elizabeth T. Kennan (Born 1938), Trustee since 1992 Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse and cattle breeding). She is President Emeritus of Mount Holyoke College. Dr. Kennan served as Chairman and is now Lead Director of Northeast Utilities. She is a Trustee of the National Trust for Historic Preservation, of Centre College, and of Midway College in Midway, Kentucky. Until 2006, she was a member of The Trustees of Reservations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Kentucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of Notre Dame University, and is active in various educational and civic associations. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history, and published numerous articles and two books. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.S. from St. Hildas College at Oxford University, and an A.B. from Mount Holyoke College. She holds several honorary doctorates. Kenneth R. Leibler (Born 1949), Trustee since 2006 Mr. Leibler is a founder and former Chairman of the Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Mr. Leibler currently serves as a Trustee of Beth Israel Deaconess Hospital in Boston. He is also Lead Director of Ruder Finn Group, a global communications and advertising firm, and a Director of Northeast Utilities, which operates New Englands largest energy delivery system. Prior to December 2006, he served as a Director of the Optimum Funds group. Prior to October 2006, he served as a Director of ISO New England, the organization responsible for the operation of the electric generation system in the New England states. Prior to 2000, Mr. Leibler was a Director of the Investment Company Institute in Washington, D.C. Prior to January 2005, Mr. Leibler served as Chairman and Chief Executive Officer of the Boston Stock Exchange. Prior to January 2000, he served as President and Chief Executive Officer of Liberty Financial Companies, a publicly traded diversified asset management organization. Prior to June 1990, Mr. Leibler served as President and Chief Operating Officer of the American Stock Exchange (AMEX), and at the time was the youngest person in AMEX history to hold the title of President. Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated magna cum laude with a degree in Economics from Syracuse University, where he was elected Phi Beta Kappa. Robert E. Patterson (Born 1945), Trustee since 1984 Mr. Patterson is Senior Partner of Cabot Properties, LP and Chairman of Cabot Properties, Inc. (a private equity firm investing in commercial real estate). Mr. Patterson serves as Chairman Emeritus and Trustee of the Joslin Diabetes Center. Prior to June 2003, he was a Trustee of Sea Education Association. Prior to December 2001, Mr. Patterson was President and Trustee of Cabot Industrial Trust (a publicly traded real estate investment trust). Prior to February 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot, Cabot & Forbes Realty Advisors, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III (Born 1951), Trustee since 1984 Mr. Putnam is Chairman of New Generation Research, Inc. (a publisher of financial advisory and other research services), and President of New Generation Advisers, Inc. (a registered investment adviser to private funds). Mr. Putnam founded the New Generation companies in 1986. Mr. Putnam is a Director of The Boston Family Office, LLC (a registered investment adviser). He is a Trustee of St. Marks School and a Trustee of the Marine Biological Laboratory in Woods Hole, Massachusetts. Until 2006, he was a Trustee of Shore Country Day School, and until 2002, was a Trustee of the Sea Education Association. Mr. Putnam previously worked as an attorney with the law firm of Dechert LLP (formerly known as Dechert Price & Rhoads) in Philadelphia. He is a graduate of Harvard College, Harvard Business School, and Harvard Law School. 84 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds (Continued) December 31, 2008 Robert L. Reynolds* (Born 1952), Trustee since 2008 Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, and a member of Putnam Investments Executive Board of Directors. He has more than 30 years of investment and financial services experience. Prior to joining Putnam Investments in 2008, Mr. Reynolds was Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. During this time, he served on the Board of Directors for FMR Corporation, Fidelity Investments Insurance Ltd., Fidelity Investments Canada Ltd., and Fidelity Management Trust Company. He was also a Trustee of the Fidelity Family of Funds. From 1984 to 2000, Mr. Reynolds served in a number of increasingly responsible leadership roles at Fidelity. Mr. Reynolds serves on several not-for-profit boards, including those of the West Virginia University Foundation, Concord Museum, Dana-Farber Cancer Institute, Lahey Clinic, and Initiative for a Competitive Inner City in Boston. He is a member of the Chief Executives Club of Boston, the National Innovation Initiative, and the Council on Competitiveness. Mr. Reynolds received a B.S. in Business Administration/Finance from West Virginia University. Richard B. Worley (Born 1945), Trustee since 2004 Mr. Worley is Managing Partner of Permit Capital LLC, an investment management firm. Mr. Worley serves as a Trustee of the University of Pennsylvania Medical Center, The Robert Wood Johnson Foundation (a philanthropic organization devoted to health-care issues), and the National Constitution Center. He is also a Director of The Colonial Williamsburg Foundation (a historical preservation organization), and the Philadelphia Orchestra Association. Mr. Worley also serves on the investment committees of Mount Holyoke College and World Wildlife Fund (a wildlife conservation organization). Prior to joining Permit Capital LLC in 2002, Mr. Worley served as President, Chief Executive Officer, and Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley, a financial services firm. Mr. Worley also was the Chairman of Miller Anderson & Sherrerd, an investment management firm that was acquired by Morgan Stanley in 1996. Mr. Worley holds a B.S. degree from the University of Tennessee and pursued graduate studies in economics at the University of Texas. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2008, there were 103 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death, or removal. * Trustee who is aninterested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. Mr. Reynolds is President and Chief Executive Officer of Putnam Investments. Mr. Haldeman is the President of your fund and each of the other Putnam funds and Chairman of Putnam Investment Management, LLC, and prior to July 2008 was President and Chief Executive Officer of Putnam Investments. 85 PUTNAM VARIABLE TRUST Officers of the Putnam Funds December 31, 2008 In addition to Charles E. Haldeman, Jr., the other officers of the fund are shown below: Charles E. Porter (Born 1938) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Officer, Associate Vice President and Chief Legal Officer Treasurer, and Compliance Liaison Since 2004 Since 1989 Senior Managing Director, Putnam Investments, Putnam Manage- Jonathan S. Horwitz (Born 1955) ment and Putnam Retail Management. Prior to 2004, General Senior Vice President and Treasurer Counsel, State Street Research & Management Company Since 2004 Robert R. Leveille (Born 1969) Prior to 2004, Managing Director, Putnam Investments Vice President and Chief Compliance Officer Since 2007 Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Managing Director, Putnam Investments, Putnam Management, Since 2002 and Putnam Retail Management. Prior to 2004, member of Bell Boyd & Lloyd LLC. Prior to 2003, Vice President and Senior Senior Managing Director, Putnam Investments Counsel, Liberty Funds Group LLC Janet C. Smith (Born 1965) Mark C. Trenchard (Born 1962) Vice President, Principal Accounting Officer Vice President and BSA Compliance Officer and Assistant Treasurer Since 2002 Since 2007 Managing Director, Putnam Investments Managing Director, Putnam Investments Judith Cohen (Born 1945) Susan G. Malloy (Born 1957) Vice President, Clerk and Assistant Treasurer Vice President and Assistant Treasurer Since 1993 Since 2007 Wanda M. McManus (Born 1947) Managing Director, Putnam Investments Vice President, Senior Associate Treasurer and Assistant Clerk Since 2005 Beth S. Mazor (Born 1958) Vice President Senior Associate Treasurer/Assistant Clerk of Funds Since 2002 Nancy E. Florek (Born 1957) Managing Director, Putnam Investments Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager James P. Pappas (Born 1953) Since 2005 Vice President Since 2004 Manager, Mutual Fund Proxy Voting Managing Director, Putnam Investments and Putnam Manage- ment. During 2002, Chief Operating Officer, Atalanta/Sosnoff Management Corporation The address of each Officer is One Post Office Square, Boston, MA 02109. 86 THIS PAGE LEFT BLANK INTENTIONALLY 87 Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. John A. Hill, Chairman One Post Office Square Mailing address: Jameson A. Baxter, Vice Chairman Boston, MA 02109 P.O. Box 8383 Charles B. Curtis Boston, MA 02266-8383 Robert J. Darretta Investment Sub-Manager 1-800-225-1581 Myra R. Drucker Putnam Investments Limited Charles E. Haldeman, Jr. 5759 St Jamess Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Investment Sub-Advisor Legal Counsel Robert E. Patterson The Putnam Advisory Company, LLC Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered Richard B. Worley Public Accounting Firm Marketing Services PricewaterhouseCoopers LLP Putnam Retail Management One Post Office Square Boston, MA 02109 This report has been prepared for the shareholders of Putnam Variable Trust. It is not authorized for other distribution unless preceded or accompanied by an effective prospectus that describes the trusts policies, charges, and other matters of interest for the prospective investor. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. 255471 2/09 Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill and Mr. Darretta meets the financial literacy requirements of the New York Stock Exchange's rules and qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his pertinent experience and education. Certain other Trustees, although not on the Audit and Compliance Committee, would also qualify as "audit committee financial experts." The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees December 31, 2008 $162,526 $ $10,521 $383* December 31, 2007 $114,993 $44 $11,923 $210* * Includes fees of $383 and $210 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended December 31, 2008 and December 31, 2007, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended December 31, 2008 and December 31, 2007, the funds independent auditor billed aggregate non-audit fees in the amounts of $182,450 and $87,807 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of the proposed market timing distribution. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees December 31, $ - $73,00 $ - $ - December 31, $ - $ 21,129 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: February 27, 2009 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 27, 2009
